--------------------------------------------------------------------------------

Exhibit 10.1      






[image0.jpg]
 
SIXTH AMENDED AND RESTATED CREDIT AGREEMENT

dated as of
 
June 20, 2017
 
among
 
ACXIOM CORPORATION
The Lenders Party Hereto

JPMORGAN CHASE BANK, N.A.
as Administrative Agent

WELLS FARGO BANK, NATIONAL ASSOCIATION,
BANK OF AMERICA, N.A.,
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., AND
BBVA COMPASS
as Syndication Agents

and
 
BANK OF MONTREAL,
CAPITAL ONE, NATIONAL ASSOCIATION AND
PNC BANK, NATIONAL ASSOCIATION
as Co-Documentation Agents
 
     
JPMORGAN CHASE BANK, N.A.,
WELLS FARGO SECURITIES, LLC,
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD. AND
BBVA COMPASS
as Joint Bookrunners and Joint Lead Arrangers
 




--------------------------------------------------------------------------------

ARTICLE I. Definitions

Section 1.01.
Defined Terms

Section 1.02.
Classification of Loans and Borrowings

Section 1.03.
Terms Generally

Section 1.04.
Accounting Terms; GAAP; Pro Forma Calculations

Section 1.05.
Status of Obligations

Section 1.06.
Amendment and Restatement of the Existing Agreement

ARTICLE II. The Credits

Section 2.01.
Commitments

Section 2.02.
Loans and Borrowings

Section 2.03.
Requests for Revolving Borrowings

Section 2.04.
Determination of Dollar Amounts

Section 2.05.
Swingline Loans

Section 2.06.
Letters of Credit

Section 2.07.
Funding of Borrowings

Section 2.08.
Interest Elections

Section 2.09.
Termination and Reduction of Commitments

Section 2.10.
Repayment; Evidence of Debt

Section 2.11.
Prepayment of Loans

Section 2.12.
Fees

Section 2.13.
Interest

Section 2.14.
Alternate Rate of Interest

Section 2.15.
Increased Costs

Section 2.16.
Break Funding Payments

Section 2.17.
Taxes

Section 2.18.
Payments Generally; Allocations of Proceeds; Pro Rata Treatment; Sharing of
Set-offs

Section 2.19.
Mitigation Obligations; Replacement of Lenders

Section 2.20.
Expansion Option

Section 2.21.
Judgment Currency

Section 2.22.
Defaulting Lenders

Section 2.23.
Extension of Maturity Date

ARTICLE III. Representations and Warranties

Section 3.01.
Organization; Powers; Subsidiaries

Section 3.02.
Authorization; Enforceability

Section 3.03.
Governmental Approvals; No Conflicts

Section 3.04.
Financial Condition; No Material Adverse Change

Section 3.05.
Properties

Section 3.06.
Litigation, Environmental and Labor Matters

Section 3.07.
Compliance with Laws and Agreements

Section 3.08.
Investment Company Status

Section 3.09.
Taxes

--------------------------------------------------------------------------------

Section 3.10.
ERISA

Section 3.11.
Disclosure

Section 3.12.
Federal Reserve Regulations

Section 3.13.
No Default

Section 3.14.
Solvency

Section 3.15.
Insurance

Section 3.16.
Security Interest in Collateral

Section 3.17.
Anti-Corruption Laws and Sanctions

Section 3.18.
EEA Financial Institutions

Section 3.19.
Margin Securities

ARTICLE IV. Conditions

Section 4.01.
Effective Date

Section 4.02.
Each Credit Event

ARTICLE V. Affirmative Covenants

Section 5.01.
Financial Statements and Other Information

Section 5.02.
Notices of Material Events

Section 5.03.
Existence; Conduct of Business

Section 5.04.
Payment of Obligations

Section 5.05.
Maintenance of Properties; Insurance

Section 5.06.
Books and Records; Inspection Rights

Section 5.07.
Compliance with Laws

Section 5.08.
Use of Proceeds

Section 5.09.
Subsidiary Guarantors; Pledges; Additional Collateral; Further Assurances

ARTICLE VI. Negative Covenants

Section 6.01.
Indebtedness

Section 6.02.
Liens

Section 6.03.
Fundamental Changes

Section 6.04.
Investments, Loans, Advances, Guarantees and Acquisitions

Section 6.05.
Asset Sales

Section 6.06.
Restricted Payments

Section 6.07.
Transactions with Affiliates

Section 6.08.
Restrictive Agreements

Section 6.09.
Change in Fiscal Year

Section 6.10.
Swap Agreements

Section 6.11.
Anti-Corruption Laws and Sanctions

Section 6.12.
Prepayments of Indebtedness

Section 6.13.
Amendment, Etc. of Indebtedness

Section 6.14.
Financial Covenants

--------------------------------------------------------------------------------

ARTICLE VII. Events of Default
ARTICLE VIII. The Administrative Agent
ARTICLE IX. Miscellaneous

Section 9.01.
Notices

Section 9.02.
Waivers; Amendments

Section 9.03.
Expenses; Indemnity; Damage Waiver

Section 9.04.
Successors and Assigns

Section 9.05.
Survival

Section 9.06.
Counterparts; Integration; Effectiveness; Electronic Execution

Section 9.07.
Severability

Section 9.08.
Right of Setoff

Section 9.09.
Governing Law; Jurisdiction; Consent to Service of Process

Section 9.10.
WAIVER OF JURY TRIAL

Section 9.11.
Headings

Section 9.12.
Confidentiality

Section 9.13.
USA PATRIOT Act

Section 9.14.
Releases of Subsidiary Guarantors

Section 9.15.
Appointment for Perfection

Section 9.16.
Interest Rate Limitation

Section 9.17.
No Advisory or Fiduciary Responsibility

Section 9.18.
Acknowledgment and Consent to Bail-In of EEA Financial Institutions




--------------------------------------------------------------------------------

SCHEDULES:
 
Schedule 2.01A – Commitments
Schedule 2.01B – Letter of Credit Commitments
Schedule 3.01 – Subsidiaries
Schedule 6.01 – Existing Indebtedness
Schedule 6.02 – Existing Liens
Schedule 6.04 – Existing Investments
Schedule 6.08 – Existing Restrictive Agreements
 
EXHIBITS:
 
Exhibit A – Form of Assignment and Assumption
Exhibit B – Form of Increasing Lender Supplement
Exhibit C – Form of Augmenting Lender Supplement
Exhibit D – Form of Subsidiary Guaranty
Exhibit E-1 – Form of U.S. Tax Certificate (Foreign Lenders That Are Not
Partnerships)
Exhibit E-2 – Form of U.S. Tax Certificate (Foreign Participants That Are Not
Partnerships)
Exhibit E-3 – Form of U.S. Tax Certificate (Foreign Participants That Are
Partnerships)
Exhibit E-4 – Form of U.S. Tax Certificate (Foreign Lenders That Are
Partnerships)
Exhibit F-1 – Form of Borrowing Request
Exhibit F-2 – Form of Interest Election Request
Exhibit G – Form of Compliance Certificate






--------------------------------------------------------------------------------

SIXTH AMENDED AND RESTATED CREDIT AGREEMENT (this "Agreement") dated as of June
20, 2017 among ACXIOM CORPORATION, a Delaware corporation (the "Borrower"), the
lenders from time to time party hereto, JPMORGAN CHASE BANK, N.A., as
Administrative Agent, WELLS FARGO BANK, NATIONAL ASSOCIATION, BANK OF AMERICA,
N.A., THE BANK OF TOKYO-MITSUBISHI UFJ, LTD. and BBVA COMPASS as Syndication
Agents and BANK OF MONTREAL, CAPITAL ONE, NATIONAL ASSOCIATION and PNC BANK,
NATIONAL ASSOCIATION, as Co-Documentation Agents.
RECITALS:
A. The Borrower, the lenders party thereto, JPMorgan Chase Bank, N.A., as the
administrative agent, and certain other parties entered into that certain Fifth
Amended and Restated Credit Agreement dated as of October 9, 2013 (as such
agreement was amended and otherwise modified from time to time, the "Existing
Agreement").
B. The parties hereto now desire to amend and restate the Existing Agreement as
herein set forth.
NOW THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the parties hereto agree as follows:
ARTICLE I.
Definitions
Section 1.01. Defined Terms.  As used in this Agreement, the following terms
have the meanings specified below:
"1934 Act" means the Securities Exchange Act of 1934, as amended.
"ABR" when used in reference to any Loan or Borrowing, refers to such Loan, or
the Loans comprising such Borrowing, bearing interest at a rate determined by
reference to the Alternate Base Rate.
"Acquisition Threshold" has the meaning specified in Section 6.14(a).
"Adjusted EBITDA" means, with reference to any period, (a) EBITDA plus (b) "run
rate" cost savings, operating expense reductions, other operative improvement
and acquisition synergies projected by the Borrower in good faith, net of the
amount of actual benefits realized or expected to be realized prior to or during
such period (which shall be calculated on a pro forma basis as though they had
been realized on the first day of such period) in connection with a Material
Acquisition or Material Disposition (provided that (i) the chief financial
officer, treasurer or controller of the Borrower shall have provided a
certificate to the Administrative Agent detailing, in form and substance
reasonably satisfactory to the Administrative Agent, (A) the Borrower's good
faith estimate of such cost savings, operating expense reductions, other
operative improvement and acquisition synergies and (B) the benefits resulting
therefrom are anticipated by the Borrower to be achieved within 12 months of
such Material Disposition or Material Acquisition and (ii) the aggregate amount
added back pursuant to this clause (b) for any period of four fiscal quarters
shall not exceed (A) 10% of Adjusted EBITDA for such period (calculated prior to
giving effect to this clause (b)) plus, without duplication, (B) the amount of
any such cost savings of the type that would be permitted to be included in pro
forma financial statements prepared in accordance with Regulation S-X under the
Securities Act of 1933, as amended).  If at any time during such Test Period the
Borrower or any Subsidiary shall have made (x) any Material Disposition, the
Adjusted EBITDA for such Test Period shall be reduced by an amount equal to the
Adjusted EBITDA (if positive) attributable to the property that is the subject
of such Material Disposition for such Test Period or increased by an amount
equal to the Adjusted EBITDA (if negative) attributable thereto for such Test
Period, or (y) any Material Acquisition, Adjusted EBITDA for such Test Period
shall be calculated after giving effect thereto on a pro forma basis as if such
Material Acquisition occurred on the first day of such Test Period.


"Adjusted LIBO Rate" means, with respect to any Eurocurrency Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.



--------------------------------------------------------------------------------

"Administrative Agent" means JPMorgan Chase Bank, N.A. (including its branches
and affiliates), in its capacity as administrative agent for the Lenders
hereunder.
"Administrative Questionnaire" means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
"Affected Foreign Subsidiary" means (a) any Foreign Subsidiary to the extent
such Foreign Subsidiary acting as a Subsidiary Guarantor would cause a Deemed
Dividend Problem and (b) any Subsidiary (including any Domestic Subsidiary)
substantially all of the assets of which consist of Equity Interests of one or
more Subsidiaries described in clause (a) of this definition, so long as such
Subsidiary does not conduct any business or activity other than the ownership of
such Equity Interests and does not incur, and is not otherwise liable for, any
indebtedness or other liabilities.
"Affiliate" means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
"Agent Party" has the meaning assigned to such term in Section 9.01(d).
"Agreed Currencies" means (i) Dollars, (ii) euro, (iii) Pounds Sterling, (iv)
Australian Dollars and (v) any other currency (x) that is a lawful currency
(other than Dollars) that is readily available and freely transferable and
convertible into Dollars, (y) for which a LIBO Screen Rate is available in the
Administrative Agent's determination and (z) that is agreed to by the
Administrative Agent and each of the Lenders.
"Alternate Base Rate" means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the NYFRB Rate in effect on
such day plus ½ of 1% and (c) the Adjusted LIBO Rate for a one month Interest
Period in Dollars on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1%, provided that for the purpose of
this definition, the Adjusted LIBO Rate for any day shall be based on the LIBO
Screen Rate (or if the LIBO Screen Rate is not available for such one month
Interest Period, the Interpolated Rate) at approximately 11:00 a.m. London time
on such day.  Any change in the Alternate Base Rate due to a change in the Prime
Rate, the NYFRB Rate or the Adjusted LIBO Rate shall be effective from and
including the effective date of such change in the Prime Rate, the NYFRB Rate or
the Adjusted LIBO Rate, respectively. For the avoidance of doubt, if the
Alternate Base Rate shall be less than zero, such rate shall be deemed to be
zero for purposes of this Agreement.
"Alternative Rate" has the meaning assigned to such term in Section 2.14(a).

--------------------------------------------------------------------------------

"Anti-Corruption Laws" means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or any of its Subsidiaries from time to
time concerning or relating to bribery or corruption.
"Applicable Percentage" means, with respect to any Lender, with respect to
Revolving Loans, LC Exposure or Swingline Loans, the percentage equal to a
fraction the numerator of which is such Lender's Revolving Commitment and the
denominator of which is the aggregate Revolving Commitments of all Lenders (if
the Revolving Commitments have terminated or expired, the Applicable Percentages
shall be determined based upon the Revolving Commitments most recently in
effect, giving effect to any assignments); provided that in the case of
Section 2.22 when a Defaulting Lender shall exist, any such Defaulting Lender's
Revolving Commitment shall be disregarded in the calculation.
"Applicable Pledge Percentage" means 100% but 65% in the case of a pledge by the
Borrower or any Domestic Subsidiary of its Equity Interests in an Affected
Foreign Subsidiary.
"Applicable Rate" means, for any day, with respect to any Eurocurrency Revolving
Loan, any ABR Revolving Loan or with respect to the commitment fees payable
hereunder, as the case may be, the applicable rate per annum set forth below
under the caption "Eurocurrency Spread for Revolving Loans", "ABR Spread for
Revolving Loans" or "Revolving Loan Commitment Fee Rate", as the case may be,
based upon the Leverage Ratio applicable on such date:

 
Leverage Ratio
Eurocurrency Spread for Revolving Loans
ABR Spread for Revolving Loans
Revolving Loan Commitment Fee Rate
Category 1:
≥ 3.50 to 1.00
3.25%
2.25%
0.50%
Category 2:
≥ 3.00 to 1.00 but < 3.50 to 1.00
2.75%
1.75%
0.50%
Category 3:
≥ 2.50 to 1.00 but < 3.00 to 1.00
2.50%
1.50%
0.45%
Category 4:
≥ 2.00 to 1.00 but < 2.50 to 1.00
2.25%
1.25%
0.40%
Category 5:
≥ 1.50 to 1.00 but < 2.00 to 1.00
2.00%
1.00%
0.35%
Category 6:
≥ 1.00 to 1.00 but < 1.50 to 1.00
1.75%
0.75%
0.30%
Category 7:
< 1.00 to 1.00
1.50%
0.50%
0.25%



For purposes of the foregoing,
(i) if at any time the Borrower fails to deliver the Financials on or before the
date the Financials are due pursuant to Section 5.01, Category 2 shall be deemed
applicable for the period commencing three (3) Business Days after the required
date of delivery and ending on the date which is three (3) Business Days after
the Financials are actually delivered, after which the Category shall be
determined in accordance with the table above as applicable;
(ii) adjustments, if any, to the Category then in effect shall be effective
three (3) Business Days after the Administrative Agent has received the
applicable Financials (it being understood and agreed that each change in
Category shall apply during the period commencing on the effective date of such
change and ending on the date immediately preceding the effective date of the
next such change);

--------------------------------------------------------------------------------

(iii) in the event that a miscalculation of the Leverage Ratio by the Borrower
results in the application of a lower Applicable Rate than the Applicable Rate
that would otherwise have been applied given a correct calculation of the
Leverage Ratio, the Borrower shall pay to the Administrative Agent, the amount
that is equal to the difference, if positive, of (A) the amount due to the
Lenders after applying the correct Applicable Rate and (B) the amount paid to
the Administrative Agent, on behalf of the Lenders, after applying the incorrect
Applicable Rate;
(iv) notwithstanding the foregoing, Category 5 shall be deemed to be applicable
until the Administrative Agent's receipt of the applicable Financials for the
Borrower's first fiscal quarter ending after the Effective Date (unless such
Financials demonstrate that another Category should have been applicable during
such period, in which case such other Category shall be deemed to be applicable
during such period) and adjustments to the Category then in effect shall
thereafter be effected in accordance with the preceding paragraphs; and
(v) notwithstanding the foregoing, Category 1 shall only be available during an
Elevated Leverage Period.
"Approved Fund" has the meaning assigned to such term in Section 9.04(b).
"Asset Sale" has the meaning specified in Section 6.05.
"Assignment and Assumption" means an assignment and assumption agreement entered
into by a Lender and an assignee (with the consent of any party whose consent is
required by Section 9.04), and accepted by the Administrative Agent, in the form
of Exhibit A or any other form approved by the Administrative Agent.
"AUD Screen Rate" means, with respect to any Interest Period, the average bid
reference rate administered by the Australian Financial Markets Association (or
any other Person that takes over the administration of such rate) for AUD bills
of exchange with a tenor equal in length to such Interest Period as displayed on
page BBSY of the Reuters screen or, in the event such rate does not appear on
such Reuters page, on any successor or substitute page on such screen that
displays such rate, or on the appropriate page of such other information service
that publishes such rate as shall be selected by the Administrative Agent from
time to time in its reasonable discretion.
"Australian Dollars," "AUD" and "A$" denote the lawful currency of the
Commonwealth of Australia.
"Augmenting Lender" has the meaning assigned to such term in Section 2.20.
"Available Amount" means, at any date of determination (the "Available Amount
Reference Date"), an amount (which shall not be less than zero) equal to (a) 15%
of the cumulative Free Cash Flow for all full fiscal quarters of the Borrower
during the period commencing on April 1, 2017 and ending prior to the Available
Amount Reference Date minus (b) the aggregate amount of all Restricted Payments
paid in reliance on Section 6.06(e)(ii)(B) during the period commencing on the
Effective Date through and including the Available Amount Reference Date.

--------------------------------------------------------------------------------

"Availability Period" means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Revolving Commitments.
"Available Revolving Commitment" means, at any time with respect to any Lender,
the Revolving Commitment of such Lender then in effect minus the Credit Exposure
of such Lender at such time; it being understood and agreed that any Lender's
Swingline Exposure shall not be deemed to be a component of the Credit Exposure
for purposes of calculating the commitment fee under Section 2.12(a).
"Bail-In Action" means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
"Bail-In Legislation" means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
"Banking Services" means each and any of the following bank services provided to
the Borrower or any Subsidiary by any Lender or any of its Affiliates at the
time of providing such bank services:  (a) credit cards for commercial customers
(including, without limitation, commercial credit cards and purchasing cards),
(b) stored value cards, (c) merchant processing services and (d) treasury
management services (including, without limitation, controlled disbursement,
automated clearinghouse transactions, return items, any direct debit scheme or
arrangement, overdrafts and interstate depository network services).
"Banking Services Agreement" means any agreement entered into by the Borrower or
any Subsidiary in connection with Banking Services.
"Banking Services Obligations" means any and all obligations of the Borrower or
any Subsidiary, whether absolute or contingent and howsoever and whensoever
created, arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor) in connection with Banking
Services.
"Bankruptcy Code" means Title 11 of the United States Code entitled
"Bankruptcy," as now or hereafter in effect, or any successor thereto, as
hereafter amended.
"Bankruptcy Event" means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, unless such ownership
interest results in or provides such Person with immunity from the jurisdiction
of courts within the United States or from the enforcement of judgments or writs
of attachment on its assets or permits such Person (or such Governmental
Authority or instrumentality) to reject, repudiate, disavow or disaffirm any
contracts or agreements made by such Person.
"Board" means the Board of Governors of the Federal Reserve System of the
United States of America.

--------------------------------------------------------------------------------

"Borrower" has the meaning set forth in the introductory paragraph.
"Borrowing" means (a) Revolving Loans of the same Type, made, converted or
continued on the same date and, in the case of Eurocurrency Loans, as to which a
single Interest Period is in effect or (b) a Swingline Loan.
"Borrowing Request" means a request by the Borrower for a Revolving Borrowing in
accordance with Section 2.03 in the form attached hereto as Exhibit F-1.
"Business Day" means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurocurrency Loan,
the term "Business Day" shall also exclude any day on which banks are not open
for dealings in the relevant Agreed Currency in the London interbank market or
the principal financial center of such Agreed Currency (and, if the Borrowings
or LC Disbursements which are the subject of a borrowing, drawing, payment,
reimbursement or rate selection are denominated in euro, the term "Business Day"
shall also exclude any day on which the TARGET2 payment system is not open for
the settlement of payments in euro).
"Capital Expenditures" means, for any period: (a) the capitalized software
development costs, (b) the capitalized data acquisition costs and (c) the
capital expenditures of the Borrower and its consolidated Subsidiaries, in each
case of clause (a), (b) and (c), as set forth (or as should be set forth) in the
investing activities section of the consolidated statement of cash flow of the
Borrower for such period prepared in accordance with GAAP.
"Capital Lease Obligations" of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital lease
obligations on a balance sheet of such Person under GAAP, and the amount of such
obligations shall be the capitalized amount thereof determined in accordance
with GAAP.
"Change in Control" means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of Section 13(d) or 14(d) of the 1934 Act but excluding any employee
benefit plan of such person or its Subsidiaries, and any person or entity acting
in its capacity as trustee, agent or other fiduciary or administrator of any
such plan) of 40% or more of the Equity Interests of the Borrower entitled to
vote for members of the board of directors or equivalent governing body of the
Borrower on a fully-diluted basis (and taking into account all such securities
that such person or group has the right to acquire pursuant to any option
right); (b) occupation at any time of a majority of the seats (other than vacant
seats) on the board of directors of the Borrower by Persons other than (i)
directors of the Borrower on the date of this Agreement or (ii) Persons who were
nominated or appointed by, or whose election or nomination for election to the
board of directors of the Borrower was approved by, the board of directors of
the Borrower.
"Change in Law" means the occurrence, after the date of this Agreement (or with
respect to any Lender, if later, the date on which such Lender becomes a
Lender), of any of the following:  (a) the adoption or taking effect of any law,
rule, regulation or treaty, (b) any change in any law, rule, regulation or
treaty or in the administration, interpretation, implementation or application
thereof by any Governmental Authority, or (c) the making or issuance of any
request, rules, guideline, requirement or directive (whether or not having the
force of law) by any Governmental Authority; provided however, that
notwithstanding anything herein to the contrary, (i) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines,
requirements and directives thereunder, issued in connection therewith or in
implementation thereof, and (ii) all requests, rules, guidelines, requirements
and directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall in each case be deemed to be a "Change in Law" regardless of the date
enacted, adopted, issued or implemented.

--------------------------------------------------------------------------------

"Charges" has the meaning assigned to such term in Section 9.16.
"Class", when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans or Swingline
Loans.
"Code" means the Internal Revenue Code of 1986, as amended.
"Co-Documentation Agent" means each of Bank of Montreal, Capital One, National
Association and PNC Bank, National Association in its capacity as
co-documentation agent for the credit facilities evidenced by this Agreement.
"Collateral" means any and all property owned by a Person that is covered by or
purported to be covered by the Collateral Documents and any and all other
property of any Loan Party, now existing or hereafter acquired, that may at any
time be or become subject to a security interest or Lien in favor of
Administrative Agent, on behalf of itself and the Secured Parties, to secure the
Secured Obligations.
"Collateral Documents" means, collectively, the Security Agreement, and all
other agreements, instruments and documents executed in connection with this
Agreement that are intended to create, perfect or evidence Liens to secure the
Secured Obligations, including, without limitation, all other security
agreements, pledge agreements, loan agreements, notes, guarantees, subordination
agreements, pledges, powers of attorney, consents, assignments, contracts, fee
letters, notices, leases, financing statements and all other written matter
whether heretofore, now, or hereafter executed by the Borrower or any of its
Subsidiaries and delivered to the Administrative Agent.
"Commodity Exchange Act" means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
"Communications" has the meaning assigned to such term in Section 9.01(d).
"Competitor" means any Person, who is primarily engaged in, or that Controls a
Person that is primarily engaged in, any material line of business as those
lines of business conducted by the Borrower or any of its Subsidiaries or any
business substantially related or incidental thereto, or who is a bona fide
direct competitor of the Borrower or any of its Subsidiaries in the same
industry or a substantially similar industry which offers a substantially
similar product or service as the Borrower or any of its Subsidiaries.
"Compliance Certificate" means a compliance certificate substantially in the
form of Exhibit G.
"Computation Date" is defined in Section 2.04.
 
 

--------------------------------------------------------------------------------

"Connection Income Taxes" means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
"Consolidated Cash Interest Expense" means, with reference to any period, the
(without duplication of any payment), Consolidated Interest Expense paid in cash
during such period (regardless of when accrued).  In the event that the Borrower
or any Subsidiary shall have completed a Material Acquisition or a Material
Disposition since the beginning of the relevant period, Consolidated Cash
Interest Expense shall be determined for such period on a pro forma basis as if
such acquisition or disposition, and any related incurrence or repayment of
Indebtedness, had occurred at the beginning of such period.
"Consolidated Interest Expense" means, with reference to any period, total
interest expense (including without limitation interest expense under Capital
Lease Obligations that is treated as interest in accordance with GAAP whether or
not paid in cash) of the Borrower and its Subsidiaries calculated on a
consolidated basis for such period with respect to all outstanding Indebtedness
of the Borrower and its Subsidiaries allocable to such period in accordance with
GAAP (including, without limitation, all commissions, discounts and other fees
and charges owed with respect to letters of credit and bankers acceptance
financing and net costs under interest rate Swap Agreements to the extent such
net costs are allocable to such period in accordance with GAAP).  In the event
that the Borrower or any Subsidiary shall have completed a Material Acquisition
or a Material Disposition since the beginning of the relevant period,
Consolidated Interest Expense shall be determined for such period on a pro forma
basis as if such acquisition or disposition, and any related incurrence or
repayment of Indebtedness, had occurred at the beginning of such period.
"Consolidated Net Income" means, with reference to any period, the net income
(or loss) of the Borrower and its Subsidiaries calculated in accordance with
GAAP on a consolidated basis (without duplication) for such period; provided
that there shall be excluded any income (or loss) of any Person other than the
Borrower or a Subsidiary, but any such income so excluded may be included in
such period or any later period to the extent of any cash dividends or
distributions actually paid in the relevant period to the Borrower or any
Subsidiary of the Borrower.
"Consolidated Total Assets" means, as of the date of any determination thereof,
total assets of the Borrower and its Subsidiaries calculated in accordance with
GAAP on a consolidated basis as of such date.
"Consolidated Total Indebtedness" means, at the time of determination, the sum
of the following determined for Borrower and the Subsidiaries on a consolidated
basis (without duplication): (a)  all obligations of such Person for borrowed
money or with respect to deposits or advances of any kind, (b) all obligations
of such Person evidenced by bonds, debentures, notes or similar instruments, (c)
all Capital Lease Obligations of such Person, (d) all obligations, contingent or
otherwise, of such Person as an account party in respect of letters of credit
(other than obligations with respect to letters of credit securing obligations
entered into in the ordinary course of business of such Person to the extent
such letters of credit are not drawn upon or, if and to the extent drawn upon,
such drawing is reimbursed no later than the Business Day following payment on
the letter of credit), (e) all Guarantees by such Person of Indebtedness of
others described in clauses (a) through (d), (f) all Indebtedness of others
described in clauses (a) through (d) secured by any Lien on property owned or
acquired by such Person, whether or not the Indebtedness secured thereby has
been assumed, but limited to the fair market value of such Property and (g)
Disqualified Equity.   Notwithstanding the foregoing, the term "Consolidated
Total Indebtedness" shall not include Permitted Call Spread Swap Agreements.

--------------------------------------------------------------------------------

"Control" means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.  The
terms "Controlling" and "Controlled" have meanings correlative thereto.
"Credit Event" means a Borrowing, the issuance, amendment, renewal or extension
of a Letter of Credit, an LC Disbursement or any of the foregoing.
"Credit Exposure" means, with respect to any Lender at any time, the sum of the
outstanding principal amount of such Lender's Revolving Loans, its LC Exposure
and its Swingline Exposure at such time.
"Credit Party" means the Administrative Agent, each Issuing Bank, the Swingline
Lender or any other Lender.
"Deemed Dividend Problem" means, with respect to any Foreign Subsidiary, such
Foreign Subsidiary's accumulated and undistributed earnings and profits being
deemed to be repatriated to the Borrower or the applicable parent Domestic
Subsidiary under Section 956 of the Code and the effect of such repatriation
causing materially adverse tax consequences to the Borrower or such parent
Domestic Subsidiary, in each case as determined by the Borrower in its
commercially reasonable judgment acting in good faith and in consultation with
its legal and tax advisors.
"Default" means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.
"Defaulting Lender" means any Lender that (a) has failed, within two
(2) Business Days of the date required to be funded or paid, to (i) fund any
portion of its Loans, (ii) fund any portion of its participations in Letters of
Credit or Swingline Loans or (iii) pay over to any Credit Party any other amount
required to be paid by it hereunder, unless, in the case of clause (i) above,
such Lender notifies the Administrative Agent and the Borrower in writing that
such failure is the result of such Lender's good faith determination that a
condition precedent to funding (specifically identified and including the
particular default, if any) has not been satisfied, (b) has notified the
Borrower or any Credit Party in writing, or has made a public statement to the
effect, that it does not intend or expect to comply with any of its funding
obligations under this Agreement (unless such writing or public statement
indicates that such position is based on such Lender's good faith determination
that a condition precedent (specifically identified and including the particular
default, if any) to funding a Loan under this Agreement cannot be satisfied) or
generally under other agreements in which it commits to extend credit, (c) has
failed, within three (3) Business Days after request by the Borrower or a Credit
Party, acting in good faith, to provide a certification in writing from an
authorized officer of such Lender that it will comply with its obligations (and
is financially able to meet such obligations) to fund prospective Loans and
participations in then outstanding Letters of Credit and Swingline Loans under
this Agreement, provided that such Lender shall cease to be a Defaulting Lender
pursuant to this clause (c) upon such Credit Party's receipt of such
certification in form and substance reasonably satisfactory to it and the
Administrative Agent, or (d) has, or has a Lender Parent that has, become the
subject of (A) a Bankruptcy Event or (B) a Bail-In Action.
"Disclosed Matters" means all the matters disclosed in the Borrower's reports to
the SEC on Form 10-Q for the quarterly period ended December 31, 2016 and on
Form 10-K for the fiscal year ended March 31, 2017.

--------------------------------------------------------------------------------

"Disqualified Equity" means any Equity Interests that, by their terms (or by the
terms of any security or other Equity Interest into which they are convertible
or for which they are exchangeable) or upon the happening of any event or
condition, (a) mature or are mandatorily redeemable (other than solely for
Qualified Equity Interests), pursuant to a sinking fund obligation or otherwise
(except as a result of a change of control or asset sale so long as any rights
of the holders thereof upon the occurrence of a change of control or asset sale
event shall be subject to the prior repayment in full of the Loans and all other
Obligations that are accrued and payable and the termination of the Revolving
Commitments), (b) are redeemable at the option of the holder thereof (other than
solely for Qualified Equity Interests) (except as a result of a change of
control or asset sale so long as any rights of the holders thereof upon the
occurrence of a change of control or asset sale event shall be subject to the
prior repayment in full of the Loans and all other Obligations that are accrued
and payable and the termination of the Revolving Commitments), in whole or in
part, and (c) provide for the scheduled payment of dividends in cash, in each
case, prior to the date that is 91 days after the Maturity Date; provided that
if such Equity Interests are issued pursuant to a plan for the benefit of the
Borrower or its Subsidiaries or by any such plan to such officers or employees,
such Equity Interests shall not constitute Disqualified Equity Interests solely
because they may be required to be repurchased by the Borrower or its
Subsidiaries in order to satisfy applicable statutory or regulatory obligations;
notwithstanding the foregoing, in no event shall Permitted Convertible Notes be
deemed Disqualified Equity.
"Disqualified Institution" means, on any date, (a) any Person designated by the
Borrower as a "Disqualified Institution" by written notice delivered to the
Administrative Agent at the following e-mail address: JPMDQ_Contact@jpmorgan.com
on or prior to the date hereof, (b) any other Person that is a Competitor of the
Borrower or any of its Subsidiaries, which Person has been designated by the
Borrower as a "Disqualified Institution" by written notice to the Administrative
Agent at the following e-mail address: JPMDQ_Contact@jpmorgan.com and the
Lenders (including by posting such notice to the public side of the Platform)
not less than five (5) Business Days prior to such date and (c) any Affiliate of
a Person described in clause (a) or (b) above to the extent that (i) such
Affiliate is included on the written notice delivered to the Administrative
Agent at the following e-mail address: JPMDQ_Contact@jpmorgan.com and the
Lenders (including by posting such notice to the public side of the Platform) or
(ii) such Affiliate is clearly identifiable solely on the basis of the
similarity of its name to a Person described in clause (a) or (b) above;
provided that "Disqualified Institutions" shall exclude any Person that the
Borrower has designated as no longer being a "Disqualified Institution" by
written notice delivered to the Administrative Agent at the following e-mail
address: JPMDQ_Contact@jpmorgan.com from time to time.  Notwithstanding anything
herein to the contrary, if the Borrower fails to deliver written notice of any
"Disqualified Institution" to the Administrative Agent at the e-mail address set
forth in this definition (or such other e-mail address as the Administrative
Agent may specify in writing to the Borrower from time to time), then such
designation shall be deemed to have been not received by the Administrative
Agent and such designation shall not be effective until so received by the
Administrative Agent at such e-mail address.
"Dollar Amount" of any currency at any date means (a) the amount of such
currency if such currency is Dollars or (b) the equivalent amount thereof in
Dollars if such currency is a Foreign Currency, calculated on the basis of the
Exchange Rate for such currency, on or as of the most recent Computation Date
provided for in Section 2.04.
"Dollars" or "$" refers to lawful money of the United States of America.
"Domestic Subsidiary" means a Subsidiary organized under the laws of a
jurisdiction located in the United States of America.

--------------------------------------------------------------------------------

"EBITDA" means, with reference to any period, Consolidated Net Income plus,
without duplication and to the extent deducted from revenues in determining
Consolidated Net Income: (i) Consolidated Interest Expense, (ii) expense for
income or franchise taxes paid or accrued, net of income or franchise tax
credits and refunds, (iii) depreciation, (iv) amortization, (v) non-cash charges
and expenses in connection with stock, stock option or other compensation
expenses, (vi) fees, costs and expenses (including legal, accounting and
financing costs) expensed during such period in connection with the Transactions
or in connection with any merger, acquisition, disposition or similar
transaction permitted in accordance with this Agreement, and (vii)
extraordinary, unusual and non-recurring losses realized other than in the
ordinary course including charges for impairment of goodwill and other assets,
minus extraordinary, unusual, and non-recurring income or gains realized other
than in the ordinary course, all calculated for the Borrower and its
Subsidiaries on a consolidated basis.
"ECP" means an "eligible contract participant" as defined in Section 1(a)(18) of
the Commodity Exchange Act or any regulations promulgated thereunder and the
applicable rules issued by the Commodity Futures Trading Commission and/or the
SEC.
"EEA Financial Institution" means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
"EEA Member Country" means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
"EEA Resolution Authority" means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
"Effective Date" means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).
"Election Date" means with respect to any fiscal quarter, the date that is the
deadline for the Borrower's delivery of the financial statements for the
immediately preceding fiscal quarter pursuant to Section 5.01(a) or (b), as
applicable, and the corresponding Compliance Certificate required by
Section 5.01 with respect to such immediately preceding fiscal quarter in which
an Acquisition Threshold has been met.
"Electronic Signature" means an electronic sound, symbol, or process attached
to, or associated with, a contract or other record and adopted by a Person with
the intent to sign, authenticate or accept such contract or record.
"Electronic System" means any electronic system, including e-mail, e-fax,
Intralinks®, ClearPar®, Debt Domain, Syndtrak and any other Internet or
extranet-based site, whether such electronic system is owned, operated or hosted
by the Administrative Agent and any Issuing Bank and any of its respective
Related Parties or any other Person, providing for access to data protected by
passcodes or other security system.

--------------------------------------------------------------------------------

"Elevated Leverage Period" means, with respect to any Trigger Quarter, the
period beginning with the first day of such Trigger Quarter and continuing until
and ending on the last day of the fiscal quarter of the Borrower (a) identified
by the Borrower as the end of the period for which the maximum Leverage Ratio is
increased by 50 basis points and (b) for which the actual Leverage Ratio is less
than or equal to the then maximum Leverage Ratio (without giving effect to such
increase); provided, that, in no event shall any Elevated Leverage Period last
longer than four consecutive fiscal quarters (including the related Trigger
Quarter).
"Environmental Laws" means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.
"Environmental Liability" means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.
"Equity Interests" means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any of the
foregoing.  The term "Equity Interest" shall not include (a) any Indebtedness
convertible into shares of capital stock, partnership interests, membership
interests in a limited liability company, beneficial interests in a trust or
other equity ownership interests in a Person but shall include the shares of
capital stock, partnership interests, membership interests in a limited
liability company, beneficial interests in a trust or other equity ownership
interests issued upon the actual conversion of such Indebtedness or (b) any
Permitted Convertible Notes or Permitted Call Spread Swap Agreements.
"Equivalent Amount" of any currency with respect to any amount of Dollars at any
date means the equivalent in such currency of such amount of Dollars, calculated
on the basis of the Exchange Rate for such other currency at 11:00 a.m., London
time, on the date on or as of which such amount is to be determined.
"ERISA" means the Employee Retirement Income Security Act of 1974, as amended
from time to time.
"ERISA Affiliate" means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

--------------------------------------------------------------------------------

"ERISA Event" means (a) any "reportable event", as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the failure to satisfy
the "minimum funding standard" (as defined in Section 412 of the Code or
Section 302 of ERISA), whether or not waived; (c) the filing pursuant to
Section 412(c) of the Code or Section 302(c) of ERISA of an application for a
waiver of the minimum funding standard with respect to any Plan; (d) the
incurrence by the Borrower or any of its ERISA Affiliates of any liability under
Title IV of ERISA with respect to the termination of any Plan; (e) the receipt
by the Borrower or any ERISA Affiliate from the PBGC or a plan administrator of
any notice relating to an intention to terminate any Plan or Plans or to appoint
a trustee to administer any Plan; (f) the incurrence by the Borrower or any of
its ERISA Affiliates of any liability with respect to the withdrawal or partial
withdrawal of the Borrower or any of its ERISA Affiliates from any Plan or
Multiemployer Plan; or (g) the receipt by the Borrower or any ERISA Affiliate of
any notice, or the receipt by any Multiemployer Plan from the Borrower or any
ERISA Affiliate of any notice, concerning the imposition upon the Borrower or
any of its ERISA Affiliates of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.
"EU Bail-In Legislation Schedule" means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.
"euro" and/or "€" means the single currency of the Participating Member States.
"Eurocurrency" when used in reference to a currency means an Agreed Currency and
when used in reference to any Loan or Borrowing, means that such Loan, or the
Loans comprising such Borrowing, bears interest at a rate determined by
reference to the Adjusted LIBO Rate.
"Eurocurrency Payment Office" of the Administrative Agent means, for each
Foreign Currency, the office, branch, affiliate or correspondent bank of the
Administrative Agent for such currency as specified from time to time by the
Administrative Agent to the Borrower and each Lender.
"Event of Default" has the meaning assigned to such term in Article VII.
"Exchange Rate" means, on any day, with respect to any Foreign Currency, the
rate at which such Foreign Currency may be exchanged into Dollars, as set forth
at approximately 11:00 a.m., Local Time, on such date on the Reuters World
Currency Page for such Foreign Currency.  In the event that such rate does not
appear on any Reuters World Currency Page, the Exchange Rate with respect to
such Foreign Currency shall be determined by reference to such other publicly
available service for displaying exchange rates as may be reasonably selected by
the Administrative Agent or, in the event no such service is selected, such
Exchange Rate shall instead be calculated on the basis of the arithmetical mean
of the buy and sell spot rates of exchange of the Administrative Agent for such
Foreign Currency on the London market at 11:00 a.m., Local Time, on such date
for the purchase of Dollars with such Foreign Currency, for delivery two
Business Days later; provided, that if at the time of any such determination,
for any reason, no such spot rate is being quoted, the Administrative Agent,
after consultation with the Borrower, may use any reasonable method it deems
appropriate to determine such rate, and such determination shall be conclusive
absent manifest error.
"Excluded Swap Obligation" means, with respect to any Loan Party, any Specified
Swap Obligation if, and to the extent that, all or a portion of the Guarantee of
such Loan Party of, or the grant by such Loan Party of a security interest to
secure, such Specified Swap Obligation (or any Guarantee thereof) is or becomes
illegal under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of such Loan Party's failure for any
reason to constitute an ECP at the time the Guarantee of such Loan Party or the
grant of such security interest becomes effective with respect to such Specified
Swap Obligation.  If a Specified Swap Obligation arises under a master agreement
governing more than one swap, such exclusion shall apply only to the portion of
such Specified Swap Obligation that is attributable to swaps for which such
Guarantee or security interest is or becomes illegal.

--------------------------------------------------------------------------------

"Excluded Taxes" means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. Federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan, Letter of Credit or
Revolving Commitment pursuant to a law in effect on the date on which (i) such
Lender acquires such interest in the Loan, Letter of Credit or Revolving
Commitment (other than pursuant to an assignment request by the Borrower
under Section 2.19(b)) or (ii) such Lender changes its lending office, except in
each case to the extent that, pursuant to Section 2.17, amounts with respect to
such Taxes were payable either to such Lender's assignor immediately before such
Lender acquired the applicable interest in a Loan, Letter of Credit or Revolving
Commitment or to such Lender immediately before it changed its lending office,
(c) Taxes attributable to such Recipient's failure to comply with
Section 2.17(f) and (d) any U.S. Federal withholding Taxes imposed under FATCA.
"Existing Agreement" has the meaning specified in the Recitals hereto.
"Existing Letters of Credit" means those letters of credit (if any) issued under
the Existing Agreement and outstanding as of the date hereof and set forth on
Section 1.01.
"Extended Revolving Commitment" means any Class of Revolving Commitments the
maturity of which shall have been extended pursuant to Section 2.23.
"Extended Revolving Loans" means any Revolving Loans made pursuant to the
Extended Revolving Commitments.
"Extension" has the meaning set forth in Section 2.23.
"Extension Amendment" means an amendment to this Agreement (which may, at the
option of the Administrative Agent and the Borrower, be in the form of an
amendment and restatement of this Agreement) among the Loan Parties, the
applicable extending Lenders, the Administrative Agent and, to the extent
required by Section 2.23, the Issuing Bank and/or the Swingline Lender
implementing an Extension in accordance with Section 2.23.


"Extension Offer" has the meaning set forth in Section 2.23(a).
"FATCA" means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreement entered into
pursuant to Section 1471(b)(1) of the Code.
"Federal Funds Effective Rate" means, for any day, the rate calculated by the
NYFRB based on such day's federal funds transactions by depository institutions
(as determined in such manner as the NYFRB shall set forth on its public website
from time to time) and published on the next succeeding Business Day by the
NYFRB as the federal funds effective rate. For the avoidance of doubt, if the
Federal Funds Effective Rate shall be less than zero, such rate shall be deemed
to be zero for purposes of this Agreement.

--------------------------------------------------------------------------------

"Financial Officer" means the chief financial officer, principal accounting
officer, treasurer or controller of the Borrower or another authorized officer
or employee of the Borrower approved by the Administrative Agent and having
similar functions.
"Financials" means the annual or quarterly financial statements, and
accompanying certificates and other documents, of the Borrower and its
Subsidiaries required to be delivered pursuant to Section 5.01(a) or
Section 5.01(b).
"First Tier Foreign Subsidiary" means each Foreign Subsidiary with respect to
which any one or more of the Borrower and its Domestic Subsidiaries directly
owns or Controls more than 50% of such Foreign Subsidiary's issued and
outstanding Equity Interests.
"Foreign Currencies" means Agreed Currencies other than Dollars.
"Foreign Currency LC Exposure" means, at any time, the sum of (a) the Dollar
Amount of the aggregate undrawn and unexpired amount of all outstanding Foreign
Currency Letters of Credit at such time plus (b) the aggregate principal Dollar
Amount of all LC Disbursements in respect of Foreign Currency Letters of Credit
that have not yet been reimbursed at such time.
"Foreign Currency Letter of Credit" means a Letter of Credit denominated in a
Foreign Currency.
"Foreign Currency Sublimit" means $20,000,000.
"Foreign Lender" means (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes.
"Foreign Subsidiary" means any Subsidiary which is not a Domestic Subsidiary.
"Free Cash Flow" means, as of any date of determination, for the Borrower and
its Subsidiaries on a consolidated basis during the period measured from April
1, 2017 through the last date of the most recent Test Period then ended, an
amount equal to, without duplication:
(i)
net cash provided by operating activities for such period as set forth in the
financial statements of the Borrower delivered pursuant to Section 5.01(a) and
Section 5.01(b); minus

(ii)
Capital Expenditures made in cash during such period; minus

(iii)
the aggregate amount of all principal payments and cash interest payments of
Indebtedness of the Borrower and the other Loan Parties (excluding all
prepayments of Revolving Loans) in such period to the extent not already
deducted in the calculation of net cash provided by operating activities for
such period; minus

--------------------------------------------------------------------------------

(iv)
the amount of cash taxes (including penalties and interest) paid in such period
to the extent not already deducted in the calculation of net cash provided by
operating activities for such period.

 "GAAP" means generally accepted accounting principles in the United States of
America.
"Governmental Authority" means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.
"Guarantee" of or by any Person (the "guarantor") means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the "primary obligor") in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term "Guarantee" shall not include endorsements
for collection or deposit in the ordinary course of business.
"Hazardous Materials" means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.
"Hedge Bank" means any Person that (i) at the time it enters into a Swap
Agreement, is a Lender or the Administrative Agent or an Affiliate of a Lender
or the Administrative Agent, or (ii) with respect to Swap Agreements in effect
as of the Closing Date, is, as of the Closing Date (or becomes within 30 days
after the Closing Date), a Lender or the Administrative Agent or an Affiliate of
a Lender or the Administrative Agent and a party to a Swap Agreement, in each
case, in its capacity as a party to such Swap Agreement.
"Impacted Interest Period" has the meaning assigned to such term in the
definition of "LIBO Rate".
"Increasing Lender" has the meaning assigned to such term in Section 2.20.
"Incremental Term Loan" has the meaning assigned to such term in Section 2.20.
"Incremental Term Loan Amendment" has the meaning assigned to such term in
Section 2.20.

--------------------------------------------------------------------------------

"Indebtedness" of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person under conditional
sale or other title retention agreements relating to property acquired by such
Person, (d) all obligations of such Person in respect of the deferred purchase
price of property or services (excluding (i) accounts payable incurred in the
ordinary course of business, (ii) milestone payments incurred in connection with
any investment or series of related investments until such payments become a
liability on the balance sheet (excluding footnotes thereto) in accordance with
GAAP, (iii) any earn-out obligation or purchase price adjustment until such
obligation becomes a liability on the balance sheet (excluding footnotes
thereto) in accordance with GAAP and (iv) deferred or equity compensation
arrangements payable to directors, officers or employees), (e) all Capital Lease
Obligations of such Person, (f) all obligations, contingent or otherwise, of
such Person as an account party in respect of letters of credit and letters of
guaranty, (g) all obligations, contingent or otherwise, of such Person in
respect of bankers' acceptances, (h) Disqualified Equity, (i) all obligations of
such Person, contingent or otherwise, for the payment of money under any
noncompete, consulting or similar agreement entered into with the seller of a
Target or any other similar arrangements providing for the deferred payment of
the purchase price for an acquisition permitted hereby or an acquisition
consummated prior to the date hereof but only to the extent such amount is
required to be characterized as a liability on the balance sheet (excluding
footnotes thereto) of such Person in accordance with GAAP, (j) all obligations
of such Person under any Swap Agreement but not including the amount of such
obligations to the extent that they may be settled with the Equity Interest of
the Borrower, (k) all Guarantees by such Person of Indebtedness of others and
(l) Sale and Leaseback Transactions solely to the extent that the property or
assets subject thereto are on the balance sheet of the Borrower or its
Subsidiaries in accordance with GAAP.  The Indebtedness of any Person shall
include the Indebtedness of any other entity (including any partnership in which
such Person is a general partner) to the extent such Person is liable therefor
as a result of such Person's ownership interest in or other relationship with
such entity, except to the extent the terms of such Indebtedness provide that
such Person is not liable therefor. The amount of the obligations of the
Borrower or any Subsidiary in respect of any Swap Agreement shall, at any time
of determination and for all purposes under this Agreement, be the maximum
aggregate amount (giving effect to any netting agreements) that the Borrower or
any Subsidiary would be required to pay if Such Swap Agreement were terminated
at such time.  Notwithstanding the foregoing, "Indebtedness" shall not include
Permitted Call Spread Swap Agreements.
"Indemnified Taxes" means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a) hereof, Other Taxes.
"Ineligible Institution" has the meaning assigned to such term in
Section 9.04(b).
"Interest Coverage Ratio" means, determined as of the end of each fiscal quarter
of the Borrower, the ratio of (a) Adjusted EBITDA to (b) Consolidated Cash
Interest Expense, in each case, for the Test Period ending with the end of such
fiscal quarter, all calculated for the Borrower and its Subsidiaries on a
consolidated basis.
"Interest Election Request" means a request by the Borrower to convert or
continue a Revolving Borrowing in accordance with Section 2.08 in the form
attached hereto as Exhibit F-2.
"Interest Payment Date" means (a) with respect to any ABR Loan (other than a
Swingline Loan), the last day of each March, June, September and December and
the Maturity Date, (b) with respect to any Eurocurrency Loan, the last day of
the Interest Period applicable to the Borrowing of which such Loan is a part
and, in the case of a Eurocurrency Borrowing with an Interest Period of more
than three months' duration, each day prior to the last day of such Interest
Period that occurs at intervals of three months' duration after the first day of
such Interest Period and the Maturity Date and (c) with respect to any Swingline
Loan, the day that such Loan is required to be repaid and the Maturity Date.

--------------------------------------------------------------------------------

"Interest Period" means with respect to any Eurocurrency Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, as the Borrower may elect; provided, that (i) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day and (ii) any Interest Period
pertaining to a Eurocurrency Borrowing that commences on the last Business Day
of a calendar month (or on a day for which there is no numerically corresponding
day in the last calendar month of such Interest Period) shall end on the last
Business Day of the last calendar month of such Interest Period.  For purposes
hereof, the date of a Borrowing initially shall be the date on which such
Borrowing is made and thereafter shall be the effective date of the most recent
conversion or continuation of such Borrowing.
"Interpolated Rate" means, at any time, for any Interest Period, the rate per
annum determined by the Administrative Agent (which determination shall be
conclusive and binding absent manifest error) to be equal to the rate that
results from interpolating on a linear basis between: (a) the LIBO Screen Rate
for the longest period (for which the LIBO Screen Rate is available for the
applicable currency) that is shorter than the Impacted Interest Period and (b)
the LIBO Screen Rate for the shortest period (for which the LIBO Screen Rate is
available for the applicable currency) that exceeds the Impacted Interest
Period, in each case, at such time.
"Investment" means, with respect to any Person, (a) the acquisition, purchase or
ownership of any Equity Interests or evidences of indebtedness or other
securities (including any option, warrant or other right to acquire any of the
foregoing) issued by any other Person, (b) any loans or advances to any other
Person, (c) any Guarantee of any obligations of any other Person, or (d) any
other investment or any other acquisition of any Equity Interest in any other
Person, and (e) the purchase or other acquisition of (in one transaction or a
series of transactions) all or substantially all the assets of any other Person
or all or substantially all the assets of any other Person constituting a
business unit.
"IRS" means the United States Internal Revenue Service.
"Issuing Bank" means each of JPMorgan Chase Bank, N.A., Wells Fargo Bank,
National Association, Bank of America, N.A., The Bank of Tokyo-Mitsubishi UFJ,
Ltd. and Compass Bank d/b/a BBVA Compass, and each other Lender designated by
the Borrower as an "Issuing Bank" hereunder that has agreed to such designation,
each in its capacity as an issuer of Letters of Credit hereunder, and its
successors in such capacity as provided in Section 2.06(i).  Any Issuing Bank
may, in its discretion, arrange for one or more Letters of Credit to be issued
by Affiliates of such Issuing Bank, in which case the term "Issuing Bank" shall
include any such Affiliate with respect to Letters of Credit issued by such
Affiliate.
"LC Collateral Account" has the meaning assigned to such term in
Section 2.06(j).
"LC Disbursement" means a payment made by an Issuing Bank pursuant to a Letter
of Credit.
"LC Exposure" means, at any time, the sum of (a) the aggregate undrawn Dollar
Amount of all outstanding Letters of Credit at such time plus (b) the aggregate
Dollar Amount of all LC Disbursements that have not yet been reimbursed by or on
behalf of the Borrower at such time.  The LC Exposure of any Lender at any time
shall be its Applicable Percentage of the total LC Exposure at such time.

--------------------------------------------------------------------------------

"Lender Parent" means, with respect to any Lender, any Person as to which such
Lender is, directly or indirectly, a subsidiary.
"Lenders" means the Persons listed on Schedule 2.01A and any other Person that
shall have become a Lender hereunder pursuant to Section 2.20 or pursuant to an
Assignment and Assumption or other documentation contemplated hereby, other than
any such Person that ceases to be a party hereto pursuant to an Assignment and
Assumption or other documentation contemplated hereby.  Unless the context
otherwise requires, the term "Lenders" includes the Swingline Lender and the
Issuing Banks.
"Letter of Credit" means any letter of credit issued pursuant to this Agreement
and shall include the Existing Letters of Credit (if any).
"Letter of Credit Commitment" means, with respect to each Issuing Bank, the
commitment of such Issuing Bank to issue Letters of Credit hereunder.  The
initial amount of each Issuing Bank's Letter of Credit Commitment is set forth
on Schedule 2.01B, or if an Issuing Bank has entered into an Assignment and
Assumption, the amount set forth for such Issuing Bank as its Letter of Credit
Commitment in the Register maintained by the Administrative Agent; each Issuing
Bank's Letter of Credit Commitment may be decreased or increased from time to
time with the written consent of the Borrower, the Administrative Agent and the
Issuing Banks (provided that any increase in the Letter of Credit Commitment
with respect to any Issuing Bank, or any decrease in the Letter of Credit
Commitment to an amount not less than any Issuing Bank's Letter of Credit
Commitment as of the Effective Date, shall only require the consent of the
Borrower and such Issuing Bank).
"Leverage Ratio" means, on any date, determined as of the end of each of its
fiscal quarters, the ratio of (a) Consolidated Total Indebtedness to (b)
Adjusted EBITDA for the Test Period ending with the end of such fiscal quarter,
all calculated for the Borrower and its Subsidiaries on a consolidated basis.
"LIBO Rate" means, (a) with respect to (i) any Eurocurrency Borrowing
denominated in any Agreed Currency (other than Australian Dollars) and for any
applicable Interest Period, the LIBO Screen Rate at approximately 11:00 a.m.,
London time, on the Quotation Day for such Agreed Currency and Interest Period;
provided that if any LIBOR Screen Rate shall be less than zero, such rate shall
be deemed to be zero for purposes of this Agreement; and (ii) any Eurocurrency
Borrowing denominated in Australian Dollars and for any applicable Interest
Period, the AUD Screen Rate as of 11:00 a.m., London time and on the Quotation
Day for such currency and Interest Period; provided that if the AUD Screen Rate
shall be less than zero, such rate shall be deemed to be zero for purposes of
this Agreement; provided that, if the LIBO Screen Rate shall not be available at
such time for such Interest Period (the "Impacted Interest Period"), then the
LIBO Rate for such Agreed Currency and such Interest Period shall be the
Interpolated Rate; provided that, if any Interpolated Rate shall be less than
zero, such rate shall be deemed to be zero for purposes of this Agreement. It is
understood and agreed that all of the terms and conditions of this definition of
"LIBO Rate" shall be subject to Section 2.14.
"LIBO Screen Rate" means, for any day and time, with respect to any Eurocurrency
Borrowing denominated in any Agreed Currency (other than Australian Dollars) and
for any Interest Period, the London interbank offered rate as administered by
ICE Benchmark Administration (or any other Person that takes over the
administration of such rate) for such Agreed Currency (other than Australian
Dollars) for a period equal in length to such Interest Period as displayed on
such day and time on pages LIBOR01 or LIBOR02 of the Reuters screen that
displays such rate (or, in the event such rate does not appear on a Reuters page
or screen, on any successor or substitute page on such screen that displays such
rate, or on the appropriate page of such other information service that
publishes such rate from time to time as selected by the Administrative Agent in
its reasonable discretion); provided that if the LIBO Screen Rate shall be less
than zero, such rate shall be deemed to be zero for the purposes of this
Agreement.

--------------------------------------------------------------------------------

"Lien" means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement relating to such asset and
(c) in the case of securities, any purchase option, call or similar right of a
third party with respect to such securities.
"Loan Documents" means this Agreement, any promissory notes issued pursuant to
Section 2.10(e), any Letter of Credit applications, the Collateral Documents,
the Subsidiary Guaranty, and all other agreements, instruments, documents and
certificates identified in Section 4.01 executed and delivered to, or in favor
of, the Administrative Agent or any Lenders and including all other pledges,
powers of attorney, consents, assignments, contracts, notices, letter of credit
agreements, letter of credit applications and any agreements between the
Borrower and an Issuing Bank regarding such Issuing Bank's Letter of Credit
Commitment or respective rights and obligations between the Borrower and such
Issuing Bank in connection with the issuance of Letters of Credit, and all other
written matter whether heretofore, now or hereafter executed by or on behalf of
any Loan Party, or any employee of any Loan Party, and delivered to the
Administrative Agent or any Lender in connection with this Agreement or the
transactions contemplated hereby.  Any reference in this Agreement or any other
Loan Document to a Loan Document shall include all appendices, exhibits or
schedules thereto, and all amendments, restatements, supplements or other
modifications thereto, and shall refer to this Agreement or such Loan Document
as the same may be in effect at any and all times such reference becomes
operative.
"Loan Parties" means, collectively, the Borrower and the Subsidiary Guarantors.
"Loans" means the loans made by the Lenders to the Borrower pursuant to this
Agreement.
"Local Time" means (a) New York City time in the case of a Loan, Borrowing or LC
Disbursement denominated in Dollars and (b) local time in the case of a Loan,
Borrowing or LC Disbursement denominated in a Foreign Currency (it being
understood that such local time shall mean London, England time unless otherwise
notified by the Administrative Agent).
"Material Acquisition" means any acquisition of property or series of related
acquisitions of property that (a) constitutes (i) assets comprising all or
substantially all or any significant portion of a business or operating unit of
a business, or (ii) all or substantially all of the common stock or other Equity
Interests of a Person, and (b) involves cash or non-cash consideration by the
Borrower and its Subsidiaries in excess of $10,000,000.


"Material Adverse Effect" means a material adverse effect on (a) the business,
assets, operations or financial condition of the Borrower and the Subsidiaries
taken as a whole, (b) the ability of the Borrower and Subsidiary Guarantors,
taken as a whole, to perform any of its obligations under any Loan Document or
(c) the validity, enforceability or collectibility of the Loans or LC
Disbursements or the ability of the Administrative Agent and the Lenders to
enforce a material provision of any Loan Document.

--------------------------------------------------------------------------------

"Material Disposition" means any sale, transfer or disposition of property or
series of related sales, transfers, or dispositions of property that (a)
constitutes (i) assets comprising all or substantially all or any significant
portion of a business or operating unit of a business, or (ii) all or
substantially all of the common stock or other Equity Interests of a Person, and
(b) yields gross proceeds to the Borrower or any of its Subsidiaries in excess
of $10,000,000.
"Material Domestic Subsidiary" means, as of the most recent fiscal quarter of
the Borrower, for the Test Period then ended, for which financial statements
have been delivered pursuant to Section 5.01(a) or Section 5.01(b) (or, if prior
to the date of the delivery of the first financial statements to be delivered
pursuant to Section 5.01(a) or Section 5.01(b), the most recent financial
statements referred to in Section 3.04(a)), each Domestic Subsidiary (a) which
contributed greater than 5 percent (5%) of gross revenue of the Borrower and the
Subsidiaries as determined in accordance with GAAP for such period or (b) which
has assets having a book value as of such date greater than 5 percent (5%) of
Consolidated Total Assets as of such date.
"Material Foreign Subsidiary" means, as of the most recent fiscal quarter of the
Borrower, for the Test Period then ended, for which financial statements have
been delivered pursuant to Section 5.01(a) or Section 5.01(b) (or, if prior to
the date of the delivery of the first financial statements to be delivered
pursuant to Section 5.01(a) or Section 5.01(b), the most recent financial
statements referred to in Section 3.04(a)), each Foreign Subsidiary (a) which
contributed greater than 5 percent (5%) of gross revenue of the Borrower and the
Subsidiaries as determined in accordance with GAAP for such period or (b) which
has assets having a book value as of such date greater than 5 percent (5%) of
Consolidated Total Assets as of such date.
"Material Indebtedness" means Indebtedness (other than the Loans and Letters of
Credit), or obligations in respect of one or more Swap Agreements, of any one or
more of the Borrower and its Subsidiaries in an aggregate principal amount
exceeding $25,000,000.  For purposes of determining Material Indebtedness, the
"principal amount" of the obligations of the Borrower or any Subsidiary in
respect of any Swap Agreement at any time shall be the maximum aggregate amount
(giving effect to any netting agreements) that the Borrower or such Subsidiary
would be required to pay if such Swap Agreement were terminated at such time.
"Material Subsidiary" means, as of any date of determination, any Material
Domestic Subsidiary and any Material Foreign Subsidiary, in either case that is
not an Affected Foreign Subsidiary.  Each Subsidiary that is designated as an
additional Material Subsidiary pursuant to Section 5.09 shall be, as of the date
of designation, a "Material Subsidiary."  For the avoidance of doubt, a
subsidiary of a Material Subsidiary shall not be deemed to be a Material
Subsidiary unless such subsidiary itself meets the requirements of this
definition.
"Maturity Date" means June 20, 2022, as such date may be extended pursuant
to Section 2.23.
"Maximum Rate" has the meaning assigned to such term in Section 9.16.
"Minimum Guarantee and Pledge Requirement" means the requirement that, at any
date of determination, either (a) the Subsidiary Guarantors account for at least
80%, in the aggregate, of the gross revenue of the Borrower and its Subsidiaries
as determined in accordance with GAAP for the most-recently ended four fiscal
quarter period ending on or prior to such date of determination; or (b) all
Domestic Subsidiaries and Foreign Subsidiaries that are not Affected Foreign
Subsidiaries are Subsidiary Guarantors.  For avoidance of doubt, this
requirement shall not require any Affected Foreign Subsidiary to become a party
to the Subsidiary Guaranty or the Security Agreement.

--------------------------------------------------------------------------------

"Moody's" means Moody's Investors Service, Inc.
"Multiemployer Plan" means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.
"Net Proceeds" means, with respect to any event (a) the cash proceeds received
in respect of such event including (i) any cash received in respect of any
non-cash proceeds (including any cash payments received by way of deferred
payment of principal pursuant to a note or installment receivable or purchase
price adjustment receivable or otherwise, but excluding any interest payments),
but only as and when received, (ii) in the case of a casualty, insurance
proceeds, and (iii) in the case of a condemnation or similar event, condemnation
awards and similar payments net of (b) the sum of (i) all reasonable fees and
out–of–pocket expenses paid by the Borrower and the Subsidiaries to third
parties (other than Affiliates) in connection with such event, including any
sales commissions, investment banking fees, or underwriting discounts, (ii) in
the case of a sale, transfer or other disposition of an asset (including
pursuant to a sale and leaseback transaction or a casualty or a condemnation or
similar proceeding), the amount of all payments required to be made by the
Borrower and the Subsidiaries as a result of such event to repay Indebtedness
(other than Loans) secured by such asset or otherwise subject to mandatory
prepayment as a result of such event, and (iii) the amount of all taxes paid (or
reasonably estimated to be payable) by the Borrower and the Subsidiaries, and
the amount of any reserves established by the Borrower and the Subsidiaries to
fund contingent liabilities reasonably estimated to be payable, in the case of
(A) taxes during the year that such event occurred or the next succeeding year
and that are directly attributable to such event (as determined reasonably and
in good faith by the chief financial officer of the Borrower) and (B) in the
case of reserves for contingent liabilities, during the period of any
contractual indemnification obligation or statute of limitation imposed upon the
Borrower or any of its Subsidiaries.
"Non-Consenting Lender" has the meaning specified in Section 9.02(e).
"NYFRB" means the Federal Reserve Bank of New York.
"NYFRB Rate" means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day (or for any day that is not a Business Day, for the immediately
preceding Business Day); provided that if none of such rates are published for
any day that is a Business Day, the term "NYFRB Rate" means the rate for a
federal funds transaction quoted at 11:00 a.m. on such day received by the
Administrative Agent from a Federal funds broker of recognized standing selected
by it; provided, further, that if any of the aforesaid rates shall be less than
zero, such rate shall be deemed to be zero for purposes of this Agreement.
"Obligations" means all unpaid principal of and accrued and unpaid interest on
the Loans, all LC Exposure, all accrued and unpaid fees and all expenses,
reimbursements, indemnities and other obligations and indebtedness (including
interest and fees accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), obligations and liabilities of any of the Loan
Parties to any of the Lenders, the Administrative Agent, the Issuing Banks or
any indemnified party, individually or collectively, existing on the Effective
Date or arising thereafter, direct or indirect, joint or several, absolute or
contingent, matured or unmatured, liquidated or unliquidated, secured or
unsecured, arising by contract, operation of law or otherwise, arising or
incurred under this Agreement or any of the other Loan Documents or to the Hedge
Banks under any Swap Agreement or the Lenders or any of their Affiliates under
any Banking Services Agreement or in respect of any of the Loans made or
reimbursement or other obligations incurred or any of the Letters of Credit or
other instruments at any time evidencing any thereof; provided that the
definition of "Obligations" shall not create or include any guarantee by any
Loan Party of (or grant of security interest by any Loan Party to support, as
applicable) any Excluded Swap Obligations of such Loan Party for purposes of
determining any obligations of any Loan Party.

--------------------------------------------------------------------------------

"OFAC" means the Office of Foreign Assets Control of the U.S. Department of the
Treasury.
"Other Connection Taxes" means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan, Letter of Credit or
Loan Document).
"Other Taxes" means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.19).
"Outstanding Investment" means for any Person, as of any date of determination,
the sum, without duplication, of: (a) the aggregate outstanding principal amount
of all loans and advances then outstanding and made by such Person under the
permissions of Section 6.04(m) on or after the Effective Date and the aggregate
outstanding principal amount of all loans and advances then proposed to be made
by such Person under the permissions of Section 6.04(m); plus (b) the aggregate
outstanding amount of all sums Guaranteed pursuant to Guarantees made by such
Person under the permissions of Section 6.04(m) on or after the Effective Date
and the aggregate outstanding amount of all sums Guaranteed pursuant to
Guarantees then proposed to be made by such Person under the permissions of
Section 6.04(m); plus (c) the aggregate book value of all other Investments then
held by such Person which were made under the permissions of Section 6.04(m) on
or after the Effective Date and then proposed to be made by such Person under
the permissions of Section 6.04(m).  For purposes of clarity, it is understood
that Investments made prior to the Effective Date and Investments that are
permitted by any provision of Section 6.04 other than subsection Section 6.04(m)
thereof are not included in the definition of Outstanding Investments.
"Overnight Bank Funding Rate" means, for any day, the rate comprised of both
overnight federal funds and overnight Eurodollar borrowings by U.S.–managed
banking offices of depository institutions (as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time)
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate (from and after such date as the NYFRB shall commence to
publish such composite rate).
"Overnight Foreign Currency Rate" means, for any amount payable in a Foreign
Currency, the rate of interest per annum as reasonably determined by the
Administrative Agent at which overnight or weekend deposits in the Agreed
Currency (or if such amount due remains unpaid for more than three (3) Business
Days, then for such other period of time as the Administrative Agent may elect)
for delivery in immediately available and freely transferable funds would be
offered by the Administrative Agent to major banks in the interbank market upon
request of such major banks for the Agreed Currency as determined above and in
an amount comparable to the unpaid principal amount of the related Credit Event,
plus any taxes, levies, imposts, duties, deductions, charges or withholdings
imposed upon, or charged to, the Administrative Agent by any relevant
correspondent bank in respect of such amount in such Agreed Currency.

--------------------------------------------------------------------------------

"Participant" has the meaning assigned to such term in Section 9.04(c).
"Participant Register" has the meaning assigned to such term in Section 9.04(c).
"Participating Member State" means any member state of the European Union that
adopts or has adopted the euro as its lawful currency in accordance with
legislation of the European Union relating to economic and monetary union.
"Patriot Act" means the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)).
"PBGC" means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.
"Permitted Acquisition" the purchase or acquisition by the Borrower or any
Subsidiary of all the Equity Interests of any Person (including the acquisition
of such Equity Interests in a series of related transactions comprising a tender
offer followed by a merger), all or substantially all the assets of a Person or
all or substantially all the assets constituting a business unit of a Person if:
(a) the Target is involved in a similar type of business activities as the
Borrower or a Subsidiary;
(b) the proposed acquisition is an acquisition of the stock of a Target, the
acquisition will be structured so that the acquired stock will be owned by
Borrower or a Subsidiary or, simultaneously with the acquisition or following a
tender offer for Equity Interests of the Target, the Borrower or a Subsidiary
will merge with the Target, in the case of a merger with the Borrower, with the
Borrower surviving and, in the case of a Subsidiary, with either the applicable
Subsidiary or the Target surviving.  If the proposed acquisition is an
acquisition of assets, the acquisition will be structured so that Borrower or a
Subsidiary wholly and directly owned by Borrower will acquire the assets;
(c) the Purchase Price for such proposed acquisition is greater than
$100,000,000, then the Borrower shall have provided to the Administrative Agent
and each Lender prior to or on the date that the proposed acquisition is to be
consummated the following:  (i) the name of the Target; (ii) a description of
the nature of the Target's business; and (iii) a certificate of a Financial
Officer of the Borrower (1) certifying that no Default exists or could
reasonably be expected to occur as a result of the proposed acquisition, and
(2) demonstrating compliance with the criteria set forth in Section 6.04(g) of
and that the Borrower is and on a pro forma basis will continue to be, in
compliance with the financial covenants of this Agreement; and
(d) such acquisition has been: (i) either approved by the Board of Directors of
the Target (or the holders of its Equity Interests), or recommended by such
Board of Directors to the holders of the Equity Interests of such Target, or
(ii) in the event the corporation, partnership or other organization or entity
which is the Target is in bankruptcy, approved by the bankruptcy court or
another court of competent jurisdiction.

--------------------------------------------------------------------------------

"Permitted Call Spread Swap Agreements" means (a) any Swap Agreement (including,
but not limited to, any bond hedge transaction or capped call transaction)
pursuant to which the Borrower acquires an option requiring the counterparty
thereto to deliver to the Borrower shares of common stock of the Borrower (or
other securities or property following a merger event or other change of the
common stock of the Borrower), the cash value thereof or a combination thereof
from time to time upon exercise of such option entered into by the Borrower as a
hedge to the conversion feature of Permitted Convertible Notes and (b) any Swap
Agreement pursuant to which the Borrower issues to the counterparty thereto
warrants to acquire common stock of the Borrower (or other securities or
property following a merger event or other change of the common stock of the
Borrower) (whether such warrant is settled in shares, cash or a combination
thereof), in either case, entered into by the Borrower in connection with the
issuance of Permitted Convertible Notes; provided that the terms, conditions and
covenants of each such Swap Agreement shall be (i) such as are customary for
Swap Agreements of such type (as determined by the Board of Directors of the
Borrower, in good faith) and (ii) in the case of clause (b) above, such Swap
Agreement would be classified as an equity instrument in accordance with GAAP,
and the settlement of such Swap Agreement does not require the Borrower to make
any payment in cash or cash equivalents that would disqualify such Swap
Agreement from so being classified as an equity instrument and the first stated
expiration date for such Swap Agreement would be on a date that is at least six
(6) months after the Maturity Date.   For purposes of this definition, the term
"Swap Agreement" shall include any stock option or warrant agreement for the
purchase of Equity Interests of the Borrower.
"Permitted Convertible Notes" means any unsecured notes issued by the Borrower
that are convertible into a fixed number (subject to customary anti-dilution
adjustments, "make-whole" increases and other customary changes thereto) of
shares of common stock of the Borrower (or other securities or property
following a merger event or other change of the common stock of the Borrower),
the cash value of such shares or any combination thereof (with the amount of
such cash or such combination determined by reference to the market price of
such common stock or such other securities); provided that, the Indebtedness
thereunder must satisfy each of the following conditions as of the date of
issuance thereof: (a) both immediately prior to and after giving effect
(including pro forma effect) thereto, no Default shall exist or result
therefrom, (b) such Indebtedness matures after, and does not require any
scheduled amortization or other scheduled or otherwise required payments of
principal prior to, and does not permit any Loan Party to elect optional
redemption or optional acceleration that would be settled on a date prior to,
the date that is six (6) months after the Maturity Date (it being understood
that neither (i) any provision requiring an offer to purchase such Indebtedness
as a result of change of control, asset sale or other fundamental change nor
(ii) any early conversion of any Permitted Convertible Notes in accordance with
the terms thereof, in either case, shall violate the foregoing restriction), (c)
such Indebtedness is not guaranteed by any Subsidiary of the Borrower other than
the Subsidiary Guarantors (which guarantees, if such Indebtedness is
subordinated, shall be expressly subordinated to the Secured Obligations on
terms and conditions reasonably satisfactory to the Administrative Agent) and
(d) the terms, conditions and covenants of such Indebtedness must be customary
for convertible Indebtedness of such type (as determined by the board of
directors of the Borrower, or a committee thereof, in good faith).
"Permitted Convertible Note Documents" means all agreements (including without
limitation, indentures, notes, intercreditor agreements, instruments and other
documents) pursuant to which Permitted Convertible Notes have been or will be
issued or otherwise setting forth the terms of any Permitted Convertible Notes.

--------------------------------------------------------------------------------

"Permitted Encumbrances" means:
 
(a) Liens imposed by law for Taxes that are not yet due or are being contested
in compliance with Section 5.04;
 
(b) carriers', warehousemen's, mechanics', materialmen's, repairmen's and other
like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not overdue by more than 120 days and are not
being enforced or are being contested in compliance with Section 5.04;
 
(c)  pledges and deposits made in the ordinary course of business in compliance
with workers' compensation, pension, unemployment insurance and other social
security laws or regulations (other than Liens imposed by ERISA);
 
(d) deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;
 
(e) judgment Liens in respect of judgments that do not constitute an Event of
Default under clause (k) of Article VII;
 
(f) easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or interfere with the ordinary conduct of
business of the Borrower or any Subsidiary;
 
(g) Liens arising from filing UCC financing statements regarding leases
permitted by this Agreement
 
(h) leases or subleases of equipment to customers in the ordinary course of
business;
 
(i) licenses of intellectual property granted by Borrower or any Subsidiary in
the ordinary course of business;
 
(j) leases or subleases entered into by Borrower or a Subsidiary in good faith
with respect to its property not used in its business and which do not
materially interfere with the ordinary conduct of business of the Borrower or
any Subsidiary;
 
(k) Liens in favor of a banking or other financial institution arising as a
matter of law or in the ordinary course of business under customary general
terms and conditions encumbering deposits or other funds maintained with a
financial institution (including the right of set-off) and that are within the
general parameters customary in the banking industry or arising pursuant to such
banking institution's general terms and conditions;
 
(l) Liens on specific items of inventory or other goods and proceeds thereof of
any Person securing such Person's obligations in respect of bankers' acceptances
or letters of credit issued or created for the account of such Person to
facilitate the purchase, shipment or storage of such inventory or other goods in
the ordinary course of business;
 
(m) Liens encumbering reasonable customary initial deposits and margin deposits
and similar Liens attaching to commodity trading accounts or other brokerage
accounts incurred in the ordinary course of business and not for speculative
purposes; and
 
 

--------------------------------------------------------------------------------

(n) Liens incurred by Borrower with the consent of the Required Lenders;
 
provided that the term "Permitted Encumbrances" shall not include any Lien
described in clauses (a) through (m) above that secures Indebtedness for
borrowed money.
"Permitted Investments" means:
 
(a) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one year
from the date of acquisition thereof;
 
(b) investments in commercial paper maturing within 270 days from the date of
acquisition thereof and having, at such date of acquisition, a rating of A–2 or
better by S&P or P–2 or better by Moody's;
 
(c) investments in certificates of deposit, banker's acceptances and time
deposits maturing within 180 days from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any commercial bank organized under the laws
of the United States of America or any State thereof which has a combined
capital and surplus and undivided profits of not less than $500,000,000;
 
(d) fully collateralized repurchase agreements with a term of not more than one
year for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria described in clause (c) above;
 
(e) investments in corporate debt securities maturing within 270 days from the
date of acquisition thereof and having, at such date of acquisition, a rating of
BBB- or better by S&P or Baa3 or better by Moody's;
 
(f) investments in municipal securities having, at the date of acquisition
thereof, a rating of AA or better by S&P or Aa or better by Moody's, provided
that the Borrower has the right to put such securities back to the issuer or
seller thereof at least once every 60 days; and
 
(g) investments in money market funds that (i) comply with the criteria set
forth in Securities and Exchange Commission Rule 2a–7 under the Investment
Company Act of 1940, (ii) are rated AA by S&P and Aa by Moody's and (iii) have
portfolio assets of at least $5,000,000,000.
 
"Person" means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
"Plan" means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an "employer" as defined in Section 3(5) of ERISA.

--------------------------------------------------------------------------------

"Platform" means Debt Domain, Intralinks, Syndtrak or a substantially similar
electronic transmission system.
"Pledge Subsidiary" means (a) each Domestic Subsidiary (that is a Material
Subsidiary) and (b) each First Tier Foreign Subsidiary (that is a Material
Subsidiary), in either case that is not an Affected Foreign Subsidiary.
"Pounds Sterling" means the lawful currency of the United Kingdom.
"Prepayment Event" means:
(a) any Asset Sale or series of Asset Sales consummated pursuant to
Section 6.05(g); or
(b) any casualty or other insured damage to, or any taking under power of
eminent domain or by condemnation or similar proceeding of, any property or
asset of the Borrower or any Subsidiary with a fair market value immediately
prior to such event equal to or greater than $1,000,000; or
(c) the incurrence by the Borrower or any Domestic Subsidiary of any
Indebtedness (other than Loans), other than Indebtedness permitted under
Section 6.01 or permitted by the Required Lenders pursuant to Section 9.02.
"Prime Rate" means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank, N.A. (or its successor) as its prime rate in
effect at its principal office in New York City; each change in the Prime Rate
shall be effective from and including the date such change is publicly announced
as being effective.
"Prior Agreements" means, collectively, the (a) the Existing Agreement, (b) 
Fourth Amended and Restated Credit Agreement dated as of September 15, 2006
among the Borrower, the lenders party thereto, JPMorgan Chase Bank, N.A., as the
agent and certain other parties thereto, (c) Third Amended and Restated Credit
Agreement dated as of March 24, 2005 among the Borrower, the lenders party
thereto, JPMorgan (now JPMorgan Chase Bank, N.A.), as the agent and certain
other parties thereto, (d) Second Amended and Restated Credit Agreement dated as
of February 5, 2003 among the Borrower, the lenders party thereto, JPMorgan (now
JPMorgan Chase Bank, N.A.), as the agent and certain other parties thereto; (e)
Amended and Restated Credit Agreement dated as of January 28, 2002 among the
Borrower, the lenders party thereto, JPMorgan Chase Bank (now JPMorgan Chase
Bank, N.A.), as the agent and certain other parties thereto; and (f) Credit
Agreement dated December 29, 1999 among the Borrower, the lenders party thereto,
Chase Bank of Texas, National Association (now JPMorgan Chase Bank, N.A.), as
the agent, as such Credit Agreements were amended and otherwise modified from
time to time.
"Purchase Money Indebtedness" means Indebtedness of a Person incurred to finance
the acquisition, construction or improvement of any fixed or capital assets or
any data or software (but excluding the acquisition of assets which constitute a
business unit of a Person); provided that:  (a) such Indebtedness (other than
any Indebtedness incurred in connection with any sale and leaseback transactions
permitted hereby) and any Lien securing the payment thereof is incurred prior to
or within 90 days after such acquisition or the completion of such construction
or improvement; (b) such Indebtedness, at the time it is originally incurred,
does not exceed the amount of the purchase price at the time of acquisition or
the costs of construction or improvement, as the case may be, of the applicable
assets; and (c) the Liens securing such Indebtedness encumber only the assets
acquired, constructed or improved with the Indebtedness incurred and no other
asset of the Person.  Purchase Money Indebtedness shall also include: (i) any
Indebtedness of the type described in the first sentence of this definition
which is a Capital Lease Obligation; (ii) any Indebtedness assumed by a Person
in connection with such Person's acquisition of the asset (including any
assumption of a Capital Lease Obligation of a third party customer of such
Person in connection with (1) an outsourcing agreement entered into with such
third party in the ordinary course of such Person's business and (2) the
transfer to such Person of the assets financed by the Capital Lease Obligation
assumed); and (iii) any extension, renewal, replacement or other modification of
Purchase Money Indebtedness as long as, in connection with any such
modification, the outstanding principal amount is not increased unless the
aggregate outstanding principal amount thereof immediately after giving effect
to such extension, renewal, replacement or other modification does not exceed
the market value of the applicable assets as then most recently determined in
connection with such modification.

--------------------------------------------------------------------------------

"Purchase Price" means, as of any date of determination and with respect to a
proposed acquisition, the purchase price to be paid for the Target or its
assets, including all cash consideration paid (whether classified as purchase
price, noncompete or consulting payments or otherwise), the value of all other
assets to be transferred by the purchaser in connection with such acquisition to
the seller (excluding any Equity Interests issued to the seller) all valued in
accordance with the applicable purchase agreement and the outstanding principal
amount of all Indebtedness of the Target or the seller assumed or acquired in
connection with such acquisition, in each case, determined in accordance with
GAAP.
"Qualified Equity Interests" means any Equity Interests that are not
Disqualified Equity Interests.
"Quotation Day" means, with respect to any Eurocurrency Borrowing for any
Interest Period, (a) if the currency is Pounds Sterling or AUD, the first day of
such Interest Period, (b) if the currency is euro, the day that is two (2)
TARGET2 Days before the first day of such Interest Period, and (c) for any other
currency, two (2) Business Days prior to the commencement of such Interest
Period (unless, in each case, market practice differs in the relevant market
where the LIBO Rate for such currency is to be determined, in which case the
Quotation Day will be determined by the Administrative Agent in accordance with
market practice in such market (and if quotations would normally be given on
more than one day, then the Quotation Day will be the last of those days)).
"Recipient" means (a) the Administrative Agent, (b) any Lender and (c) any
Issuing Bank, as applicable.
"Register" has the meaning assigned to such term in Section 9.04(b).
"Related Parties" means, with respect to any specified Person, such Person's
Affiliates and the respective directors, officers, employees, agents, advisors
and representatives of such Person and such Person's Affiliates.
"Required Lenders" means, subject to Section 2.22, at any time, Lenders having
Credit Exposures and unused Revolving Commitments representing more than 50% of
the sum of the Total Credit Exposure and unused Revolving Commitments at such
time; provided that, for purposes of declaring the Loans to be due and payable
pursuant to Article VII, and for all purposes after the Loans become due and
payable pursuant to Article VII or the Revolving Commitments expire or
terminate, then, as to each Lender, the amount of its Swingline Exposure shall
equal (a) with respect to each Lender (other than then Lender that is the
Swingline Lender) the amount that it has funded its participation in the
outstanding Swingline Loans and (b) with respect to the Lender that is the
Swingline Lender, the amount set forth in clause (b) of the definition of
Swingline Exposure.

--------------------------------------------------------------------------------

"Restricted Payment" means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of any Person or any of its Subsidiaries, or any payment (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, defeasance,
acquisition, cancellation or termination of any such capital stock or other
Equity Interest, or on account of any return of capital to any Person's
stockholders, partners or members (or the equivalent of any thereof), or any
option, warrant or other right to acquire any such dividend or other
distribution or payment. For the avoidance of doubt, the parties hereto agree
that the making of interest payments with respect to the Permitted Convertible
Notes shall not constitute "Restricted Payments" hereunder.
"Revolving Commitment" means, with respect to each Lender, the commitment, if
any, to make Revolving Loans and to acquire participations in Letters of Credit
and Swingline Loans hereunder, expressed as an amount representing the maximum
aggregate amount of such Lender's Credit Exposure hereunder, as such commitment
may be (a) reduced or terminated from time to time pursuant to Section 2.09,
(b) increased from time to time pursuant to Section 2.20 and (c) reduced or
increased from time to time pursuant to assignments by or to such Lender
pursuant to Section 9.04.  The initial amount of each Lender's Revolving
Commitment is set forth on Schedule 2.01A, or in the applicable documentation
pursuant to which such Lender shall have assumed its Revolving Commitment
pursuant to the terms hereof, as applicable.  The initial aggregate amount of
the Lenders' Revolving Commitments is $600,000,000.
"Revolving Loan" means a Loan made pursuant to Section 2.01.
"S&P" means Standard & Poor's Ratings Services, a Standard & Poor's Financial
Services LLC business.
"Sale and Leaseback Transaction" means any sale or other transfer of any
property or asset by any Person with the intent to lease such property or asset
as lessee.
"Sanctioned Country" means, at any time, a country, region or territory which is
itself the subject or target of any Sanctions (at the time of this Agreement,
Crimea Region of the Ukraine, Cuba, Iran, North Korea, Sudan and Syria).
"Sanctioned Person" means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of State, the United Nations Security Council, the European Union,
any European Union member state, Her Majesty's Treasury of the United Kingdom,
or other relevant sanctions authority, (b) any Person operating, organized or
resident in a Sanctioned Country or (c) any Person owned or controlled by any
such Person or Persons described in the foregoing clauses (a) or (b).
"Sanctions" means all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by OFAC or the U.S. Department of State or (b) the
United Nations Security Council, the European Union, any European Union member
state, Her Majesty's Treasury of the United Kingdom, or other relevant sanctions
authority.
"SEC" means the United States Securities and Exchange Commission.
"Secured Obligations" means all Obligations, together with all Swap Obligations
owing to one or more Hedge Banks and Banking Services Obligations owing to one
or more Lenders or their respective Affiliates by any Loan Party; provided that
the definition of "Secured Obligations" shall not create or include any
guarantee by any Loan Party of (or grant of security interest by any Loan Party
to support, as applicable) any Excluded Swap Obligations of such Loan Party for
purposes of determining any obligations of any Loan Party.

--------------------------------------------------------------------------------

"Secured Parties" means the holders of the Secured Obligations from time to time
and shall include (a) each Lender and the Issuing Bank in respect of its Loans
and LC Exposure respectively, (b) the Administrative Agent, the Issuing Bank and
the Lenders in respect of all other present and future obligations and
liabilities of the Borrower and each Subsidiary of every type and description
arising under or in connection with this Agreement or any other Loan Document,
(c) each Hedge Bank in respect of any Swap Agreement entered into with any Loan
Party, (d) each Lender and Affiliate of such Lender in respect of Banking
Services Agreements entered into with such Person by the Borrower or any
Subsidiary, (e) each indemnified party under Section 9.03 in respect of the
obligations and liabilities of the Borrower to such Person hereunder and under
the other Loan Documents, and (f) their respective successors and (in the case
of a Lender, permitted) transferees and assigns.
"Securities Act" means the United States Securities Act of 1933.
"Security Agreement" means that certain Fourth Amended and Restated Security
Agreement (including any and all supplements thereto), dated as of the Effective
Date, between the Loan Parties and the Administrative Agent, for the benefit of
the Administrative Agent and the other Secured Parties, and any other pledge or
security agreement entered into, after the date of this Agreement by any other
Loan Party (as required by this Agreement or any other Loan Document), or any
other Person, as the same may be amended, restated or otherwise modified from
time to time.
"Solvent" means, in reference to any Person, (a) the fair value of the assets of
such Person, at a fair valuation, will exceed its debts and liabilities,
subordinated, contingent or otherwise; (b) the present fair saleable value of
the property of such Person will be greater than the amount that will be
required to pay the probable liability of its debts and other liabilities,
subordinated, contingent or otherwise, as such debts and other liabilities
become absolute and matured; (c) such Person will be able to pay its debts and
liabilities, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured; and (d) such Person will not have
unreasonably small capital with which to conduct the business in which it is
engaged as such business is now conducted and is proposed to be conducted after
the Effective Date.
"Specified Swap Obligation" means, with respect to any Loan Party, any
obligation to pay or perform under any agreement, contract or transaction that
constitutes a "swap" within the meaning of Section 1a(47) of the Commodity
Exchange Act or any rules or regulations promulgated thereunder.
"Statutory Reserve Rate" means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve, liquid asset, fees or similar
requirements (including any marginal, special, emergency or supplemental
reserves or other requirements) established by any central bank, monetary
authority, the Board, the Financial Conduct Authority, the Prudential Regulation
Authority, the European Central Bank or other Governmental Authority for any
category of deposits or liabilities customarily used to fund loans in the
applicable currency, expressed in the case of each such requirement as a
decimal.  Such reserve, liquid asset, fees or similar requirements shall include
those imposed pursuant to Regulation D of the Board.  Eurocurrency Loans shall
be deemed to be subject to such reserve, liquid asset, fee or similar
requirements without benefit of or credit for proration, exemptions or offsets
that may be available from time to time to any Lender under any applicable law,
rule or regulation, including Regulation D of the Board.  The Statutory Reserve
Rate shall be adjusted automatically on and as of the effective date of any
change in any reserve, liquid asset or similar requirement.
 

--------------------------------------------------------------------------------

"Subordinated Indebtedness" means any Indebtedness of the Borrower or any
Subsidiary the payment of which is subordinated to payment of the Obligations
under the Loan Documents on terms and conditions reasonably satisfactory to the
Administrative Agent.
"Subordination Provisions" has the meaning assigned to such term in Article
VII(q)
"subsidiary" means, with respect to any Person (the "parent") at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent's consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, Controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.
"Subsidiary" means any subsidiary of the Borrower.
"Subsidiary Guarantor" means each Material Domestic Subsidiary that is a party
to the Subsidiary Guaranty and certain other Subsidiaries from time to time
party thereto.  The Subsidiary Guarantors on the Effective Date are identified
as such in Schedule 3.01 hereto.
"Subsidiary Guaranty" means that certain Third Amended and Restated Guaranty
Agreement dated as of the Effective Date in the form of Exhibit D (including any
and all supplements thereto) and executed by each Subsidiary Guarantor, as
amended, restated, supplemented or otherwise modified from time to time.
"Swap Agreement" means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Borrower or the
Subsidiaries shall be a Swap Agreement.
"Swap Obligations" means any and all obligations of the Borrower or any other
Loan Party, whether absolute or contingent and howsoever and whensoever created,
arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor), under (a) any and all Swap
Agreements permitted hereunder with a Hedge Bank, and (b) any and all
cancellations, buy backs, reversals, terminations or assignments of any such
Swap Agreement transaction.
"Swingline Exposure" means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time.  The Swingline Exposure of any Lender
at any time shall be the sum of (a) its Applicable Percentage of the total
Swingline Exposure at such time other than with respect to any Swingline Loans
made by such Lender in its capacity as a Swingline Lender and (b) the aggregate
principal amount of all Swingline Loans made by such Lender as a Swingline
Lender outstanding at such time (less the amount of participations funded by the
other Lenders in such Swingline Loans).

--------------------------------------------------------------------------------

"Swingline Lender" means JPMorgan Chase Bank, N.A., in its capacity as lender of
Swingline Loans hereunder.
"Swingline Loan" means a Loan made pursuant to Section 2.05.
"Syndication Agent" means each of Wells Fargo Bank, National Association, Bank
of America, N.A., The Bank of Tokyo-Mitsubishi UFJ, Ltd. and BBVA Compass in its
capacity as syndication agent for the credit facility evidenced by this
Agreement.
"Target" means a Person who is proposed to be acquired or whose assets are
proposed to be acquired in a transaction permitted by Section 6.04.
"TARGET2" means the Trans-European Automated Real-time Gross Settlement Express
Transfer (TARGET2) payment system (or, if such payment system ceases to be
operative, such other payment system (if any) reasonably determined by the
Administrative Agent to be a suitable replacement) for the settlement of
payments in euro.
"TARGET2 Day" means a day that TARGET2 is open for the settlement of payments in
euro.
"Taxes" means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), value added taxes, or any other
goods and services, use or sales taxes, assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
"Test Period" means, as of any date, the period of four consecutive fiscal
quarters then most recently ended for which financial statements under
Section 5.01(a) or Section 5.01(b), as applicable, have been delivered (or are
required to have been delivered); it being understood and agreed that prior to
the first delivery (or required delivery) of financial statements pursuant to
Section 5.01(a), "Test Period" means the period of four consecutive fiscal
quarters most recently ended for which financial statements of the Borrower are
available.
"Total Credit Exposure" means the sum of the outstanding principal amount of all
Lenders' Revolving Loans, their LC Exposure and their Swingline Exposure at such
time; provided, that, clause (a) of the definition of Swingline Exposure shall
only be applicable to the extent Lenders shall have funded their respective
participations in the outstanding Swingline Loans.
"Trade Date" has the meaning assigned to such term in Section 9.04(e).
"Transactions" means the execution, delivery and performance by the Loan Parties
of this Agreement and the other Loan Documents, the borrowing of Loans and other
credit extensions, the use of the proceeds thereof and the issuance of Letters
of Credit hereunder.
"Trigger Quarter" means a fiscal quarter that the Borrower has designated as a
"Trigger Quarter" on or prior to the applicable Election Date by notifying the
Administrative Agent, in writing, that an Acquisition Threshold has been
achieved in such fiscal quarter.

--------------------------------------------------------------------------------

"Type", when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.
"UCC" means the Uniform Commercial Code as in effect from time to time in the
State of New York or any other state the laws of which are required to be
applied in connection with the issue of perfection of security interests.
"Unliquidated Obligations" means, at any time, any Secured Obligations (or
portion thereof) that are contingent in nature or unliquidated at such time,
including any Secured Obligation that is:  (a) an obligation to reimburse a bank
for drawings not yet made under a letter of credit issued by it; (b) any other
obligation (including any guarantee) that is contingent in nature at such time;
or (c) an obligation to provide collateral to secure any of the foregoing types
of obligations.
"U.S. Person" means a "United States person" within the meaning of
Section 7701(a)(30) of the Code.
"U.S. Tax Compliance Certificate" has the meaning assigned to such term in
Section 2.17(f)(ii)(B)(3).
"Withdrawal Liability" means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.
"Withholding Agent" means any Loan Party and the Administrative Agent.
"Write-Down and Conversion Powers" means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
    Section 1.02. Classification of  Loans and Borrowings.  For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a "Revolving
Loan") or by Type (e.g., a "Eurocurrency Loan") or by Class and Type (e.g., a
"Eurocurrency Revolving Loan").  Borrowings also may be classified and referred
to by Class (e.g., a "Revolving Borrowing") or by Type (e.g., a "Eurocurrency
Borrowing") or by Class and Type (e.g., a "Eurocurrency Revolving Borrowing").
Section 1.03. Terms Generally.  The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined.  Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words "include", "includes" and "including"
shall be deemed to be followed by the phrase "without limitation".  The word
"will" shall be construed to have the same meaning and effect as the word
"shall".  The word "law" shall be construed as referring to all statutes, rules,
regulations, codes and other laws (including official rulings and
interpretations thereunder having the force of law or with which affected
Persons customarily comply), and all judgments, orders and decrees, of all
Governmental Authorities.  Unless the context requires otherwise (a) any
definition of or reference to any agreement, instrument or other document herein
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, restated, supplemented or otherwise modified
(subject to any restrictions on such amendments, restatements, supplements or
modifications set forth herein), (b) any definition of or reference to any
statute, rule or regulation shall be construed as referring thereto as from time
to time amended, supplemented or otherwise modified (including by succession of
comparable successor laws), (c) any reference herein to any Person shall be
construed to include such Person's successors and assigns (subject to any
restrictions on assignment set forth herein) and, in the case of any
Governmental Authority, any other Governmental Authority that shall have
succeeded to any or all functions thereof, (d) the words "herein", "hereof" and
"hereunder", and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (e) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and (f) the words "asset" and "property" shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.

--------------------------------------------------------------------------------

Section 1.04. Accounting Terms; GAAP; Pro Forma Calculations.  (a) Except as
otherwise expressly provided herein, all terms of an accounting or financial
nature shall be construed in accordance with GAAP, as in effect from time to
time; provided that, if the Borrower notifies the Administrative Agent that the
Borrower requests an amendment to any provision hereof to eliminate the effect
of any change occurring after the date hereof in GAAP or in the application
thereof on the operation of such provision (or if the Administrative Agent
notifies the Borrower that the Required Lenders request an amendment to any
provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or in the application thereof, then
such provision shall be interpreted on the basis of GAAP as in effect and
applied immediately before such change shall have become effective until such
notice shall have been withdrawn or such provision  amended in accordance
herewith.  Notwithstanding any other provision contained herein, all terms of an
accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made (i) without
giving effect to any election under Accounting Standards Codification 825-10-25
(or any other Accounting Standards Codification or Financial Accounting Standard
having a similar result or effect) to value any Indebtedness or other
liabilities of the Borrower or any Subsidiary at "fair value", as defined
therein, (ii) without giving effect to any treatment of Indebtedness in respect
of convertible debt instruments under Accounting Standards Codification 470-20
(or any other Accounting Standards Codification or Financial Accounting Standard
having a similar result or effect) to value any such Indebtedness in a reduced
or bifurcated manner as described therein, and such Indebtedness shall at all
times be valued at the full stated principal amount thereof and (iii) without
giving effect to any change in accounting for leases pursuant to GAAP, including
those resulting from the implementation of Financial Accounting Standards Board
ASU No. 2016-02, Leases (Topic 842), to the extent such adoption would require
treating any lease (or similar arrangement conveying the right to use) as a
capital lease where such lease (or similar arrangement) would not have been
required to be so treated under GAAP as in effect on December 31, 2015.
(b) All pro forma computations required to be made hereunder giving effect to
any acquisition or disposition, or issuance, incurrence or assumption of
Indebtedness, or other transaction shall in each case be calculated giving pro
forma effect thereto (and, in the case of any pro forma computation made
hereunder to determine whether such acquisition or disposition, or issuance,
incurrence or assumption of Indebtedness, or other transaction is permitted to
be consummated hereunder, to any other such transaction consummated since the
first day of the period covered by any component of such pro forma computation
and on or prior to the date of such computation) as if such transaction had
occurred on the first day of the period of four consecutive fiscal quarters
ending with the most recent fiscal quarter for which financial statements shall
have been delivered pursuant to Section 5.01(a) or Section 5.01(b) (or, prior to
the delivery of any such financial statements, ending with the last fiscal
quarter included in the financial statements referred to in Section 3.04(a)),
and, to the extent applicable, to the historical earnings and cash flows
associated with the assets acquired or disposed of (but without giving effect to
any synergies or cost savings, except as otherwise expressly permitted pursuant
to the definition of "Adjusted EBITDA") and any related incurrence or reduction
of Indebtedness, all in accordance with Article 11 of Regulation S-X under the
Securities Act (or as otherwise permitted pursuant to the definition of
"Adjusted EBTIDA").  If any Indebtedness bears a floating rate of interest and
is being given pro forma effect, the interest on such Indebtedness shall be
calculated as if the rate in effect on the date of determination had been the
applicable rate for the entire period (taking into account any Swap Agreement
applicable to such Indebtedness).
Section 1.05. Status of Obligations.  In the event that the Borrower or any
other Loan Party shall at any time issue or have outstanding any Subordinated
Indebtedness, the Borrower shall take or cause such other Loan Party to take all
such actions as shall be necessary to cause the Secured Obligations to
constitute senior indebtedness (however denominated) in respect of such
Subordinated Indebtedness and to enable the Administrative Agent and the Lenders
to have and exercise any payment blockage or other remedies available or
potentially available to holders of senior indebtedness under the terms of such
Subordinated Indebtedness.  Without limiting the foregoing, the Secured
Obligations are hereby designated as "senior indebtedness" and as "designated
senior indebtedness" and words of similar import under and in respect of any
indenture or other agreement or instrument under which such Subordinated
Indebtedness is outstanding and are further given all such other designations as
shall be required under the terms of any such Subordinated Indebtedness in order
that the Lenders may have and exercise any payment blockage or other remedies
available or potentially available to holders of senior indebtedness under the
terms of such Subordinated Indebtedness.
Section 1.06. Amendment and Restatement of the Existing Agreement.  The parties
to this Agreement agree that, on the Effective Date, the terms and provisions of
the Existing Agreement shall be and hereby are amended, superseded and restated
in their entirety by the terms and provisions of this Agreement.  This Agreement
is not intended to be, and shall not constitute, a novation.  All Revolving
Loans made, and "Obligations" incurred under, and as defined in, the Existing
Agreement which are outstanding on the Effective Date shall continue as
Revolving Loans and Obligations, respectively, under (and shall be governed by
the terms of) this Agreement and the other Loan Documents; provided that on the
Effective Date the Borrower shall refinance the aggregate outstanding amount of
"Term Loans" as defined in and made under the Existing Agreement in full. 
Without limiting the foregoing, upon the effectiveness of the amendment and
restatement contemplated hereby on the Effective Date: (a) all references in the
"Loan Documents" (as defined in the Existing Agreement) to the "Administrative
Agent", the "Credit Agreement" and the "Loan Documents" shall be deemed to refer
to the Administrative Agent, this Agreement and the Loan Documents, (b) the
"Revolving Commitments" (as defined in the Existing Agreement) shall be
redesignated as Revolving Commitments hereunder as set forth on Schedule 2.01A,
(c) the aggregate outstanding amount of the "Term Loans" (as defined in the
Existing Agreement) shall be refinanced in full with Revolving Loans or
otherwise, (d) the Administrative Agent shall make such other reallocations,
sales, assignments or other relevant actions in respect of each Lender's credit
exposure under the Existing Agreement as are necessary in order that each such
Lender's Credit Exposure and outstanding Loans hereunder reflects such Lender's
Applicable Percentage of the outstanding aggregate Credit Exposures on the
Effective Date and (e) the Borrower hereby agrees to compensate each Lender for
any and all losses, costs and expenses incurred by such Lender in connection
with the sale and assignment of any Eurocurrency Loans (including the
"Eurocurrency Loans" under the Existing Agreement) and such reallocation
described above, in each case on the terms and in the manner set forth in
Section 2.16 hereof.

--------------------------------------------------------------------------------

ARTICLE II.
The Credits
Section 2.01. Commitments.  Subject to the terms and conditions set forth
herein, each Lender (severally and not jointly) agrees to make Revolving Loans
to the Borrower in Agreed Currencies from time to time during the Availability
Period in an aggregate principal amount that will not result in (a)  the Dollar
Amount of such Lender's Credit Exposure exceeding such Lender's Revolving
Commitment, (b) subject to Section 2.04, the Dollar Amount of the Total Credit
Exposure exceeding the aggregate Revolving Commitments or (c) subject to
Section 2.04, the Dollar Amount of the total outstanding Revolving Loans and LC
Exposure, in each case denominated in Foreign Currencies, exceeding the Foreign
Currency Sublimit.  Within the foregoing limits and subject to the terms and
conditions set forth herein, the Borrower may borrow, prepay and reborrow
Revolving Loans.
Section 2.02. Loans and Borrowings.
(a) Each Revolving Loan (other than a Swingline Loan) shall be made as part of a
Borrowing consisting of Revolving Loans made by the Lenders ratably in
accordance with their respective Revolving Commitments.  The failure of any
Lender to make any Loan required to be made by it shall not relieve any other
Lender of its obligations hereunder; provided that the Revolving Commitments of
the Lenders are several and no Lender shall be responsible for any other
Lender's failure to make Loans as required.  Any Swingline Loan shall be made in
accordance with the procedures set forth in Section 2.05.
(b) Subject to Section 2.14, each Revolving Borrowing shall be comprised
entirely of ABR Loans or Eurocurrency Loans as the Borrower may request in
accordance herewith; provided that each ABR Loan shall only be made in Dollars. 
Each Swingline Loan shall be an ABR Loan.  Each Lender at its option may make
any Loan by causing any domestic or foreign branch or Affiliate of such Lender
to make such Loan (and in the case of an Affiliate, the provisions of
Section 2.14, Section 2.15, Section 2.16 and Section 2.17 shall apply to such
Affiliate to the same extent as to such Lender); provided that any exercise of
such option shall not affect the obligation of the Borrower to repay such Loan
in accordance with the terms of this Agreement.
(c) At the commencement of each Interest Period for any Eurocurrency Revolving
Borrowing, such Borrowing shall be in an aggregate amount that is an integral
multiple of $250,000 (or, if such Borrowing is denominated in a Foreign
Currency, the Equivalent Amount of such currency) and not less than $2,000,000
(or, if such Borrowing is denominated in a Foreign Currency, the Equivalent
Amount of such currency).  At the time that each ABR Revolving Borrowing is
made, such Borrowing shall be in an aggregate amount that is an integral
multiple of $50,000 and not less than $50,000; provided that an ABR Revolving
Borrowing may be in an aggregate amount that is equal to the entire unused
balance of the aggregate Revolving Commitments or that is required to finance
the reimbursement of an LC Disbursement as contemplated by Section 2.06(e). 
Each Swingline Loan shall be in an amount that is an integral multiple of
$10,000 and not less than $50,000.  Borrowings of more than one Type and Class
may be outstanding at the same time; provided that there shall not at any time
be more than a total of 15 Eurocurrency Revolving Borrowings outstanding.
(d) Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert or continue, any Borrowing if
the Interest Period requested with respect thereto would end after the Maturity
Date.

--------------------------------------------------------------------------------

Section 2.03. Requests for Revolving Borrowings.  To request a Revolving
Borrowing, the Borrower shall notify the Administrative Agent of such request
(a) by irrevocable telephonic notice promptly followed by a written confirmation
of such request (via a written Borrowing Request signed by the Borrower) in the
case of a Eurocurrency Borrowing, not later than 2:00 p.m., New York City time,
three Business Days, except for the initial Revolving Borrowing on the Effective
Date, in which case one Business Day (in the case of a Eurocurrency Borrowing
denominated in Dollars) or by irrevocable written notice (via a written
Borrowing Request signed by the Borrower) not later than 11:00 a.m. Local Time,
four Business Days, except for the initial Revolving Borrowing on the Effective
Date, in which case one Business Day (in the case of a Eurocurrency Borrowing
denominated in a Foreign Currency), in each case before the date of the proposed
Borrowing or (b) by irrevocable telephonic notice promptly followed by a written
confirmation of such request (via a written Borrowing Request signed by the
Borrower) in the case of an ABR Borrowing, not later than 12:00 p.m., New York
City time, on the date of the proposed Borrowing; provided that any such notice
of an ABR Revolving Borrowing to finance the reimbursement of an LC Disbursement
as contemplated by Section 2.06(e) may be given not later than 10:00 a.m., New
York City time, on the date of the proposed Borrowing. Each such telephonic
Borrowing Request shall be irrevocable and shall be confirmed promptly by hand
delivery or telecopy to the Administrative Agent of a written Borrowing Request
signed by the Borrower.  Each such telephonic and written Borrowing Request
shall specify the following information in compliance with Section 2.02:
(i)
the aggregate principal amount of the requested Borrowing;

(ii)
the date of such Borrowing, which shall be a Business Day;

(iii)
whether such Borrowing is to be an ABR Borrowing or a Eurocurrency Borrowing;

(iv)
in the case of a Eurocurrency Borrowing, the Agreed Currency and initial
Interest Period to be applicable thereto, which shall be a period contemplated
by the definition of the term "Interest Period"; and

(v)
the location and number of the Borrower's account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.07.

If no election as to the Type of Revolving Borrowing is specified, then, in the
case of a Borrowing denominated in Dollars, the requested Revolving Borrowing
shall be an ABR Borrowing.  If no Interest Period is specified with respect to
any requested Eurocurrency Revolving Borrowing, then the Borrower shall be
deemed to have selected an Interest Period of one month's duration.  Promptly
following receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender's Loan to be made as part of the requested Borrowing.
Section 2.04. Determination of Dollar Amounts.  The Administrative Agent will
determine the Dollar Amount of:
(a) each Eurocurrency Borrowing as of the date two (2) Business Days prior to
the date of such Borrowing or, if applicable, the date of
conversion/continuation of any Borrowing as a Eurocurrency Borrowing,
(b) the LC Exposure as of the date of each request for the issuance, amendment,
renewal or extension of any Letter of Credit, and
(c) all outstanding Credit Events on and as of the last Business Day of each
calendar quarter and, during the continuation of an Event of Default, (i) on any
other Business Day elected by the Administrative Agent in its reasonable
discretion or (ii) upon written instruction by the Required Lenders.

--------------------------------------------------------------------------------

Each day upon or as of which the Administrative Agent determines Dollar Amounts
as described in the preceding clauses (a), (b) and (c) is herein described as a
"Computation Date" with respect to each Credit Event for which a Dollar Amount
is determined on or as of such day.
Section 2.05. Swingline Loans.
(a) Subject to the terms and conditions set forth herein, the Swingline Lender
agrees to make advances in Dollars (each such advance, herein a "Swingline
Loan") to the Borrower in an aggregate principal amount at any time outstanding
that will not result in (i) the aggregate principal amount of outstanding
Swingline Loans exceeding $30,000,000, (ii) the Dollar Amount of the Swingline
Lender's Credit Exposure exceeding its Revolving Commitment, or (iii) subject to
Section 2.04, the Dollar Amount of the Total Credit Exposure exceeding the
aggregate Revolving Commitments; provided that the Swingline Lender shall not be
required to make a Swingline Loan to refinance an outstanding Swingline Loan. 
Within the foregoing limits and subject to the terms and conditions set forth
herein, the Borrower may borrow, prepay and reborrow Swingline Loans.
(b) To request a Swingline Loan, the Borrower shall notify the Administrative
Agent of such request by telephone (confirmed by (x) telecopy or (y) by e-mail
or other electronic communications, in each case in this clause (y), if
arrangements for doing so have been approved by the Administrative Agent), not
later than 2:00 p.m., New York City time, on the day of a proposed Swingline
Loan.  Each such notice shall be irrevocable and shall specify the requested
date (which shall be a Business Day) and amount of the requested Swingline
Loan.  The Administrative Agent will promptly advise the Swingline Lender of any
such notice received from the Borrower.  The Swingline Lender shall make each
Swingline Loan available to the Borrower by means of a credit to the general
deposit account of the Borrower with the Swingline Lender (or, in the case of a
Swingline Loan made to finance the reimbursement of an LC Disbursement as
provided in Section 2.06(e), by remittance to the applicable Issuing Bank) by
4:00 p.m., New York City time, on the requested date of such Swingline Loan.
(c) Participations in Swingline Loans.  The Swingline Lender may by written
notice given to the Administrative Agent not later than 1:00 p.m., New York City
time, on any Business Day require the Lenders to acquire participations on such
Business Day in all or a portion of the Swingline Loans outstanding.  Such
notice shall specify the aggregate amount of Swingline Loans in which Lenders
will participate.  Promptly upon receipt of such notice, the Administrative
Agent will give notice thereof to each Lender, specifying in such notice such
Lender's Applicable Percentage of such Swingline Loan or Loans.  Each Lender
hereby absolutely and unconditionally agrees, upon receipt of such notice from
the Administrative Agent as provided above (and in any event, if such notice is
received by 1:00 p.m., New York City time, on a Business Day no later than 4:00
p.m., New York City time on such Business Day and if received after 1:00 p.m.,
New York City time, "on a Business Day" shall mean no later than 1:00 p.m., New
York City time on the immediately succeeding Business Day), to pay to the
Administrative Agent in Dollars, for the account of the Swingline Lender, the
amount of such Lender's Applicable Percentage of such Swingline Loan or Loans. 
Each Lender acknowledges and agrees that its obligation to acquire
participations in Swingline Loans pursuant to this paragraph is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including the occurrence and continuance of a Default or reduction or
termination of the Revolving Commitments, and that each such payment shall be
made without any offset, abatement, withholding or reduction whatsoever.  Each
Lender shall comply with its obligation under this paragraph by wire transfer of
Dollars in immediately available funds, in the same manner as provided in
Section 2.07 with respect to Revolving Loans made by such Lender (and Section
2.07 shall apply, mutatis mutandis, to the payment obligations of the Lenders),
and the Administrative Agent shall promptly pay to the Swingline Lender the
amounts so received by it from the Lenders.  The Administrative Agent shall
notify the Borrower of any participations in any Swingline Loan acquired
pursuant to this paragraph, and thereafter payments in respect of such Swingline
Loan shall be made to the Administrative Agent and not to the Swingline Lender. 
Any amounts received by the Swingline Lender from the Borrower (or other party
on behalf of the Borrower) in respect of a Swingline Loan after receipt by the
Swingline Lender of the proceeds of a sale of participations therein shall be
promptly remitted to the Administrative Agent; any such amounts received by the
Administrative Agent shall be promptly remitted by the Administrative Agent to
the Lenders that shall have made their payments pursuant to this paragraph and
to the Swingline Lender, as their interests may appear; provided that any such
payment so remitted shall be repaid to the Swingline Lender or to the
Administrative Agent, as applicable, if and to the extent such payment is
required to be refunded to the Borrower for any reason.  The purchase of
participations in a Swingline Loan pursuant to this paragraph shall not relieve
the Borrower of any default in the payment thereof.

--------------------------------------------------------------------------------

(d) The Swingline Lender may be replaced at any time by written agreement among
the Borrower, the Administrative Agent, the replaced Swingline Lender and the
successor Swingline Lender.  The Administrative Agent shall notify the Lenders
of any such replacement of the Swingline Lender.  At the time any such
replacement shall become effective, the Borrower shall pay all unpaid interest
accrued for the account of the replaced Swingline Lender pursuant to
Section 2.13(a).  From and after the effective date of any such replacement,
(x) the successor Swingline Lender shall have all the rights and obligations of
the replaced Swingline Lender under this Agreement with respect to Swingline
Loans made thereafter and (y) references herein to the term "Swingline Lender"
shall be deemed to refer to such successor or to any previous Swingline Lender,
or to such successor and all previous Swingline Lenders, as the context shall
require.  After the replacement of the Swingline Lender hereunder, the replaced
Swingline Lender shall remain a party hereto and shall continue to have all the
rights and obligations of a Swingline Lender under this Agreement with respect
to Swingline Loans made by it prior to its replacement, but shall not be
required to make additional Swingline Loans.
(e) Subject to the appointment and acceptance of a successor Swingline Lender,
the Swingline Lender may resign as Swingline Lender at any time upon thirty
days' prior written notice to the Administrative Agent, the Borrower and the
Lenders, in which case, the Swingline Lender shall be replaced in accordance
with Section 2.05(d) above.
Section 2.06. Letters of Credit.
(a) General.  Subject to the terms and conditions set forth herein, the Borrower
may request the issuance of Letters of Credit denominated in Agreed Currencies
as the applicant thereof for the support of its or its Subsidiaries'
obligations, in a form reasonably acceptable to the Administrative Agent and the
applicable Issuing Bank, at any time and from time to time during the
Availability Period.  In the event of any inconsistency between the terms and
conditions of this Agreement and the terms and conditions of any form of letter
of credit application or other agreement submitted by the Borrower to, or
entered into by the Borrower with, the Issuing Bank relating to any Letter of
Credit, the terms and conditions of this Agreement shall control. 
Notwithstanding anything herein to the contrary, no Issuing Bank shall have any
obligation hereunder to issue, and shall not issue, any Letter of Credit the
proceeds of which would be made available to any Person (i) for the purpose of
funding any activity or business of or with any Sanctioned Person, or in any
country or territory that, at the time of such funding, is the subject of any
Sanctions or (ii) in any manner that would result in a violation of any
Sanctions by any party to this Agreement.  The Borrower unconditionally and
irrevocably agrees that, in connection with any Letter of Credit issued for the
support of any Subsidiary's obligations as provided in the first sentence of
this paragraph, the Borrower will be fully responsible for the reimbursement of
LC Disbursements in accordance with the terms hereof, the payment of interest
thereon and the payment of fees due under Section 2.12(b) to the same extent as
if it were the sole account party in respect of such Letter of Credit (the
Borrower hereby irrevocably waiving any defenses that might otherwise be
available to it as a guarantor or surety of the obligations of such a Subsidiary
that is an account party in respect of any such Letter of Credit).  All Existing
Letters of Credit (if any) shall be deemed to have been issued pursuant hereto
as Letters of Credit, and from and after the Effective Date shall be subject to
and governed by the terms and conditions hereof.

--------------------------------------------------------------------------------

(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions.  To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower shall hand deliver
or telecopy (or transmit by e-mail or other electronic communication, if, in
each case, arrangements for doing so have been approved by the applicable
Issuing Bank) to the applicable Issuing Bank and the Administrative Agent
(reasonably in advance of the requested date of issuance, amendment, renewal or
extension) a notice requesting the issuance of a Letter of Credit, or
identifying the Letter of Credit to be amended, renewed or extended, and
specifying the date of issuance, amendment, renewal or extension (which shall be
a Business Day), the date on which such Letter of Credit is to expire (which
shall comply with paragraph (c) of this Section), the amount of such Letter of
Credit, the Agreed Currency applicable thereto, the name and address of the
beneficiary thereof and such other information as shall be necessary to prepare,
amend, renew or extend such Letter of Credit.  If requested by an Issuing Bank,
the Borrower also shall submit a letter of credit application on such Issuing
Bank's standard form in connection with any request for a Letter of Credit.  A
Letter of Credit shall be issued, amended, renewed or extended only if (and upon
issuance, amendment, renewal or extension of each Letter of Credit the Borrower
shall be deemed to represent and warrant that), after giving effect to such
issuance, amendment, renewal or extension (i)  (x) the aggregate undrawn Dollar
Amount of all outstanding Letters of Credit issued by such Issuing Bank at such
time plus (y) the aggregate Dollar Amount of all LC Disbursements made such
Issuing Bank that have not yet been reimbursed by or on behalf of the Borrower
at such time shall not exceed its Letter of Credit Commitment, (ii) no Lender's
Dollar Amount of Credit Exposure shall exceed its Revolving Commitment,
(iii) subject to Section 2.04, the Dollar Amount of the Total Credit Exposure
shall not exceed the aggregate Revolving Commitments and (iv) subject to
Section 2.04, the Dollar Amount of the total outstanding Revolving Loans and LC
Exposure, in each case denominated in Foreign Currencies, shall not exceed the
Foreign Currency Sublimit.  The Borrower may, at any time and from time to time,
reduce the Letter of Credit Commitment of any Issuing Bank; provided that the
Borrower shall not reduce the Letter of Credit Commitment of any Issuing Bank
if, after giving effect of such reduction, the conditions set forth in clauses
(i) through (iv) above shall not be satisfied.
(c) Expiration Date.  Each Letter of Credit shall expire (or be subject to
termination by notice from the Issuing Bank thereof to the beneficiary thereof)
at or prior to the close of business on the earlier of (i) the date one year
after the date of the issuance of such Letter of Credit (or, in the case of any
renewal or extension thereof, one year after such renewal or extension)
(provided that any Letter of Credit with a one year term may provide for the
renewal thereof for additional one year periods not to extend past the date in
clause (ii) below) and (ii) the date that is five Business Days prior to the
Maturity Date.

--------------------------------------------------------------------------------

(d) Participations.  By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the applicable Issuing Bank or the Lenders such Issuing Bank
hereby grants to each Lender, and each Lender hereby acquires from such Issuing
Bank, a participation in such Letter of Credit equal to such Lender's Applicable
Percentage of the aggregate amount available to be drawn under such Letter of
Credit.  In consideration and in furtherance of the foregoing, each Lender
hereby absolutely and unconditionally agrees to pay to the Administrative Agent,
for the account of such Issuing Bank, such Lender's Applicable Percentage of
each LC Disbursement made by such Issuing Bank and not reimbursed by the
Borrower on the date due as provided in paragraph (e) of this Section, or of any
reimbursement payment required to be refunded to the Borrower for any reason. 
Each Lender acknowledges and agrees that its obligation to acquire
participations pursuant to this paragraph in respect of Letters of Credit is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including any amendment, renewal or extension of any Letter of
Credit or the occurrence and continuance of a Default or reduction or
termination of the Revolving Commitments, and that each such payment shall be
made without any offset, abatement, withholding or reduction whatsoever.
(e) Reimbursement.  If any Issuing Bank shall make any LC Disbursement in
respect of a Letter of Credit issued by such Issuing Bank, the Borrower shall
reimburse such LC Disbursement by paying to the Administrative Agent in Dollars
the Dollar Amount equal to such LC Disbursement, calculated as of the date such
Issuing Bank made such LC Disbursement (or if the Issuing Bank shall so elect in
its sole discretion by notice to the Borrower, in such other Agreed Currency
which was paid by the Issuing Bank pursuant to such LC Disbursement in an amount
equal to such LC Disbursement) not later than 12:00 noon, Local Time, on the
date that such LC Disbursement is made, if the Borrower shall have received
notice of such LC Disbursement prior to 10:00 a.m., Local Time, on such date,
or, if such notice has not been received by the Borrower prior to such time on
such date, then not later than 12:00 noon, Local Time, on the Business Day
immediately following the day that the Borrower receives such notice, if such
notice is not received prior to such time on the day of receipt; provided that,
if such LC Disbursement is not less than the Dollar Amount of $1,000,000, the
Borrower may, subject to the conditions to borrowing set forth herein, request
in accordance with Section 2.03 or Section 2.05 that such payment be financed
with (i) to the extent such LC Disbursement was made in Dollars, an ABR
Revolving Borrowing, Eurocurrency Revolving Borrowing or Swingline Loan in
Dollars in an amount equal to such LC Disbursement or (ii) to the extent that
such LC Disbursement was made in a Foreign Currency, a Eurocurrency Revolving
Borrowing in such Foreign Currency in an amount equal to such LC Disbursement
and, in each case, to the extent so financed, the Borrower's obligation to make
such payment shall be discharged and replaced by the resulting ABR Revolving
Borrowing, Eurocurrency Revolving Borrowing or Swingline Loan, as applicable. 
If the Borrower fails to make such payment when due, the Administrative Agent
shall notify each Lender of the applicable LC Disbursement, the payment then due
from the Borrower in respect thereof and such Lender's Applicable Percentage
thereof.  Promptly following receipt of such notice, each Lender shall pay to
the Administrative Agent its Applicable Percentage of the payment then due from
the Borrower, in the same manner as provided in Section 2.07 with respect to
Loans made by such Lender (and Section 2.07 shall apply, mutatis mutandis, to
the payment obligations of the Lenders), and the Administrative Agent shall
promptly pay to such Issuing Bank the amounts so received by it from the
Lenders.  Promptly following receipt by the Administrative Agent of any payment
from the Borrower pursuant to this paragraph, the Administrative Agent shall
distribute such payment to such Issuing Bank or, to the extent that Lenders have
made payments pursuant to this paragraph to reimburse such Issuing Bank, then to
such Lenders and such Issuing Bank as their interests may appear.  Any payment
made by a Lender pursuant to this paragraph to reimburse such Issuing Bank for
any LC Disbursement (other than the funding of Revolving Loans or a Swingline
Loan as contemplated above) shall not constitute a Loan and shall not relieve
the Borrower of its obligation to reimburse such LC Disbursement.  If the
Borrower's reimbursement of, or obligation to reimburse, any amounts in any
Foreign Currency would subject the Administrative Agent, any Issuing Bank or any
Lender to any stamp duty, ad valorem charge or similar tax that would not be
payable if such reimbursement were made or required to be made in Dollars, the
Borrower shall, at its option, either (x) pay the amount of any such tax
requested by the Administrative Agent, such Issuing Bank or the relevant Lender
or (y) reimburse each LC Disbursement made in such Foreign Currency in Dollars,
in an amount equal to the Equivalent Amount, calculated using the applicable
Exchange Rates, on the date such LC Disbursement is made, of such LC
Disbursement.

--------------------------------------------------------------------------------

(f) Obligations Absolute.  The Borrower's obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by any Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Borrower's obligations hereunder. 
Neither the Administrative Agent, the Lenders nor the Issuing Banks, nor any of
their Related Parties, shall have any liability or responsibility by reason of
or in connection with the issuance or transfer of any Letter of Credit or any
payment or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of the
applicable Issuing Bank; provided that the foregoing shall not be construed to
excuse such Issuing Bank from liability to the Borrower to the extent of any
direct damages (as opposed to special, indirect, consequential or punitive
damages, claims in respect of which are hereby waived by the Borrower to the
extent permitted by applicable law) suffered by the Borrower that are caused by
such Issuing Bank's failure to exercise care when determining whether drafts and
other documents presented under a Letter of Credit comply with the terms
thereof.  The parties hereto expressly agree that, in the absence of gross
negligence or willful misconduct on the part of an Issuing Bank (as finally
determined by a court of competent jurisdiction), such Issuing Bank shall be
deemed to have exercised care in each such determination.  In furtherance of the
foregoing and without limiting the generality thereof, the parties agree that,
with respect to documents presented which appear on their face to be in
substantial compliance with the terms of a Letter of Credit, the  applicable
Issuing Bank may, in its sole discretion, either accept and make payment upon
such documents without responsibility for further investigation, regardless of
any notice or information to the contrary, or refuse to accept and make payment
upon such documents if such documents are not in strict compliance with the
terms of such Letter of Credit.
(g) Disbursement Procedures.  The applicable Issuing Bank shall, promptly
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of Credit.  Such Issuing Bank shall promptly
notify the Administrative Agent and the Borrower by telephone (confirmed by
telecopy) of such demand for payment and whether such Issuing Bank has made or
will make an LC Disbursement thereunder; provided that any failure to give or
delay in giving such notice shall not relieve the Borrower of its obligation to
reimburse such Issuing Bank and the Lenders with respect to any such LC
Disbursement.

--------------------------------------------------------------------------------

(h) Interim Interest.  If an Issuing Bank shall make any LC Disbursement, then,
unless the Borrower shall reimburse such LC Disbursement in full on the date
such LC Disbursement is made, the unpaid amount thereof shall bear interest, for
each day from and including the date such LC Disbursement is made to but
excluding the date that the reimbursement is due and payable, at the rate per
annum then applicable to ABR Revolving Loans (or in the case such LC
Disbursement is denominated in a Foreign Currency, at the Overnight Foreign
Currency Rate for such Agreed Currency plus the then effective Applicable Rate
with respect to Eurocurrency Revolving Loans) and such interest shall be due and
payable on the date when such reimbursement is payable; provided that, if the
Borrower fails to reimburse such LC Disbursement when due pursuant to
paragraph (e) of this Section, then Section 2.13(c) shall apply.  Interest
accrued pursuant to this paragraph shall be for the account of the applicable
Issuing Bank, except that interest accrued on and after the date of payment by
any Lender pursuant to paragraph (e) of this Section to reimburse an Issuing
Bank shall be for the account of such Lender to the extent of such payment.
(i) Replacement and Resignation of Issuing Bank.
(i)
Any Issuing Bank may be replaced at any time by written agreement among the
Borrower, the Administrative Agent, the replaced Issuing Bank and the successor
Issuing Bank.  The Administrative Agent shall notify the Lenders of any such
replacement of an Issuing Bank.  At the time any such replacement shall become
effective, the Borrower shall pay all unpaid fees accrued for the account of the
replaced Issuing Bank pursuant to Section 2.12(b).  From and after the effective
date of any such replacement, (i) the successor Issuing Bank shall have all the
rights and obligations of the replaced Issuing Bank under this Agreement with
respect to Letters of Credit to be issued thereafter and (ii) references herein
to the term "Issuing Bank" shall be deemed to refer to such successor or to any
previous Issuing Bank, or to such successor and all previous Issuing Banks, as
the context shall require.  After the replacement of an Issuing Bank hereunder,
the replaced Issuing Bank shall remain a party hereto and shall continue to have
all the rights and obligations of an Issuing Bank under this Agreement with
respect to Letters of Credit then outstanding and issued by it prior to such
replacement, but shall not be required to issue additional Letters of Credit.

(ii)
Subject to the appointment and acceptance of a successor Issuing Bank, any
Issuing Bank may resign as an Issuing Bank at any time upon thirty days' prior
written notice to the Administrative Agent, the Borrower and the Lenders, in
which case, such Issuing Bank shall be replaced in accordance with
Section 2.06(i)(i) above.

(j) Cash Collateralization.  If any Event of Default shall occur and be
continuing, on the Business Day that the Borrower receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, Lenders with LC Exposure representing greater than 50% of
the total LC Exposure) demanding the deposit of cash collateral pursuant to this
paragraph, the Borrower shall deposit in an account with the Administrative
Agent, in the name of the Administrative Agent and for the benefit of the
Lenders (the "LC Collateral Account"), an amount in cash equal to 102% of the
Dollar Amount of the LC Exposure as of such date plus any accrued and unpaid
interest thereon; provided that (i) the portions of such amount attributable to
undrawn Foreign Currency Letters of Credit or LC Disbursements in a Foreign
Currency that the Borrower is not late in reimbursing shall be deposited in the
applicable Foreign Currencies in the actual amounts of such undrawn Letters of
Credit and LC Disbursements and (ii) the obligation to deposit such cash
collateral shall become effective immediately, and such deposit shall become
immediately due and payable, without demand or other notice of any kind, upon
the occurrence of any Event of Default with respect to the Borrower described in
clauses (h) or (i) of Article VII.  For the purposes of this paragraph, the
Foreign Currency LC Exposure shall be calculated using the applicable Exchange
Rate on the date notice demanding cash collateralization is delivered to the
Borrower.  The Borrower also shall deposit cash collateral pursuant to this
paragraph as and to the extent required by Section 2.11(b).  Such deposit shall
be held by the Administrative Agent as collateral for the payment and
performance of the Secured Obligations.  The Administrative Agent shall have
exclusive dominion and control, including the exclusive right of withdrawal,
over such account and the Borrower hereby grants the Administrative Agent a
security interest in the LC Collateral Account.  Other than any interest earned
on the investment of such deposits, which investments shall be made at the
option and sole discretion of the Administrative Agent and at the Borrower's
risk and expense, such deposits shall not bear interest.  Interest or profits,
if any, on such investments shall accumulate in such account.  Moneys in such
account shall be applied by the Administrative Agent to reimburse any applicable
Issuing Bank (ratably in the case of more than one Issuing Bank) for LC
Disbursements for which it has not been reimbursed and, to the extent not so
applied, shall be held for the satisfaction of the reimbursement obligations of
the Borrower for the LC Exposure at such time or, if the maturity of the Loans
has been accelerated (but subject to the consent of Lenders with LC Exposure 
representing greater than 50% of the total LC Exposure) be applied to satisfy
the other Secured Obligations in accordance with the terms of paragraph (b) of
Section 2.18.  If the Borrower is required to provide an amount of cash
collateral hereunder as a result of the occurrence of an Event of Default, such
amount (to the extent not applied as aforesaid) shall be returned to the
Borrower within three Business Days after all Events of Default have been cured
or waived.  If the Borrower was required to provide an amount of cash collateral
pursuant to Section 2.11(b) and the amount of such cash collateral exceeds the
requirement under Section 2.11(b), such excess shall be promptly returned to the
Borrower.

--------------------------------------------------------------------------------

(k) Issuing Bank Agreements. Unless otherwise requested by the Administrative
Agent, each Issuing Bank shall report in writing to the Administrative Agent (i)
promptly following the end of each calendar month, the aggregate amount of
Letters of Credit issued by it and outstanding at the end of such month, (ii) on
or prior to each Business Day on which such Issuing Bank expects to issue,
amend, renew or extend any Letter of Credit, the date of such issuance,
amendment, renewal or extension, and the aggregate face amount of the Letter of
Credit to be issued, amended, renewed or extended by it and outstanding after
giving effect to such issuance, amendment, renewal or extension occurred (and
whether the amount thereof changed), it being understood that such Issuing Bank
shall not permit any issuance, renewal, extension or amendment resulting in an
increase in the amount of any Letter of Credit to occur without first obtaining
written confirmation from the Administrative Agent that it is then permitted
under this Agreement, (iii) on each Business Day on which such Issuing Bank
makes any payment under any Letter of Credit, the date of such payment under
such Letter of Credit and the amount of such payment, (iv) on any Business Day
on which the Borrower fails to reimburse any payment under any Letter of Credit
required to be reimbursed to such Issuing Bank on such day, the date of such
failure and the amount of such payment and (v) on any other Business Day, such
other information as the Administrative Agent shall reasonably request.
Section 2.07. Funding of Borrowings.
(a) Each Lender shall make each Loan to be made by it hereunder on the proposed
date thereof solely by wire transfer of immediately available funds (i) in the
case of Loans denominated in Dollars, by 12:00 noon, New York City time, to the
account of the Administrative Agent most recently designated by it for such
purpose by notice to the Lenders and (ii) in the case of each Loan denominated
in a Foreign Currency, by 12:00 noon, Local Time, in the city of the
Administrative Agent's Eurocurrency Payment Office for such currency and at such
Eurocurrency Payment Office for such currency; provided that Swingline Loans
shall be made as provided in Section 2.05.  The Administrative Agent will make
such Loans available to the Borrower by promptly crediting the amounts so
received to (x) an account of the Borrower maintained with the Administrative
Agent and designated by the Borrower in the applicable Borrowing Request, in the
case of Loans denominated in Dollars and (y) an account of the Borrower in the
relevant jurisdiction and designated by the Borrower in the applicable Borrowing
Request, in the case of Loans denominated in a Foreign Currency; provided that
ABR Revolving Loans made to finance the reimbursement of an LC Disbursement as
provided in Section 2.06(e) shall be remitted by the Administrative Agent to the
applicable Issuing Bank.

--------------------------------------------------------------------------------

(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender's share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount.  In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the Borrower to
but excluding the date of payment to the Administrative Agent, at (i) in the
case of such Lender, the greater of the Federal Funds Effective Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation (including without limitation the Overnight Foreign
Currency Rate in the case of Loans denominated in a Foreign Currency) or (ii) in
the case of the Borrower, the interest rate applicable to ABR Loans.  If the
Borrower and such Lender shall pay such interest to the Administrative Agent for
the same or an overlapping period, the Administrative Agent shall promptly remit
to the Borrower the amount of such interest paid by the Borrower for such
period.  If such Lender pays such amount to the Administrative Agent, then such
amount shall constitute such Lender's Loan included in such Borrowing.  Any
payment by the Borrower shall be without prejudice to any claim the Borrower may
have against a Lender that shall have failed to make such payment to the
Administrative Agent.
Section 2.08. Interest Elections.
(a) Each Revolving Borrowing initially shall be of the Type specified in the
applicable Borrowing Request and, in the case of a Eurocurrency Revolving
Borrowing, shall have an initial Interest Period as specified in such Borrowing
Request.  Thereafter, the Borrower may elect to convert such Borrowing to a
different Type or to continue such Borrowing and, in the case of a Eurocurrency
Revolving Borrowing, may elect Interest Periods therefor, all as provided in
this Section.  The Borrower may elect different options with respect to
different portions of the affected Borrowing, in which case each such portion
shall be allocated ratably among the Lenders holding the Loans comprising such
Borrowing, and the Loans comprising each such portion shall be considered a
separate Borrowing.  This Section shall not apply to Swingline Borrowings, which
may not be converted or continued.
(b) To make an election pursuant to this Section, the Borrower shall notify the
Administrative Agent of such election (by telephone or irrevocable written
notice in the case of a Borrowing denominated in Dollars or by irrevocable
written notice (via an Interest Election Request signed by the Borrower) in the
case of a Borrowing denominated in a Foreign Currency) by the time that a
Borrowing Request would be required under Section 2.03 if the Borrower were
requesting a Revolving Borrowing of the Type resulting from such election to be
made on the effective date of such election.  Each such telephonic Interest
Election Request shall be irrevocable and shall be confirmed promptly by hand
delivery or telecopy (or by e-mail or other electronic communication, in each
case, if arrangements for doing so have been approved by the Administrative
Agent) to the Administrative Agent of a written Interest Election Request signed
by the Borrower.  Notwithstanding any contrary provision herein, this Section
shall not be construed to permit the Borrower to (i) change the currency of any
Borrowing, (ii) elect an Interest Period for Eurocurrency Loans that does not
comply with Section 2.02(d) or (iii) convert any Borrowing to a Borrowing of a
Type not available under the Class of Revolving Commitments pursuant to which
such Borrowing was made.

--------------------------------------------------------------------------------

(c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:
(i)
the Borrowing to which such Interest Election Request applies and, if different
options are being elected with respect to different portions thereof, the
portions thereof to be allocated to each resulting Borrowing (in which case the
information to be specified pursuant to clauses (iii)and (iv) below shall be
specified for each resulting Borrowing);

(ii)
the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii)
whether the resulting Borrowing is to be an ABR Borrowing or a Eurocurrency
Borrowing; and

(iv)
if the resulting Borrowing is a Eurocurrency Borrowing, the Interest Period and
Agreed Currency to be applicable thereto after giving effect to such election,
which Interest Period shall be a period contemplated by the definition of the
term "Interest Period".

If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month's duration.
(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender's portion of each resulting Borrowing.
(e) If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurocurrency Revolving Borrowing prior to the end of the Interest
Period applicable thereto, then, unless such Borrowing is repaid as provided
herein, at the end of such Interest Period (i) in the case of a Borrowing
denominated in Dollars, such Borrowing shall be converted to an ABR Borrowing
and (ii) in the case of a Borrowing denominated in a Foreign Currency in respect
of which the Borrower shall have failed to deliver an Interest Election Request
prior to the third (3rd) Business Day preceding the end of such Interest Period,
such Borrowing shall automatically continue as a Eurocurrency Borrowing in the
same Agreed Currency with an Interest Period of one month unless such
Eurocurrency Borrowing is or was repaid in accordance with Section 2.11. 
Notwithstanding any contrary provision hereof, if an Event of Default has
occurred and is continuing and the Administrative Agent, at the request of the
Required Lenders, so notifies the Borrower, then, so long as an Event of Default
is continuing (i) no outstanding Revolving Borrowing denominated in Dollars may
be converted to or continued as a Eurocurrency Borrowing, (ii) unless repaid,
each Eurocurrency Revolving Borrowing denominated in Dollars shall be converted
to an ABR Borrowing at the end of the Interest Period applicable thereto and
(iii) unless repaid, each Eurocurrency Revolving Borrowing denominated in a
Foreign Currency shall automatically be continued as a Eurocurrency Borrowing
with an Interest Period of one month.
Section 2.09. Termination and Reduction of Commitments.

--------------------------------------------------------------------------------

(a) Unless previously terminated, all Revolving Commitments shall terminate on
the Maturity Date.
(b) The Borrower may at any time terminate, or from time to time reduce, the
Revolving Commitments; provided that (i) each reduction of the Revolving
Commitments shall be in an amount that is an integral multiple of $1,000,000 and
not less than $10,000,000 or the remaining amount of the Revolving Commitments
and (ii) the Borrower shall not terminate or reduce the Revolving Commitments
if, after giving effect to any concurrent prepayment of the Loans in accordance
with Section 2.11, the Dollar Amount of the Total Credit Exposure would exceed
the aggregate Revolving Commitments.
(c) The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Revolving Commitments under paragraph (b) of this
Section at least three (3) Business Days prior to the effective date of such
termination or reduction, specifying such election and the effective date
thereof.  Promptly following receipt of any notice, the Administrative Agent
shall advise the Lenders of the contents thereof.  Each notice delivered by the
Borrower pursuant to this Section shall be irrevocable; provided that a notice
of termination of the Revolving Commitments delivered by the Borrower may state
that such notice is conditioned upon the effectiveness of other credit
facilities or other transactions specified therein, in which case such notice
may be revoked by the Borrower (by notice to the Administrative Agent on or
prior to the specified effective date) if such condition is not satisfied.  Any
termination or reduction of the Revolving Commitments shall be permanent.  Each
reduction of the Revolving Commitments shall be made ratably among the Lenders
in accordance with their respective Revolving Commitments.
Section 2.10. Repayment; Evidence of Debt.
(a) The Borrower hereby unconditionally promises to pay (i) to the
Administrative Agent for the account of each Lender the then unpaid principal
amount of each Revolving Loan on the Maturity Date in the currency of such Loan
and (ii) to the Swingline Lender the then unpaid principal amount of each
Swingline Loan on the earlier of the Maturity Date and the fifth Business Day
after such Swingline Loan is made; provided that on each date that a Revolving
Borrowing is made, the Borrower shall repay all Swingline Loans then outstanding
and the proceeds of any such Borrowing shall be applied by the Administrative
Agent to repay any Swingline Loans outstanding.
(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.
(c) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Class, Agreed Currency and Type
thereof and the Interest Period applicable thereto, (ii) the amount of any
principal or interest due and payable or to become due and payable from the
Borrower to each Lender hereunder and (iii) the amount of any sum received by
the Administrative Agent hereunder for the account of the Lenders and each
Lender's share thereof.
(d) The entries made in the accounts maintained pursuant to paragraphs (b) or
(c) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein; provided that the failure of any Lender or
the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the Obligations.

--------------------------------------------------------------------------------

(e) Any Lender may request that Loans made by it be evidenced by a promissory
note.  In such event, the Borrower shall prepare, execute and deliver to such
Lender a promissory note payable to such Lender (or, if requested by such
Lender, to such Lender and its registered assigns) and in a form approved by the
Administrative Agent.  Thereafter, the Loans evidenced by such promissory note
and interest thereon shall at all times (including after assignment pursuant to
Section 9.04) be represented by one or more promissory notes in such form.
Section 2.11. Prepayment of Loans.
(a) The Borrower shall have the right at any time and from time to time to
prepay any Borrowing in whole or in part, without premium or penalty except for
amounts paid in accordance with Section 2.15, subject to prior notice in
accordance with the provisions of this Section 2.11(a).  The Borrower shall
notify the Administrative Agent (and, in the case of prepayment of a Swingline
Loan, the Swingline Lender) by telephone (confirmed by electronic communication)
of any prepayment hereunder (i) in the case of prepayment of a Eurocurrency
Borrowing, not later than 2:00 p.m., New York City time, three Business Days (in
the case of a Eurocurrency Borrowing denominated in Dollars) or not later than
11:00 a.m. Local Time, four Business Days (in the case of a Eurocurrency
Borrowing denominated in a Foreign Currency), in each case before the date of
prepayment, (ii) in the case of prepayment of an ABR Borrowing or a Swingline
Borrowing, not later than 2:00 p.m., New York City time, on the date of
prepayment.  Each such notice shall be irrevocable and shall specify the
prepayment date, the principal amount of each Borrowing or portion thereof to be
prepaid and, in the case of a mandatory prepayment, a reasonably detailed
calculation of the amount of such prepayment; provided that, if a notice of
optional prepayment is given in connection with a conditional notice of
termination of the Revolving Commitments as contemplated by Section 2.09, then
such notice of prepayment may be revoked if such notice of termination is
revoked in accordance with Section 2.09.  Promptly following receipt of any such
notice (other than a notice relating solely to Swingline Loans), the
Administrative Agent shall advise the Lenders of the contents thereof.  Each
partial prepayment of any Borrowing shall be in an amount that would be
permitted in the case of an advance of a Borrowing of the same Type as provided
in Section 2.02, except:  (i) as necessary to apply fully the required amount of
a mandatory prepayment; (ii) ABR Loans may be prepaid in minimum amounts equal
to $50,000 or the outstanding principal amount of such Loans; and
(iii) Swingline Loans may be prepaid in any amount.  Each prepayment of a
Borrowing shall be applied ratably to the Loans included in the prepaid
Borrowing.  Prepayments shall be accompanied by (i) accrued interest to the
extent required by Section 2.13 and (ii) break funding payments pursuant to
Section 2.16.
(b) If at any time, (i) other than as a result of fluctuations in currency
exchange rates, (A) the sum of the aggregate principal Dollar Amount of all of
the Credit Exposures (calculated, with respect to those Credit Events
denominated in Foreign Currencies, as of the most recent Computation Date with
respect to each such Credit Event) exceeds the aggregate Revolving Commitments
or (B) the sum of the aggregate principal Dollar Amount of all of the
outstanding Credit Exposures denominated in Foreign Currencies (the "Foreign
Currency Exposure") (so calculated), as of the most recent Computation Date with
respect to each such Credit Event, exceeds the Foreign Currency Sublimit or
(ii) solely as a result of fluctuations in currency exchange rates, (A) the sum
of the aggregate principal Dollar Amount of all of the  Credit Exposures (so
calculated) exceeds 105% of the aggregate Revolving Commitments or (B) the
Foreign Currency Exposure, as of the most recent Computation Date with respect
to each such Credit Event, exceeds 105% of the Foreign Currency Sublimit, the
Borrower shall in each case immediately repay Borrowings or cash collateralize
LC Exposure in an account with the Administrative Agent pursuant to
Section 2.06(j), as applicable, in an aggregate principal amount sufficient to
cause (x) the aggregate Dollar Amount of all Credit Exposures (so calculated) to
be less than or equal to the aggregate Revolving Commitments and (y) the Foreign
Currency Exposure to be less than or equal to the Foreign Currency Sublimit, as
applicable.

--------------------------------------------------------------------------------

(c) In the event and on each occasion that any Net Proceeds are received by or
on behalf of the Borrower or any Domestic Subsidiary in respect of any
Prepayment Event and any Incremental Term Loans are outstanding as of such date,
the Borrower shall, within three Business Days after such Net Proceeds are
received, prepay such Incremental Term Loans as set forth in Section 2.11(d)
below in an aggregate amount equal to 100% of such Net Proceeds; provided that,
in the case of any event described in clauses (a) or (b) of the definition of
the term "Prepayment Event", if the Borrower shall deliver to the Administrative
Agent a certificate of a Financial Officer to the effect that the Borrower or
its relevant Subsidiaries intend to apply the Net Proceeds from such event (or a
portion thereof specified in such certificate), within 360 days after receipt of
such Net Proceeds, to acquire, maintain, develop, construct, improve, upgrade or
replace any assets that are useful in the business of the Borrower or any
Subsidiary (including the Equity Interests of any Person that is or becomes a
direct or indirect Subsidiary of Borrower), and certifying that no Default has
occurred and is continuing, then no prepayment shall be required pursuant to
this paragraph in respect of the Net Proceeds specified in such certificate;
provided further that to the extent of any such Net Proceeds therefrom that have
not been so applied by the end of such 360 period or if Borrower enters into a
legally binding commitment to reinvest such Net Proceeds within 360 days
following receipt thereof, such proceeds are not applied within one year after
receipt of such Net Proceeds, at which time a prepayment shall be required in an
amount equal to such Net Proceeds that have not been so applied; provided,
further that if at the time of the proposed application of such Net Proceeds, a
Default exists, then at that time, a prepayment shall be required in an amount
equal to such Net Proceeds.  Notwithstanding the foregoing, Net Proceeds from a
single Prepayment Event shall not be required to be used to prepay the
Obligations under this Section 2.11(c) if the aggregate amount of Net Proceeds
received from such Prepayment Event do not exceed $2,500,000 unless such Net
Proceeds, when added to the aggregate amount of Net Proceeds received from all
Prepayment Events occurring in the same fiscal year that are not reinvested
pursuant to this Section 2.11(c) exceed $5,000,000 (in which event the aggregate
amount of such Net Proceeds from all such Prepayment Events in excess of
$5,000,000, shall then be required to be used to prepay the Incremental Term
Loans under this paragraph (c)).
(d) All such amounts pursuant to Section 2.11(c) shall be applied (i) with
respect to the first four such payments, to prepay the Incremental Term Loans
(if any) in the order of maturity and (ii) ratably thereafter; provided,
however, if the Borrower shall fail to direct the application of such amounts,
such amounts shall be applied ratably to the remaining scheduled repayments of
Incremental Term Loans.
Section 2.12. Fees.
(a) The Borrower agrees to pay to the Administrative Agent for the account of
each Lender a commitment fee, which shall accrue at the Applicable Rate on the
average daily amount of the Available Revolving Commitment of such Lender during
the period from and including the Effective Date to but excluding the date on
which such Revolving Commitment terminates. All commitment fees shall be
computed on the basis of a year of 360 days and shall be payable for the actual
number of days elapsed (including the first day but excluding the last day). 
For purposes of computing commitment fees, the Revolving Commitment of a
Revolving Lender shall be deemed to be used to the extent of the outstanding
Revolving Loans and LC Exposure of such Lender (and the Swingline Exposure of
such Lender shall be disregarded for such purpose unless such Lender has funded
its risk participation in the outstanding Swingline Loans).  The commitment fee
shall be due and payable quarterly in arrears on the last Business Day of each
of March, June, September and December, commencing with the first such date
after the Effective Date.

--------------------------------------------------------------------------------

(b) The Borrower agrees to pay (i) to the Administrative Agent for the account
of each  Lender a participation fee with respect to its participations in
Letters of Credit, which shall accrue at the same Applicable Rate used to
determine the interest rate applicable to Eurocurrency Revolving Loans on the
average daily Dollar Amount of such Lender's LC Exposure (excluding any portion
thereof attributable to unreimbursed LC Disbursements) during the period from
and including the Effective Date to but excluding the later of the date on which
such Lender's Revolving Commitment terminates and the date on which such Lender
ceases to have any LC Exposure and (ii) to each Issuing Bank for its own account
a fronting fee, which shall accrue at the rate of 0.125% per annum on the
average daily Dollar Amount of the LC Exposure (excluding any portion thereof
attributable to unreimbursed LC Disbursements) attributable to Letters of Credit
issued by such Issuing Bank during the period from and including the Effective
Date to but excluding the later of the date of termination of the Revolving
Commitments and the date on which there ceases to be any LC Exposure, as well as
such Issuing Bank's standard fees and commissions with respect to the issuance,
amendment, cancellation, negotiation, transfer, presentment, renewal or
extension of any Letter of Credit or processing of drawings thereunder. 
Participation fees and fronting fees accrued through and including the last day
of March, June, September and December of each year shall be payable on the
third (3rd) Business Day following such last day, commencing on the first such
date to occur after the Effective Date; provided that all such fees shall be
payable on the date on which the Revolving Commitments terminate and any such
fees accruing after the date on which the Revolving Commitments terminate shall
be payable on demand.  Any other fees payable to any Issuing Bank pursuant to
this paragraph shall be payable within ten (10) days after demand.  All
participation fees and fronting fees shall be computed on the basis of a year of
360 days and shall be payable for the actual number of days elapsed (including
the first day but excluding the last day).  Participation fees and fronting fees
in respect of Letters of Credit denominated in Dollars shall be paid in Dollars,
and participation fees and fronting fees in respect of Letters of Credit
denominated in a Foreign Currency shall be paid in such Foreign Currency.
(c) The Borrower agrees to pay to the Administrative Agent, for its own account,
fees payable in the amounts and at the times separately agreed upon between the
Borrower and the Administrative Agent.
(d) All fees payable hereunder shall be paid on the dates due, in Dollars
(except as otherwise expressly provided in this Section 2.12) and immediately
available funds, to the Administrative Agent (or to an Issuing Bank, in the case
of fees payable to it) for distribution, in the case of facility fees and
participation fees, to the applicable Lenders entitled thereto.  Fees paid shall
not be refundable under any circumstances.
Section 2.13. Interest.
(a) The Loans comprising each ABR Borrowing (including each Swingline Loan)
shall bear interest at the Alternate Base Rate plus the Applicable Rate.
(b) The Loans comprising each Eurocurrency Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate.
(c) Notwithstanding the foregoing, if any principal of or interest on any Loan
or any fee or other amount payable by the Borrower hereunder is not paid when
due, whether at stated maturity, upon acceleration or otherwise, such overdue
amount shall bear interest, after as well as before judgment, at a rate per
annum equal to (i) in the case of overdue principal of any ABR Loan, 2% plus the
rate otherwise applicable to such Loan as provided in paragraph (a) of this
Section, (ii) with respect to Eurocurrency Loans, until the end of the Interest
Period applicable thereto, the rate otherwise applicable thereto as provided in
the preceding paragraphs of this Section plus 2% and after the end of the
Interest Period therefor, 2% plus the rate applicable to ABR Loans as provided
in paragraph (a) of this Section and (iii) in case of any other amount, 2% plus
the rate applicable to ABR Loans as provided in paragraph (a) of this Section.

--------------------------------------------------------------------------------

(d) Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan and upon termination of the Revolving Commitments;
provided that (i) interest accrued pursuant to paragraph (c) of this Section
shall be payable on demand, (ii) in the event of any repayment or prepayment of
any Loan (other than a prepayment of an ABR Revolving Loan prior to the end of
the Availability Period), accrued interest on the principal amount repaid or
prepaid shall be payable on the date of such repayment or prepayment and
(iii) in the event of any conversion of any Eurocurrency Loan prior to the end
of the current Interest Period therefor, accrued interest on such Loan shall be
payable on the effective date of such conversion.   Interest on Loans, the
principal amount of which is denominated in an Agreed Currency, shall be paid in
that Agreed Currency.
(e) All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest (i)(A) computed by reference to the Alternate Base Rate at
times when the Alternate Base Rate is based on the Prime Rate shall be computed
on the basis of a year of 365 days (or 366 days in a leap year) and (B) interest
computed by reference to the AUD Screen Rate shall be computed on the basis of a
year of 365 days, (ii) for Borrowings denominated in Pounds Sterling shall be
computed on the basis of a year of 365 days and (iii) for Borrowings denominated
in any other Agreed Currency as to which a 365 day year is customarily used as a
basis for such calculation, and in each case shall be payable for the actual
number of days elapsed (including the first day but excluding the last day). 
The applicable Alternate Base Rate, Adjusted LIBO Rate or LIBO Rate shall be
determined by the Administrative Agent, and such determination shall be
conclusive absent manifest error.  The Administrative Agent shall, at the
request of the Borrower, deliver to the Borrower a statement showing the
quotations used by the Administrative Agent in determining any interest rates
pursuant to this Section 2.13.
Section 2.14. Alternate Rate of Interest.
(a) If at the time that the Administrative Agent shall seek to determine the
LIBO Screen Rate on the Quotation Day for any Interest Period for a Eurocurrency
Borrowing, the LIBO Screen Rate shall not be available for such Interest Period
and/or for the applicable currency with respect to such Eurocurrency Borrowing
for any reason, and the Administrative Agent shall reasonably determine that it
is not possible to determine the Interpolated Rate (which conclusion shall be
conclusive and binding absent manifest error), then, (i) if such Borrowing shall
be requested in Dollars, then such Borrowing shall be made as an ABR Borrowing
at the Alternate Base Rate and (ii) if such Borrowing shall be requested in any
Foreign Currency, the LIBO Rate shall be equal to the rate determined by the
Administrative Agent in its reasonable discretion after consultation with the
Borrower and consented to in writing by the Required Lenders (the "Alternative
Rate"); provided, however, that until such time as the Alternative Rate shall be
determined and so consented to by the Required Lenders, Borrowings shall not be
available in such Foreign Currency.
(b) If prior to the commencement of any Interest Period for a Eurocurrency
Borrowing:
(i)
the Administrative Agent determines (which determination shall be conclusive and
binding absent manifest error) that adequate and reasonable means do not exist
for ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable, for a
Loan in the applicable currency or for the applicable Interest Period; or

 

--------------------------------------------------------------------------------

(ii)
the Administrative Agent is advised by the Required Lenders that the Adjusted
LIBO Rate or the LIBO Rate, as applicable, for a Loan in the applicable currency
or for the applicable Interest Period will not adequately and fairly reflect the
cost to such Lenders of making or maintaining their Loans included in such
Borrowing for such Interest Period;

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or electronic communications as promptly as practicable
thereafter and, until the Administrative Agent notifies the Borrower and the
Lenders that the circumstances giving rise to such notice no longer exist,
(i) any Interest Election Request that requests the conversion of any Borrowing
to, or continuation of any Borrowing as, a Eurocurrency Borrowing in the
applicable Agreed Currency or for the applicable Interest Period, as the case
may be, shall be ineffective, (ii) if any Borrowing Request requests a
Eurocurrency Borrowing in Dollars, such Borrowing shall be made as an ABR
Borrowing and (iii) if any Borrowing Request requests a Eurocurrency Borrowing
in a Foreign Currency, then the LIBO Rate for such Eurocurrency Borrowing shall
be the Alternative Rate; provided that if the circumstances giving rise to such
notice affect only one Type of Borrowings, then the other Type of Borrowings
shall be permitted.
Section 2.15. Increased Costs.
(a) If any Change in Law shall:
(i)
impose, modify or deem applicable any reserve, special deposit, liquidity or
similar requirement (including any compulsory loan requirement, insurance charge
or other assessment) against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Adjusted LIBO Rate) or any Issuing Bank;

(ii)
impose on any Lender or any Issuing Bank or the London interbank market any
other condition, cost or expense (other than Taxes) affecting this Agreement or
Loans made by such Lender or any Letter of Credit or participation therein; or

(iii)
subject any Recipient to any Taxes (other than (A) Indemnified Taxes, (B) Taxes
described in clauses (b) through (d) of the definition of Excluded Taxes and (C)
Connection Income Taxes) on its loans, loan principal, letters of credit,
commitments, or other obligations, or its deposits, reserves, other liabilities
or capital attributable thereto;

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, continuing, converting into or
maintaining any Loan or of maintaining its obligation to make any such Loan or
to increase the cost to such Lender, such Issuing Bank or such other Recipient
of participating in, issuing or maintaining any Letter of Credit or to reduce
the amount of any sum received or receivable by such Lender, such Issuing Bank
or such other Recipient hereunder, whether of principal, interest or otherwise,
then the Borrower will pay to such Lender, such Issuing Bank or such other
Recipient, as the case may be, such additional amount or amounts as will
compensate such Lender, such Issuing Bank or such other Recipient, as the case
may be, for such additional costs incurred or reduction suffered.
(b) If any Lender or any Issuing Bank determines that any Change in Law
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender's or such Issuing Bank's capital or
on the capital of such Lender's or such Issuing Bank's holding company, if any,
as a consequence of this Agreement or the Loans made by, or participations in
Letters of Credit held by, such Lender, or the Letters of Credit issued by such
Issuing Bank, to a level below that which such Lender or such Issuing Bank or
such Lender's or such Issuing Bank's holding company could have achieved but for
such Change in Law (taking into consideration such Lender's or such Issuing
Bank's policies and the policies of such Lender's or such Issuing Bank's holding
company with respect to capital adequacy and liquidity), then from time to time
the Borrower will pay to such Lender or such Issuing Bank, as the case may be,
such additional amount or amounts as will compensate such Lender or such Issuing
Bank or such Lender's or such Issuing Bank's holding company for any such
reduction suffered.

--------------------------------------------------------------------------------

(c) A certificate of a Lender or an Issuing Bank setting forth the amount or
amounts (including a description of the method of calculating such amount or
amounts) necessary to compensate such Lender or such Issuing Bank or its holding
company, as the case may be, as specified in paragraphs (a) or (b) of this
Section shall be delivered to the Borrower and shall be conclusive absent
manifest error.  The Borrower shall pay such Lender or such Issuing Bank, as the
case may be, the amount shown as due on any such certificate within ten
(10) days after receipt thereof.
(d) Failure or delay on the part of any Lender or any Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender's or such Issuing Bank's right to demand such compensation; provided that
the Borrower shall not be required to compensate a Lender or an Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than 270 days prior to the date that such Lender or such Issuing Bank, as the
case may be, notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender's or such Issuing Bank's
intention to claim compensation therefor; provided further that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the 270-day period referred to above shall be extended to include the period of
retroactive effect thereof.
Section 2.16. Break Funding Payments.  In the event of (a) the payment of any
principal of any Eurocurrency Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default or as a
result of any prepayment pursuant to Section 2.11), (b) the conversion of any
Eurocurrency Loan other than on the last day of the Interest Period applicable
thereto, (c) the failure to borrow, convert, continue or prepay any Eurocurrency
Loan on the date specified in any notice delivered pursuant hereto (regardless
of whether such notice may be revoked under Section 2.11(a) and is revoked in
accordance therewith) or (d) the assignment of any Eurocurrency Loan other than
on the last day of the Interest Period applicable thereto as a result of a
request by the Borrower pursuant to Section 2.19, then, in any such event, the
Borrower shall compensate each Lender for the loss, cost and expense
attributable to such event.  Such loss, cost or expense to any Lender shall be
deemed to include an amount determined by such Lender to be the excess, if any,
of (i) the amount of interest which would have accrued on the principal amount
of such Loan had such event not occurred, at the Adjusted LIBO Rate that would
have been applicable to such Loan, for the period from the date of such event to
the last day of the then current Interest Period therefor (or, in the case of a
failure to borrow, convert or continue, for the period that would have been the
Interest Period for such Loan), over (ii) the amount of interest which would
accrue on such principal amount for such period at the interest rate which such
Lender would bid were it to bid, at the commencement of such period, for
deposits in the Agreed Currency of a comparable amount and period from other
banks in the eurocurrency market.  A certificate of any Lender setting forth any
amount or amounts that such Lender is entitled to receive pursuant to this
Section shall be delivered to the Borrower, shall set forth the method of
calculating such amount or amounts and shall be conclusive absent manifest
error.  The Borrower shall pay such Lender the amount shown as due on any such
certificate within ten (10) days after receipt thereof.

--------------------------------------------------------------------------------

Section 2.17. Taxes.
(a) Payments Free of Taxes.  Any and all payments by or on account of any
obligation of any Loan Party under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable law. 
If any applicable law (as determined in the good faith discretion of an
applicable Withholding Agent) requires the deduction or withholding of any Tax
from any such payment by a Withholding Agent, then the applicable Withholding
Agent shall be entitled to make such deduction or withholding and shall timely
pay the full amount deducted or withheld to the relevant Governmental Authority
in accordance with applicable law and, if such Tax is an Indemnified Tax, then
the sum payable by the applicable Loan Party shall be increased as necessary so
that after such deduction or withholding has been made (including such
deductions and withholdings applicable to additional sums payable under this
Section 2.17) the applicable Recipient receives an amount equal to the sum it
would have received had no such deduction or withholding been made.
(b) Payment of Other Taxes by the Borrower.  The Borrower shall timely pay to
the relevant Governmental Authority in accordance with applicable law, or at the
option of the Administrative Agent timely reimburse it for, Other Taxes.
(c) Evidence of Payments.  As soon as practicable after any payment of Taxes by
any Loan Party to a Governmental Authority pursuant to this Section 2.17, such
Loan Party shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.
(d) Indemnification by the Loan Parties.  The Loan Parties shall indemnify each
Recipient, within 10 days after demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority.  A certificate as to the amount
of such payment or liability delivered to the Borrower by a Lender (with a copy
to the Administrative Agent), or by the Administrative Agent on its own behalf
or on behalf of a Lender, shall be conclusive absent manifest error.
(e) Indemnification by the Lenders.  Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that any
Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so), (ii) any Taxes attributable to such Lender's failure to comply with the
provisions of Section 9.04(c) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority.  A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error.  Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).

--------------------------------------------------------------------------------

(f) Status of Lenders.  (i) Any Lender that is entitled to an exemption from or
reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to the Borrower and the Administrative Agent, at the time
or times reasonably requested by the Borrower or the Administrative Agent, such
properly completed and executed documentation reasonably requested by the
Borrower or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding.  In addition, any
Lender, if reasonably requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements. 
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 2.17(f)(ii)(A), Section 2.17(f)(ii)(B) and
Section 2.17(f)(ii)(D) below) shall not be required if in the Lender's
reasonable judgment such completion, execution or submission would subject such
Lender to any material unreimbursed cost or expense or would materially
prejudice the legal or commercial position of such Lender.
(ii)
Without limiting the generality of the foregoing, in the event that the Borrower
is a U.S. Person:

(A)
any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), an executed IRS
Form W-9 certifying that such Lender is exempt from U.S. Federal backup
withholding tax;

(B)
any Foreign Lender shall, to the extent it is legally entitled to do so, deliver
to the Borrower and the Administrative Agent (in such number of copies as shall
be requested by the recipient) on or prior to the date on which such Foreign
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the reasonable request of the Borrower or the Administrative Agent),
whichever of the following is applicable:

(1)  in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, an executed IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable, establishing an exemption from, or reduction of, U.S.
Federal withholding Tax pursuant to the "interest" article of such tax treaty
and (y) with respect to any other applicable payments under any Loan Document,
IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, establishing an exemption
from, or reduction of, U.S. Federal withholding Tax pursuant to the "business
profits" or "other income" article of such tax treaty;


(2)  in the case of a Foreign Lender claiming that its extension of credit will
generate U.S. effectively connected income, an executed IRS Form W-8ECI;


(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit E-1 to the effect that such Foreign Lender
is not a "bank" within the meaning of Section 881(c)(3)(A) of the Code, a "10
percent shareholder" of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a "controlled foreign corporation" described in Section
881(c)(3)(C) of the Code (a "U.S. Tax Compliance Certificate") and (y) an
executed IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable; or

--------------------------------------------------------------------------------



(4) to the extent a Foreign Lender is not the beneficial owner, an executed IRS
Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable, a U.S. Tax Compliance Certificate substantially in the
form of Exhibit E-2 or Exhibit E-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit E-4 on behalf of each such direct and indirect partner;
(C)
any Foreign Lender shall, to the extent it is legally entitled to do so, deliver
to the Borrower and the Administrative Agent (in such number of copies as shall
be requested by the recipient) on or prior to the date on which such Foreign
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the reasonable request of the Borrower or the Administrative Agent),
executed originals of any other form prescribed by applicable law as a basis for
claiming exemption from or a reduction in U.S. Federal withholding Tax, duly
completed, together with such supplementary documentation as may be prescribed
by applicable law to permit the Borrower or the Administrative Agent to
determine the withholding or deduction required to be made; and

(D)
if a payment made to a Lender under any Loan Document would be subject to U.S.
Federal withholding Tax imposed by FATCA if such Lender were to fail to comply
with the applicable reporting requirements of FATCA (including those contained
in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender shall
deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender's obligations under FATCA or to determine
the amount to deduct and withhold from such payment.  Solely for purposes of
this clause (D), "FATCA" shall include any amendments made to FATCA after the
date of this Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.
(g) Treatment of Certain Refunds.  If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.17 (including by
the payment of additional amounts pursuant to this Section 2.17), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section 2.17 with respect to the Taxes
giving rise to such refund), net of all out-of-pocket expenses (including Taxes)
of such indemnified party and without interest (other than any interest paid by
the relevant Governmental Authority with respect to such refund).  Such
indemnifying party, upon the request of such indemnified party, shall repay to
such indemnified party the amount paid over pursuant to this paragraph (g) (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority.  Notwithstanding anything to the contrary
in this paragraph (g), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (g) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid.  This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

--------------------------------------------------------------------------------

(h) Survival.  Each party's obligations under this Section 2.17 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Revolving
Commitments and the repayment, satisfaction or discharge of all obligations
under any Loan Document.
(i) Defined Terms.  For purposes of this Section 2.17, the term "Lender"
includes the Issuing Bank and the term "applicable law" includes FATCA.
(j) FATCA.  For purposes of determining withholding Taxes imposed under FATCA,
from and after the Effective Date, the Borrower and the Administrative Agent
shall treat (and the Lenders hereby authorize the Administrative Agent to treat)
the Loans as not qualifying as a "grandfathered obligation" within the meaning
of Treasury Regulation Section 1.1471-2(b)(2)(i).
Section 2.18. Payments Generally; Allocations of Proceeds; Pro Rata Treatment;
Sharing of Set-offs.
(a) The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees or reimbursement of LC Disbursements, or
of amounts payable under Section 2.15, Section 2.16 or Section 2.17, or
otherwise) prior to (i) in the case of payments denominated in Dollars, 1:00
p.m., New York City time and (ii) in the case of payments denominated in a
Foreign Currency, 12:00 noon, Local Time, in the city of the Administrative
Agent's Eurocurrency Payment Office for such currency, in each case on the date
when due, in immediately available funds, without set-off or counterclaim.  Any
amounts received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon.  All such payments
shall be made (i) in the same currency in which the applicable Credit Event was
made (or where such currency has been converted to euro, in euro) and (ii) to
the Administrative Agent at its offices in New York, New York or, in the case of
a Credit Event denominated in a Foreign Currency, the Administrative Agent's
Eurocurrency Payment Office for such currency, except payments to be made
directly to an Issuing Bank or Swingline Lender as expressly provided herein and
except that payments pursuant to Section 2.15, Section 2.16, Section 2.17, and
Section 9.03 shall be made directly to the Persons entitled thereto.  The
Administrative Agent shall distribute any such payments denominated in the same
currency received by it for the account of any other Person to the appropriate
recipient promptly following receipt thereof.  If any payment hereunder shall be
due on a day that is not a Business Day, the date for payment shall be extended
to the next succeeding Business Day, and, in the case of any payment accruing
interest, interest thereon shall be payable for the period of such extension. 
Notwithstanding the foregoing provisions of this Section, if, after the making
of any Credit Event in any Foreign Currency, currency control or exchange
regulations are imposed in the country which issues such currency with the
result that the type of currency in which the Credit Event was made (the
"Original Currency") no longer exists or the Borrower is not able to make
payment to the Administrative Agent for the account of the Lenders in such
Original Currency, then all payments to be made by the Borrower hereunder in
such currency shall instead be made when due in Dollars in an amount equal to
the Dollar Amount (as of the date of repayment) of such payment due, it being
the intention of the parties hereto that the Borrower takes all risks of the
imposition of any such currency control or exchange regulations.

--------------------------------------------------------------------------------

(b) Any proceeds of Collateral received by the Administrative Agent (i) not
constituting (A) a specific payment of principal, interest, fees or other sum
payable under the Loan Documents (which shall be applied as specified by the
Borrower) or (B) a mandatory prepayment (which shall be applied in accordance
with Section 2.11) or (ii) after an Event of Default has occurred and is
continuing and the Administrative Agent so elects or the Required Lenders so
direct, such funds shall be applied ratably first, to pay any fees, indemnities,
or expense reimbursements including amounts then due to the Administrative Agent
and the Issuing Bank from the Borrower, second, to pay any fees or expense
reimbursements then due to the Lenders from the Borrower, third, to pay interest
then due and payable on the Loans ratably, fourth, to prepay principal on the
Loans and unreimbursed LC Disbursements and any other amounts owing with respect
to Banking Services Obligations due to a Lender or Affiliate of a Lender and
Swap Obligations due to any Hedge Bank ratably, fifth, to pay an amount to the
Administrative Agent equal to one hundred two percent (102%) of the aggregate
undrawn face amount of all outstanding Letters of Credit and the aggregate
amount of any unpaid LC Disbursements, to be held as cash collateral for such
Obligations, and sixth, to the payment of any other Secured Obligation due to
the Administrative Agent or any other Secured Party by the Borrower ratably. 
Notwithstanding the foregoing, amounts received from any Loan Party shall not be
applied to any Excluded Swap Obligation of such Loan Party.  Notwithstanding
anything to the contrary contained in this Agreement, unless so directed by the
Borrower, or unless a Default is in existence, none of the Administrative Agent
or any Lender shall apply any payment which it receives to any Eurocurrency Loan
of a Class, except (a) on the expiration date of the Interest Period applicable
to any such Eurocurrency Loan or (b) in the event, and only to the extent, that
there are no outstanding ABR Loans of the same Class and, in any event, the
Borrower shall pay the break funding payment required in accordance with
Section 2.16.  The Administrative Agent and the Lenders shall have the
continuing and exclusive right to apply and reverse and reapply any and all such
proceeds and payments to any portion of the Secured Obligations.
(c) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of principal
and unreimbursed LC Disbursements then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties.

--------------------------------------------------------------------------------

(d) At the election of the Administrative Agent upon the occurrence and during
the continuation of an Event of Default, all payments of principal, interest, LC
Disbursements, fees, premiums, reimbursable expenses (including, without
limitation, all reimbursement for fees and expenses pursuant to Section 9.03),
and other sums payable under the Loan Documents, may be paid from the proceeds
of Borrowings made hereunder whether made following a request by the Borrower
pursuant to Section 2.03 or a deemed request as provided in this Section or may
be deducted from any deposit account of the Borrower maintained with the
Administrative Agent.  The Borrower hereby irrevocably authorizes, in each case
upon the occurrence and during the continuation of an Event of Default, (i) the
Administrative Agent to make a Borrowing for the purpose of paying each payment
of principal, interest and fees as it becomes due hereunder or any other amount
due under the Loan Documents and agrees that all such amounts charged shall
constitute Loans (including Swingline Loans) and that all such Borrowings shall
be deemed to have been requested pursuant to Section 2.03 or Section 2.05, as
applicable and (ii) the Administrative Agent to charge any deposit account of
the Borrower maintained with the Administrative Agent for each payment of
principal, interest and fees as it becomes due hereunder or any other amount due
under the Loan Documents.
(e) If, except as expressly provided herein, any Lender shall, by exercising any
right of set-off or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of its Revolving Loans or participations in LC
Disbursements or Swingline Loans resulting in such Lender receiving payment of a
greater proportion of the aggregate amount of its Revolving Loans and
participations in LC Disbursements and Swingline Loans and accrued interest
thereon than the proportion received by any other similarly situated Lender,
then the Lender receiving such greater proportion shall purchase (for cash at
face value) participations in the Revolving Loans and participations in LC
Disbursements and Swingline Loans of other Lenders to the extent necessary so
that the benefit of all such payments shall be shared by all such Lenders
ratably in accordance with the aggregate amount of principal of and accrued
interest on their respective Revolving Loans and participations in LC
Disbursements and Swingline Loans; provided that (i) if any such participations
are purchased and all or any portion of the payment giving rise thereto is
recovered,  such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by the Borrower pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or participations
in LC Disbursements and Swingline Loans to any assignee or participant, other
than to the Borrower or any Subsidiary or Affiliate thereof (as to which the
provisions of this paragraph shall apply).  The Borrower consents to the
foregoing and agrees, to the extent it may effectively do so under applicable
law, that any Lender acquiring a participation pursuant to the foregoing
arrangements may exercise against the Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrower in the amount of such participation.
(f) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the relevant Lenders or the Issuing Banks hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the relevant Lenders or the
Issuing Banks, as the case may be, the amount due.  In such event, if the
Borrower has not in fact made such payment, then each of the relevant Lenders or
the Issuing Banks, as the case may be, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender or such Issuing Bank with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation (including without
limitation the Overnight Foreign Currency Rate in the case of Loans denominated
in a Foreign Currency).

--------------------------------------------------------------------------------

(g) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.05(b), Section 2.06(d),  Section 2.06(e), Section 2.07(b),
Section 2.18(e) or Section 9.03(c), then the Administrative Agent may, in its
discretion (notwithstanding any contrary provision hereof), (i) apply any
amounts thereafter received by the Administrative Agent for the account of such
Lender and for the benefit of the Administrative Agent, the Swingline Lender or
an Issuing Bank to satisfy such Lender's obligations to it under such Section
until all such unsatisfied obligations are fully paid and/or (ii) hold any such
amounts in a segregated account over which the Administrative Agent shall have
exclusive control as cash collateral for, and application to, any future funding
obligations of such Lender under any such Section; in the case of each of
clauses (i) and (ii) above, in any order as determined by the Administrative
Agent in its discretion.
(h) Incorrect Distribution.  If any Secured Party receives any proceeds in an
amount in excess of the amount such Person is entitled to receive under the
terms hereof, such Person shall (a) hold such excess proceeds in trust for the
benefit of the Administrative Agent until paid over to the Administrative Agent
and (b) shall promptly pay the excess amount of such proceeds to the
Administrative Agent.  The Administrative Agent shall promptly distribute the
amount so received to the Secured Parties entitled thereto in accordance with
the terms of this Section 2.18.
Section 2.19. Mitigation Obligations; Replacement of Lenders.
(a) If any Lender requests compensation under Section 2.15, or the Borrower is
required to pay any Indemnified Taxes or additional amounts to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17,
then such Lender shall (at the request of the Borrower) use reasonable efforts
to designate a different lending office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or Affiliates, if, in the judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 2.15 or Section 2.17, as the case may be, in the future and
(ii) would not subject such Lender to any unreimbursed cost or expense and would
not otherwise be disadvantageous to such Lender.  The Borrower hereby agrees to
pay all reasonable costs and expenses incurred by any Lender in connection with
any such designation or assignment.
(b) If (i) any Lender requests compensation under Section 2.15, (ii) the
Borrower is required to pay any Indemnified Taxes or additional amounts to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.17 and, in each case, such Lender has declined or is unable to
designate a different lending office in accordance with paragraph (a) of this
Section or (iii) any Lender becomes a Defaulting Lender, then the Borrower may,
at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 9.04), all its interests, rights (other than its existing rights to
payments pursuant to Section 2.15 or Section 2.17) and obligations under the
Loan Documents to an assignee permitted pursuant to Section 9.04 (which shall
not be an Ineligible Institution) that shall assume such obligations (which
assignee may be another Lender, if a Lender accepts such assignment); provided
that (i) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in LC Disbursements and
Swingline Loans, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder, from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or the Borrower (in the case of all
other amounts) and (ii) in the case of any such assignment resulting from a
claim for compensation under Section 2.15 or payments required to be made
pursuant to Section 2.17, such assignment will result in a reduction in such
compensation or payments.  A Lender shall not be required to make any such
assignment and delegation if, prior thereto, as a result of a waiver by such
Lender or otherwise, the circumstances entitling the Borrower to require such
assignment and delegation cease to apply.

--------------------------------------------------------------------------------

Section 2.20. Expansion Option.  The Borrower may from time to time elect to
increase the Revolving Commitments or enter into one or more tranches of term
loans (each an "Incremental Term Loan"), in each case in minimum increments of
$5,000,000 so long as, after giving effect thereto, the aggregate amount of such
increases and all such Incremental Term Loans does not exceed $150,000,000.  The
Borrower may arrange for any such increase or tranche to be provided by one or
more Lenders (each Lender so agreeing to an increase in its Revolving
Commitment, or to participate in such Incremental Term Loans, an "Increasing
Lender"), or by one or more new banks, financial institutions or other entities
(each such new bank, financial institution or other entity, an "Augmenting
Lender"; provided that no Ineligible Institution may be an Augmenting Lender),
which agree to increase their existing Revolving Commitments, or to participate
in such Incremental Term Loans, or provide new Revolving Commitments, as the
case may be; provided that (i) each Augmenting Lender, shall be subject to the
approval of the Borrower and the Administrative Agent and (ii) (x) in the case
of an Increasing Lender, the Borrower and such Increasing Lender execute an
agreement substantially in the form of Exhibit B hereto, and (y) in the case of
an Augmenting Lender, the Borrower and such Augmenting Lender execute an
agreement substantially in the form of Exhibit C hereto.  No consent of any
Lender (other than the Lenders participating in the increase or any Incremental
Term Loan) shall be required for any increase in Revolving Commitments or
Incremental Term Loan pursuant to this Section 2.20.  Increases and new
Revolving Commitments and Incremental Term Loans created pursuant to this
Section 2.20 shall become effective on the date agreed by the Borrower, the
Administrative Agent and the relevant Increasing Lenders or Augmenting Lenders,
and the Administrative Agent shall notify each Lender thereof.  Notwithstanding
the foregoing, no increase in the Revolving Commitments (or in the Revolving
Commitment of any Lender) or tranche of Incremental Term Loans shall become
effective under this paragraph unless, (i) on the proposed date of the
effectiveness of such increase or Incremental Term Loans, (A) the conditions set
forth in paragraphs (a) and (b) of Section 4.02 shall be satisfied or waived by
the Required Lenders and the Administrative Agent shall have received a
certificate to that effect dated such date and executed by a Financial Officer
of the Borrower and (B) the Borrower shall be in compliance (on a pro forma
basis) with the covenants contained in Section 6.14 and (ii) the Administrative
Agent shall have received documents and opinions consistent with those delivered
on the Effective Date as to the organizational power and authority of the
Borrower to borrow hereunder after giving effect to such increase.  On the
effective date of any increase in the Revolving Commitments or any Incremental
Term Loans being made, (i) each relevant Increasing Lender and Augmenting Lender
shall make available to the Administrative Agent such amounts in immediately
available funds as the Administrative Agent shall determine, for the benefit of
the other Lenders, as being required in order to cause, after giving effect to
such increase and the use of such amounts to make payments to such other
Lenders, each Lender's portion of the outstanding Revolving Loans of all the
Lenders to equal its Applicable Percentage of such outstanding Revolving Loans,
and (ii) except in the case of any Incremental Term Loans, the Borrower shall be
deemed to have repaid and reborrowed all outstanding Revolving Loans as of the
date of any increase in the Revolving Commitments (with such reborrowing to
consist of the Types of Revolving Loans, with related Interest Periods if
applicable, specified in a notice delivered by the Borrower, in accordance with
the requirements of Section 2.03).  The deemed payments made pursuant to
clause (ii) of the immediately preceding sentence shall be accompanied by
payment of all accrued interest on the amount prepaid and, in respect of each
Eurocurrency Loan, shall be subject to indemnification by the Borrower pursuant
to the provisions of Section 2.16 if the deemed payment occurs other than on the
last day of the related Interest Periods.  The Incremental Term Loans (a) shall
rank pari passu in right of payment with the Revolving Loans, (b) shall not
mature earlier than the Maturity Date (but may have amortization prior to such
date), and (c) shall otherwise be treated substantially the same as (and in any
event no more favorably than) the Revolving Loans; provided that (i) the terms
and conditions applicable to any tranche of Incremental Term Loans maturing
after the Maturity Date may provide for material additional or different
financial or other covenants or prepayment requirements applicable only during
periods after the Maturity Date and (ii) the Incremental Term Loans may be
priced differently than the Revolving Loans.  Incremental Term Loans may be made
hereunder pursuant to an amendment or restatement (an "Incremental Term Loan
Amendment") of this Agreement and, as appropriate, the other Loan Documents,
executed by the Borrower, each Increasing Lender participating in such tranche,
each Augmenting Lender participating in such tranche, if any, and the
Administrative Agent.  The Incremental Term Loan Amendment may, without the
consent of any other Lenders, effect such amendments to this Agreement and the
other Loan Documents as may be necessary or appropriate, in the reasonable
opinion of the Administrative Agent, to effect the provisions of this
Section 2.20.  Nothing contained in this Section 2.20 shall constitute, or
otherwise be deemed to be, a commitment on the part of any Lender to increase
its Revolving Commitment hereunder, or provide Incremental Term Loans, at any
time.  In connection with any increase of the Revolving Commitments or
Incremental Term Loans pursuant to this Section 2.20, any Augmenting Lender
becoming a party hereto shall (1) execute such documents and agreements as the
Administrative Agent may reasonably request and (2) in the case of any
Augmenting Lender that is organized under the laws of a jurisdiction outside of
the United States of America, provide to the Administrative Agent, its name,
address, tax identification number and/or such other information as shall be
necessary for the Administrative Agent to comply with "know your customer" and
anti-money laundering rules and regulations, including without limitation, the
Patriot Act.

--------------------------------------------------------------------------------

Section 2.21. Judgment Currency.  If for the purposes of obtaining judgment in
any court it is necessary to convert a sum due from the Borrower hereunder in
the currency expressed to be payable herein (the "specified currency") into
another currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Administrative Agent could
purchase the specified currency with such other currency at the Administrative
Agent's main New York City office on the Business Day preceding that on which
final, non‑appealable judgment is given.  The obligations of the Borrower in
respect of any sum due to any Lender or the Administrative Agent hereunder
shall, notwithstanding any judgment in a currency other than the specified
currency, be discharged only to the extent that on the Business Day following
receipt by such Lender or the Administrative Agent (as the case may be) of any
sum adjudged to be so due in such other currency such Lender or the
Administrative Agent (as the case may be) may in accordance with normal,
reasonable banking procedures purchase the specified currency with such other
currency.  If the amount of the specified currency so purchased is less than the
sum originally due to such Lender or the Administrative Agent, as the case may
be, in the specified currency, the Borrower agrees, to the fullest extent that
it may effectively do so, as a separate obligation and notwithstanding any such
judgment, to indemnify such Lender or the Administrative Agent, as the case may
be, against such loss, and if the amount of the specified currency so purchased
exceeds (a) the sum originally due to any Lender or the Administrative Agent, as
the case may be, in the specified currency and (b) any amounts shared with other
Lenders as a result of allocations of such excess as a disproportionate payment
to such Lender under Section 2.18, such Lender or the Administrative Agent, as
the case may be, agrees to remit such excess to the Borrower.
(a) Defaulting Lenders.  (a)  Notwithstanding anything to the contrary contained
in this Agreement, if any Lender becomes a Defaulting Lender, then, until such
time as such Lender is no longer a Defaulting Lender, to the extent permitted by
Applicable Law:
(i)
Waivers and Amendments.  Such Defaulting Lender's right to approve or disapprove
any amendment, waiver or consent with respect to this Agreement shall be
restricted as set forth in the definition of Required Lenders and Section
9.02(b).

--------------------------------------------------------------------------------

(ii)
Defaulting Lender Waterfall.  Any payment of principal, interest, fees or other
amounts received by the Administrative Agent for the account of such Defaulting
Lender (whether voluntary or mandatory, at maturity, pursuant to Article VII or
otherwise) or received by the Administrative Agent from a Defaulting Lender
pursuant to Section 9.08 shall be applied at such time or times as may be
determined by the Administrative Agent as follows:  first, to the payment of any
amounts owing by such Defaulting Lender to the Administrative Agent hereunder;
second, to the payment on a pro rata basis of any amounts owing by such
Defaulting Lender to any Issuing Bank or Swingline Lender hereunder; third, to
Cash Collateralize the Issuing Banks' Fronting Exposure with respect to such
Defaulting Lender in accordance with Section 2.06(j); fourth, as the Borrower
may request (so long as no Default or Event of Default exists), to the funding
of any Loan in respect of which such Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a deposit account and released pro rata in order to
(x) satisfy such Defaulting Lender's potential future funding obligations with
respect to Loans under this Agreement and (y) Cash Collateralize the Issuing
Banks' future Fronting Exposure with respect to such Defaulting Lender with
respect to future Letters of Credit issued under this Agreement, in accordance
with Section 2.06(j); sixth, to the payment of any amounts owing to the Lenders,
the Issuing Banks or Swingline Lenders as a result of any judgment of a court of
competent jurisdiction obtained by any Lender, the Issuing Banks or Swingline
Lenders against such Defaulting Lender as a result of such Defaulting Lender's
breach of its obligations under this Agreement; seventh, so long as no Default
or Event of Default exists, to the payment of any amounts owing to the Borrower
as a result of any judgment of a court of competent jurisdiction obtained by the
Borrower against such Defaulting Lender as a result of such Defaulting Lender's
breach of its obligations under this Agreement; and eighth, to such Defaulting
Lender or as otherwise directed by a court of competent jurisdiction; provided
that if (x) such payment is a payment of the principal amount of any Loans or
L/C Disbursements in respect of which such Defaulting Lender has not fully
funded its appropriate share, and (y) such Loans were made or the related
Letters of Credit were issued at a time when the conditions set forth in
Section 4.02 were satisfied or waived, such payment shall be applied solely to
pay the Loans of, and L/C Disbursements owed to, all Non-Defaulting Lenders on a
pro rata basis prior to being applied to the payment of any Loans of, or L/C
Disbursements owed to, such Defaulting Lender until such time as all Loans and
funded and unfunded participations in L/C Obligations and Swingline Loans are
held by the Lenders pro rata in accordance with the Commitments without giving
effect to clause (iv) below.  Any payments, prepayments or other amounts paid or
payable to a Defaulting Lender that are applied (or held) to pay amounts owed by
a Defaulting Lender or to post Cash Collateral pursuant to this Section shall be
deemed paid to and redirected by such Defaulting Lender, and each Lender
irrevocably consents hereto.

(iii)
Commitment and L/C Fees.  (A) No Defaulting Lender shall be entitled to receive
any Commitment Fee for any period during which that Lender is a Defaulting
Lender (and the Borrower shall not be required to pay any such fee that
otherwise would have been required to have been paid to that Defaulting Lender).

(B)
Each Defaulting Lender shall be entitled to receive L/C Fees for any period
during which that Lender is a Defaulting Lender only to the extent allocable to
its Applicable Percentage of the stated amount of Letters of Credit for which it
has provided Cash Collateral pursuant to Section 2.06(j).

--------------------------------------------------------------------------------

(C)
With respect to any L/C Fee not required to be paid to any Defaulting Lender
pursuant to clause (A) or (B) above, the Borrower shall (x) pay to each
Non-Defaulting Lender that portion of any such fee otherwise payable to such
Defaulting Lender with respect to such Defaulting Lender's participation in L/C
Obligations or Swingline Loans that has been reallocated to such Non-Defaulting
Lender pursuant to clause (iv) below, (y) pay to each Issuing Bank and Swingline
Lender, as applicable, the amount of any such fee otherwise payable to such
Defaulting Lender to the extent allocable to such Issuing Bank's or Swingline
Lender's Fronting Exposure to such Defaulting Lender, and (z) not be required to
pay the remaining amount of any such fee.

(iv)
Reallocation of Participations to Reduce Fronting Exposure.  All or any part of
such Defaulting Lender's participation in L/C Obligations and Swingline Loans
shall be reallocated among the Non-Defaulting Lenders in accordance with their
respective Applicable Percentages (calculated without regard to such Defaulting
Lender's Commitment) but only to the extent that such reallocation does not
cause the aggregate Revolving Credit Exposure of any Non-Defaulting Lender to
exceed such Non-Defaulting Lender's Commitment.  Subject to Section 9.18, no
reallocation hereunder shall constitute a waiver or release of any claim of any
party hereunder against a Defaulting Lender arising from that Lender having
become a Defaulting Lender, including any claim of a Non-Defaulting Lender as a
result of such Non-Defaulting Lender's increased exposure following such
reallocation.

(v)
Cash Collateral, Repayment of Swingline Loans.  If the reallocation described in
clause (iv) above cannot, or can only partially, be effected, the Borrower
shall, without prejudice to any right or remedy available to it hereunder or
under law, (x) first, prepay Swingline Loans in an amount equal to the Swingline
Lenders' Fronting Exposure and (y) second, Cash Collateralize the Issuing Banks'
Fronting Exposure in accordance with the procedures set forth in
Section 2.06(j).

(b) Defaulting Lender Cure.  If the Borrower, the Administrative Agent and each
Swingline Lender and Issuing Bank agree in writing that a Lender is no longer a
Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
Cash Collateral), that Lender will, to the extent applicable, purchase at par
that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Loans and funded and unfunded participations in Letters of Credit and Swingline
Loans to be held pro rata by the Lenders in accordance with the Commitments
(without giving effect to paragraph (a)(iv) above), whereupon such Lender will
cease to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while that Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender's having
been a Defaulting Lender.
(c) New Swingline Loans/Letters of Credit.  If (i) any Lender is a Defaulting
Lender or (ii) a Bankruptcy Event or a Bail-In Action with respect to a Lender
Parent shall occur following the date hereof and for so long as such even shall
continue, the Swingline Lender shall not be required to fund any Swingline Loan
and the Issuing Banks shall not be required to issue, amend or increase any
Letter of Credit, unless the Swingline Lender or the Issuing Banks, as the case
may be, shall have entered into arrangements with the Borrower or such Lender,
satisfactory to the Swingline Lender or the Issuing Banks, as the case may be,
to defease any risk to it in respect of such Lender hereunder.

--------------------------------------------------------------------------------

(d) Termination of Defaulting Lender.  The Borrower may terminate the unused
amount of the Commitment of any Lender that is a Defaulting Lender upon not less
than three Business Days' prior notice to the Administrative Agent (which shall
promptly notify the Lenders thereof), and in such event the provisions of
Section 2.22(a)(ii) will apply to all amounts thereafter paid by the Borrower
for the account of such Defaulting Lender under this Agreement (whether on
account of principal, interest, fees, indemnity or other amounts); provided that
(i) no Event of Default shall have occurred and be continuing, and (ii) such
termination shall not be deemed to be a waiver or release of any claim the
Borrower, the Administrative Agent, any Issuing Bank, the Swingline Bank or any
Lender may have against such Defaulting Lender.
Section 2.23. Extension of Maturity Date.
(a) The Borrower may, by written notice to the Administrative Agent from time to
time, request an extension (each, an "Extension") of the maturity date of any
Class of Loans and Commitments to the extended maturity date specified in such
notice. Such notice shall (i) set forth the amount of the applicable Class of
Revolving Commitments that will be subject to the Extension (which shall be in
minimum increments of $5,000,000 and a minimum amount of $5,000,000), (ii) set
forth the date on which such Extension is requested to become effective (which
shall be not less than ten (10) Business Days nor more than sixty (60) days
after the date of such Extension notice (or such longer or shorter periods as
the Administrative Agent shall agree in its sole discretion)) and (iii) identify
the relevant Class of Revolving Commitments to which such Extension relates.
Each Lender of the applicable Class shall be offered (an "Extension Offer") an
opportunity to participate in such Extension on a pro rata basis and on the same
terms and conditions as each other Lender of such Class pursuant to procedures
established by, or reasonably acceptable to, the Administrative Agent and the
Borrower. If the aggregate principal amount of Revolving Commitments in respect
of which Lenders shall have accepted the relevant Extension Offer shall exceed
the maximum aggregate principal amount of Revolving Commitments subject to the
Extension Offer as set forth in the Extension notice, then the Revolving
Commitments of Lenders of the applicable Class shall be extended ratably up to
such maximum amount based on the respective principal amounts with respect to
which such Lenders have accepted such Extension Offer.
(b) The following shall be conditions precedent to the effectiveness of any
Extension: (i) no Default or Event of Default shall have occurred and be
continuing immediately prior to and immediately after giving effect to such
Extension, (ii) the representations and warranties set forth in Article III and
in each other Loan Document shall be deemed to be made and shall be true and
correct in all material respects on and as of the effective date of such
Extension, (iii) the Issuing Banks and the Swingline Lender shall have consented
to any Extension of the Revolving Commitments, to the extent that such Extension
provides for the issuance or extension of Letters of Credit or making of
Swingline Loans at any time during the extended period and (iv) the terms of
such Extended Revolving Commitments shall comply with paragraph (c) of this
Section.
(c) The terms of each Extension shall be determined by the Borrower and the
applicable extending Lenders and set forth in an Extension Amendment; provided
that (i) the final maturity date of any Extended Revolving Commitment shall be
no earlier than the Maturity Date, (ii) there shall be no scheduled amortization
of the loans or reductions of commitments under any Extended Revolving
Commitments, (iii) the Extended Revolving Loans will rank pari passu in right of
payment and with respect to security with the existing Revolving Loans and the
borrower and guarantors of the Extended Revolving Commitments shall be the same
as the Borrower and Guarantors with respect to the existing Revolving Loans,
(iv) the interest rate margin, rate floors, fees, original issue discount and
premium applicable to any Extended Revolving Commitment (and the Extended
Revolving Loans thereunder) shall be determined by the Borrower and the
applicable extending Lenders, (v) borrowing and prepayment of Extended Revolving
Loans, or reductions of Extended Revolving Commitments, and participation in
Letters of Credit and Swingline Loans, shall be on a pro rata basis with the
other Revolving Loans or Revolving Commitments (other than upon the maturity of
the non-extended Revolving Loans and Revolving Commitments) and (vi) the terms
of the Extended Revolving Commitments shall be substantially identical to the
terms set forth herein (except as set forth in clauses (i) through (v) above).

--------------------------------------------------------------------------------

(d) In connection with any Extension, the Borrower, the Administrative Agent and
each applicable extending Lender shall execute and deliver to the Administrative
Agent an Extension Amendment and such other documentation as the Administrative
Agent shall reasonably specify to evidence the Extension. The Administrative
Agent shall promptly notify each Lender as to the effectiveness of each
Extension. Any Extension Amendment may, without the consent of any other Lender,
effect such amendments to this Agreement and the other Loan Documents as may be
necessary or appropriate, in the reasonable opinion of the Administrative Agent
and the Borrower, to implement the terms of any such Extension, including any
amendments necessary to establish Extended Revolving Commitments as a new Class
or tranche of Revolving Commitments and such other technical amendments as may
be necessary or appropriate in the reasonable opinion of the Administrative
Agent and the Borrower in connection with the establishment of such new Class or
tranche (including to preserve the pro rata treatment of the extended and
non-extended Classes or tranches and to provide for the reallocation of Credit
Exposure upon the expiration or termination of the commitments under any Class
or tranche), in each case on terms consistent with this section.
ARTICLE III.
Representations and Warranties
 
The Borrower represents and warrants to the Lenders that:
Section 3.01. Organization; Powers; Subsidiaries.  Each of the Borrower and its
Subsidiaries is duly organized, validly existing and in good standing under the
laws of the jurisdiction of its organization, has all requisite power and
authority to carry on its business as now conducted and, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect, is qualified to do business in,
and is in good standing in, every jurisdiction where such qualification is
required.  Schedule 3.01 hereto (as supplemented pursuant to Section 5.01(c))
identifies (a)(i) as of the Effective Date, each Domestic Subsidiary and First
Tier Foreign Subsidiary, noting whether (in the case of Domestic Subsidiaries)
such Subsidiary is a Material Domestic Subsidiary and (ii) as of each date of
delivery of each Compliance Certificate pursuant to Section 5.01(c), each
Subsidiary Guarantor and (b) as of such applicable date, the jurisdiction of its
incorporation or organization, as the case may be, the percentage of issued and
outstanding shares of each class of its capital stock or other equity interests
owned by the Borrower and the other Subsidiaries and, if such percentage is not
100% (excluding directors' qualifying shares as required by law), a description
of each class issued and outstanding.
Section 3.02. Authorization; Enforceability.  The Transactions are within each
Loan Party's organizational powers and have been duly authorized by all
necessary organizational actions and, if required, actions by equity holders. 
The Loan Documents to which each Loan Party is a party have been duly executed
and delivered by such Loan Party and constitute a legal, valid and binding
obligation of such Loan Party, enforceable in accordance with its terms, subject
to applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors' rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.

--------------------------------------------------------------------------------

Section 3.03. Governmental Approvals; No Conflicts.  The Transactions do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority, except such as have been obtained or made
and are in full force and effect and except for filings necessary to perfect
Liens created pursuant to the Loan Documents.  The execution and delivery of the
Loan Documents (a) will not violate any applicable law or regulation applicable
to the Borrower or any of its Subsidiaries to the extent such violation could
reasonably be expected to result in a Material Adverse Effect, (b) will not
violate the charter, by-laws or other organizational documents of the Borrower
or any of its Subsidiaries, (c) will not violate any order of any Governmental
Authority binding upon Borrower or any of its Subsidiaries to the extent such
violation could reasonably be expected to result in a Material Adverse Effect,
(d) will not violate or result in a default under any indenture, agreement or
other instrument binding upon the Borrower or any of its Subsidiaries or its
assets, or give rise to a right thereunder to require any payment to be made by
the Borrower or any of its Subsidiaries to the extent such violation, result or
payment could reasonably be expected to result in a Material Adverse Effect, and
(e) will not result in the creation or imposition of any Lien on any asset of
the Borrower or any of its Subsidiaries, other than Permitted Liens.
Section 3.04. Financial Condition; No Material Adverse Change.  (a)  The
Borrower has heretofore furnished to the Lenders its consolidated balance sheet
and statements of income, stockholders equity and cash flows as of and for the
fiscal year and fiscal quarter ended March 31, 2017 reported on by independent
public accountants.  Such financial statements present fairly, in all material
respects, the financial position and results of operations and cash flows of the
Borrower and its consolidated Subsidiaries as of such dates and for such periods
in accordance with GAAP, subject to year-end audit adjustments.
(b) Since March 31, 2017, there has been no material adverse change in the
business, assets, operations or financial condition of the Borrower and its
Subsidiaries, taken as a whole.
Section 3.05. Properties.  (a) Each of the Borrower and its Subsidiaries has
good title to, or valid leasehold interests in, all its real and personal
property material to its business, except for minor defects in title that do not
interfere, in any material respect, with its ability to conduct its business as
currently conducted or to utilize such properties for their intended purposes.
(b) Each of the Borrower and its Subsidiaries owns, or is licensed to use, all
trademarks, tradenames, copyrights, patents and other intellectual property
material to its business, and the use thereof by the Borrower and its
Subsidiaries does not infringe upon the rights of any other Person, except for
any such infringements that, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.
Section 3.06. Litigation, Environmental and Labor Matters.
(a) There are no actions, suits or proceedings by or before any arbitrator or
Governmental Authority pending against or, to the knowledge of the Borrower,
threatened against or affecting the Borrower or any of the Subsidiaries (i) as
to which there is a reasonable possibility of an adverse determination and that,
if adversely determined, could reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect or (ii) that involve the
validity or enforceability of any of the Loan Documents or the Transactions.

--------------------------------------------------------------------------------

(b) Except for Disclosed Matters, and except with respect to any matters that,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, neither the Borrower nor any of its Subsidiaries
(i) has failed to comply with any Environmental Law or to obtain, maintain or
comply with any permit, license or other approval required under any
Environmental Law, (ii) has become subject to any Environmental Liability,
(iii) has received notice of any claim with respect to any Environmental
Liability or (iv) knows of any basis for any Environmental Liability.
(c) As of the Effective Date, the Disclosed Matters, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.
(d) As of the Effective Date, there are no strikes, lockouts or slowdowns
against the Borrower or any of its Subsidiaries pending or, to their knowledge,
threatened, which could reasonably be expected to have a Material Adverse
Effect.  The hours worked by and payments made to employees of the Borrower and
its Subsidiaries have not been in violation of the Fair Labor Standards Act or
any other applicable Federal, state, local or foreign law relating to such
matters to the extent such violation could reasonably be expected to result in a
Material Adverse Effect.  All material payments due from the Borrower or any of
its Subsidiaries, or for which any claim may be made against the Borrower or any
of its Subsidiaries, on account of wages and employee health and welfare
insurance and other benefits, have been paid or accrued as liabilities on the
books of the Borrower or such Subsidiary.  The consummation of the Transactions
will not give rise to any right of termination or right of renegotiation on the
part of any union under any collective bargaining agreement under which the
Borrower or any of its Subsidiaries is bound.
Section 3.07. Compliance with Laws and Agreements.  Each of the Borrower and its
Subsidiaries is in compliance with all laws, regulations and orders of any
Governmental Authority applicable to it or its property and all indentures,
agreements and other instruments binding upon it or its property, except where
the failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.
Section 3.08. Investment Company Status.  Neither the Borrower nor any of its
Subsidiaries is required to be registered as an "investment company" under the
Investment Company Act of 1940.
Section 3.09. Taxes.  Each of the Borrower and its Subsidiaries has timely filed
or caused to be filed all Tax returns and reports required to have been filed
and has paid or caused to be paid all Taxes required to have been paid by it,
except (a) Taxes that are being contested in good faith by appropriate
proceedings and for which the Borrower or such Subsidiary, as applicable, has
set aside on its books adequate reserves or (b) to the extent that the failure
to do so could not reasonably be expected to result in a Material Adverse
Effect.
Section 3.10. ERISA.  No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect.
Section 3.11. Disclosure.  None of the reports, financial statements,
certificates or other information furnished by or on behalf of the Borrower or
any Subsidiary to the Administrative Agent or any Lender in connection with the
negotiation of this Agreement or delivered hereunder (as modified or
supplemented by other information so furnished), as of the date furnished,
contains any material misstatement of fact or omits to state any material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading; provided that, with respect to
projected financial information, the Borrower represents only that such
information was prepared in good faith based upon assumptions believed by
Borrower to be reasonable at the time.

--------------------------------------------------------------------------------

Section 3.12. Federal Reserve Regulations.  No part of the proceeds of any Loan
have been used or will be used, whether directly or indirectly, for any purpose
that entails a violation of any of the Regulations of the Board, including
Regulations T, U and X.
Section 3.13. No Default.  No Default or Event of Default has occurred and is
continuing.
Section 3.14. Solvency.  Immediately after the consummation of the Transactions
to occur on the Effective Date, the Borrower and its Subsidiaries, taken as a
whole, are Solvent.
Section 3.15. Insurance.  The Borrower maintains, and has caused each Subsidiary
to maintain, with financially sound and reputable insurance companies, insurance
on all their real and personal property in such amounts, subject to such
deductibles and self-insurance retentions and covering such properties and risks
as are adequate and customarily maintained by companies engaged in the same or
similar businesses operating in the same or similar locations.
Section 3.16. Security Interest in Collateral.  Upon taking the perfection
actions required to be taken under the terms of any Loan Document, the
provisions of this Agreement and the other Loan Documents create legal and valid
Liens on all the Collateral in favor of the Administrative Agent, for the
benefit of the Secured Parties, and such Liens constitute perfected Liens on the
Collateral in which a security interest may be perfected under the UCC (except
to the extent otherwise provided or permitted by the Loan Documents), securing
the Secured Obligations, enforceable against the applicable Loan Party and all
third parties, and having priority over all other Liens on the Collateral except
in the case of (a) Permitted Encumbrances, (b) Liens with respect to perfection
actions not required to be taken as contemplated in any Loan Document, (c) Liens
perfected only by possession or control (including possession of any certificate
of title) to the extent the Administrative Agent has not obtained or does not
maintain possession or control of such Collateral, (d) the filing of financing
statements or fixture filings or the recordation of the security agreements with
respect to intellectual property, in each case which have not been made and (e)
Liens which have priority by operation of law.
Section 3.17. Anti-Corruption Laws and Sanctions.  The Borrower has implemented
and maintains in effect policies and procedures designed to ensure compliance by
the Borrower, its Subsidiaries and their respective directors, officers,
employees and agents with Anti-Corruption Laws and applicable Sanctions, and the
Borrower, its Subsidiaries and their respective officers and directors and to
the knowledge of the Borrower its employees and agents, are in compliance with
Anti-Corruption Laws and applicable Sanctions in all material respects.  None of
(a) the Borrower, any Subsidiary or to the knowledge of the Borrower or such
Subsidiary any of their respective directors, officers or employees, or (b) to
the knowledge of the Borrower, any agent of the Borrower or any Subsidiary that
will act in any capacity in connection with or benefit from the credit facility
established hereby, is a Sanctioned Person.  No Borrowing or Letter of Credit,
use of proceeds or other Transactions will violate any Anti-Corruption Law or
applicable Sanctions.
Section 3.18. EEA Financial Institutions.  No Loan Party is an EEA Financial
Institution.

--------------------------------------------------------------------------------

Section 3.20. Margin Securities.  Neither the Borrower nor any Subsidiary is
engaged principally, or as one of its important activities, in the business of
extending credit for the purpose of purchasing or carrying margin stock (within
the meaning of Regulations U or X of the Board of Governors of the Federal
Reserve System).
ARTICLE IV.
Conditions
 
Section 4.01. Effective Date.  The effectiveness of this Agreement to amend and
restate the Existing Agreement as herein contemplated and the obligations of the
Lenders to make Loans hereunder and of the Issuing Banks to issue Letters of
Credit hereunder shall not become effective until the date on which each of the
following conditions is satisfied (or waived in accordance with Section 9.02):
(a) the Administrative Agent (or its counsel) shall have received from each
party hereto (including the Borrower) either (i) a counterpart of this Agreement
signed on behalf of such party or (ii) written evidence satisfactory to the
Administrative Agent (which may include electronic transmission of a signed
signature page of this Agreement) that such party has signed a counterpart of
this Agreement;
(b) the Administrative Agent shall have received a favorable written opinion
(addressed to the Administrative Agent and the Lenders and dated the Effective
Date) of Kutak Rock, LLP, counsel for the Borrower, covering such matters
relating to the Borrower, the Subsidiary Guarantors and the Loan Documents as
the Administrative Agent shall reasonably request.  The Borrower hereby requests
such counsel to deliver such opinions;
(c) the Administrative Agent shall have received the Subsidiary Guaranty and the
Security Agreement duly executed by the parties thereto (such that the Minimum
Guarantee and Pledge Requirement shall then be satisfied);
(d) the Administrative Agent shall have received such documents and certificates
as the Administrative Agent or its counsel may reasonably request relating to
the organization, existence and good standing of the Borrower and each
Subsidiary Guarantor, the power and authority of Borrower and each Subsidiary
Guarantor to execute, deliver and perform the Loan Documents to which each is a
party and any other legal matters relating to the Borrower, any Subsidiary
Guarantor or the Loan Documents, all in form and substance satisfactory to the
Administrative Agent and its counsel;
(e) subject to the terms of Section 4.02 of the Security Agreement, the
Administrative Agent shall have received stock certificates representing all of
the outstanding capital stock or other Equity Interests of each Material
Subsidiary (other than any Foreign Subsidiary owned by a Foreign Subsidiary)
 owned by or on behalf of the Borrower or any Subsidiary Guarantor as of the
Effective Date (except that stock certificates representing capital stock or
other Equity Interests issued by a Foreign Subsidiary shall be limited to 65% of
the outstanding Equity Interest of such Foreign Subsidiary), and stock powers
and instruments of transfer, endorsed in blank, with respect to such stock
certificates;
(f) subject to the terms of Section 4.02 of the Security Agreement, the
Administrative Agent shall have received all documentation, including amendments
to UCC financing statements, required by law or reasonably requested by the
Administrative Agent to be filed, registered or recorded to create or perfect
the Liens intended to be created under the Security Agreement;

--------------------------------------------------------------------------------

(g) the Administrative Agent shall have received evidence satisfactory to it
that the "Term Loans" (as defined in the Existing Agreement) will be refinanced
in full on the Effective Date with the initial Borrowing of Revolving Loans
hereunder;
(h) the Administrative Agent shall have received all fees and other amounts due
and payable on or prior to the Effective Date, including with respect to the
Administrative Agent only, to the extent invoiced, reimbursement or payment of
all reasonable out–of–pocket expenses of the Administrative Agent (including
reasonable fees, charges and disbursements of counsel to the Administrative
Agent) required to be reimbursed or paid by the Borrower hereunder or under any
other Loan Document;
(i) the Administrative Agent shall have received a certificate of the Borrower,
certifying that all consents and approvals required to be obtained from any
Governmental Authority or other Person in connection with the consummation of
the Transactions shall have been obtained;
(j) the Administrative Agent shall have received payment of an amount equal to
all unpaid interest and fees accrued under the Existing Agreement to the
Effective Date, together with all other fees, expenses and other charges
outstanding thereunder, including any charges due under Section 2.15 of the
Existing Agreement arising as a result of the early termination of the Interest
Periods thereunder on the Effective Date;
(k) the representations and warranties of the Borrower and the Subsidiary
Guarantors set forth in the Loan Documents shall be true and correct in all
material respects (provided that any representation or warranty that is
qualified by materiality, Material Adverse Effect or similar language shall be
true and correct in all respects) as of the Effective Date; and
(l) no Default shall have occurred and be continuing.
The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding.
Section 4.02. Each Credit Event.  The obligation of each Lender to make a Loan
on the occasion of any Borrowing, and of the Issuing Bank to issue, amend, renew
or extend any Letter of Credit, is subject to the satisfaction of the following
conditions:
(a) The representations and warranties of the Borrower set forth in this
Agreement shall be true and correct on and as of the date of such Borrowing or
the date of issuance, amendment, renewal or extension of such Letter of Credit,
as applicable, except to the extent such representations and warranties
expressly relate to an earlier date in which case such representations and
warranties shall be true and correct in all material respects (provided that any
representation or warranty that is qualified by materiality, Material Adverse
Effect or similar language shall be true and correct in all respects) on and as
of such earlier date.
(b) At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default or Event of Default shall have occurred and be
continuing.
Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in paragraphs (a) and
(b) of this Section.

--------------------------------------------------------------------------------

ARTICLE V.
Affirmative Covenants
 
Until the Revolving Commitments have expired or been terminated and the
principal of and interest on each Loan and all fees payable hereunder shall have
been paid in full and all Letters of Credit shall have expired or terminated (or
cash collateralized pursuant to Section 2.06(j)), and all LC Disbursements shall
have been reimbursed, the Borrower covenants and agrees with the Lenders that:
Section 5.01. Financial Statements and Other Information.  The Borrower will
furnish to the Administrative Agent and each Lender:
(a) Annual Audit. Within ninety (90) days after the end of each fiscal year of
the Borrower, its audited consolidated balance sheet and related statements of
operations, stockholders' equity and cash flows as of the end of and for such
year, setting forth in each case in comparative form the figures for the
previous fiscal year, all reported on by independent public accountants of
recognized national standing (without a "going concern" or like qualification or
exception and without any qualification or exception as to the scope of such
audit) to the effect that such consolidated financial statements present fairly
in all material respects the financial condition and results of operations of
the Borrower and its consolidated Subsidiaries on a consolidated basis in
accordance with GAAP consistently applied;
(b) Quarterly Financial Statements. Within forty-five (45) days after the end of
each of the first three fiscal quarters of each fiscal year of the Borrower, its
consolidated balance sheet and related statements of operations and cash flows
as of the end of and for such fiscal quarter and the then elapsed portion of the
fiscal year, setting forth in each case in comparative form the figures for the
corresponding period or periods of (or, in the case of the balance sheet, as of
the end of) the previous fiscal year, all certified by one of its Financial
Officers as presenting fairly in all material respects the financial condition
and results of operations of the Borrower and its Subsidiaries on a consolidated
basis in accordance with GAAP consistently applied, subject to normal year-end
audit adjustments and the absence of footnotes;
(c) Compliance Certificate. Concurrently with any delivery of financial
statements under clauses (a) or (b) above, a Compliance Certificate of a
Financial Officer of the Borrower (which may be delivered by electronic
communication (including fax or email)) (i) certifying as to whether, to the
best of such Financial Officer's knowledge, a Default has occurred and is
continuing as of the date thereof and, if such Financial Officer has knowledge
that a Default has occurred and is continuing as of such date, specifying the
details thereof and any action taken or proposed to be taken with respect
thereto, (ii) setting forth reasonably detailed calculations demonstrating
compliance with Section 6.14 and the calculation of the Leverage Ratio for
determining the Applicable Rate, (iii) stating if any change in GAAP or in the
application thereof has occurred since the date of the audited financial
statements referred to in Section 3.04 (solely to the extent such change in GAAP
or in the application thereof has not been previously certified to the
Administrative Agent pursuant to this clause (iii), then such later date), and
(iv) attaching an updated Schedule 3.01 if there is a change to the identity of
the Subsidiary Guarantors (x) with respect to financial statements delivered
under clause (a) above, during the last quarter of the fiscal year to which such
financial statements relate and (y) with respect to financial statements
delivered under clause (b) above, during the period to which such financial
statements relate;
(d) Accountants Report. Concurrently with any delivery of financial statements
under clause (a) above, a certificate of the accounting firm that reported on
such financial statements stating whether they obtained knowledge during the
course of their examination of any failure of the Borrower  to comply with the
terms, covenants, provisions or conditions of Section 6.14 insofar as they
relate to accounting matters (which certificate may be limited to the extent
required by accounting rules or guidelines);

--------------------------------------------------------------------------------

(e) Annual Budget.  If requested by the Administrative Agent, a detailed
consolidated budget for the fiscal year designated by the Administrative Agent
(including a projected consolidated balance sheet and related statements of
projected operations and cash flow as of the end of and for such fiscal year and
setting forth the assumptions used for purposes of preparing such budget) and,
promptly when available, any significant revisions of any such budget delivered
under this paragraph;
(f) Governmental Reports.  Promptly after the same become publicly available,
copies of all annual and quarterly reports, proxy statements and Form 8-Ks filed
by the Borrower or any Subsidiary with the SEC (or any Governmental Authority
succeeding to any or all of the functions of the SEC) and all other materials or
statements filed by the Borrower or any Subsidiary with the SEC or with any
national securities exchange, or distributed by the Borrower to its shareholders
generally, as the case may be, in each case, which reports and statements may be
delivered electronically; provided, that the financial statements or other
information required to be delivered pursuant to Section 5.01(a), Section
5.01(b) or this Section 5.01(f) shall be deemed to have been delivered on the
date that such information has been posted on the SEC's website on the Internet
at www.sec.gov, or at another website identified in a notice and accessible by
the Lenders without charge; and
(g) Other Information.  Promptly following any reasonable request therefor, such
other information regarding the operations, business affairs and financial
condition of the Borrower or any Subsidiary, or compliance with the terms of
this Agreement, as the Administrative Agent or any Lender may reasonably
request.
Section 5.02. Notices of Material Events.  The Borrower will furnish to the
Administrative Agent and each Lender prompt written notice of the following:
(a) the occurrence of any Default;
(b) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting the Borrower or
any Subsidiary thereof that could reasonably be expected to result in a Material
Adverse Effect;
(c) the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in
liability of the Borrower and the Subsidiaries in an aggregate amount exceeding
$10,000,000; and
(d) any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.
Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.
Section 5.03. Existence; Conduct of Business.  The Borrower will, and will cause
each of the Subsidiaries to, do or cause to be done all things necessary to
preserve, renew and keep in full force and effect its legal existence; provided
that the foregoing shall not prohibit any merger, consolidation, liquidation or
dissolution permitted under Section 6.03 or other disposition permitted under
Section 6.05.  The Borrower will, and will cause each of the Subsidiaries to, do
or cause to be done all things necessary to preserve, renew and keep in full
force and effect the rights, licenses, permits, privileges, franchises, patents,
copyrights, trademarks and trade names material to the conduct of its business
except where the failure to do so could not reasonably be expected to have a
Material Adverse Effect.  The Borrower will at all times maintain its legal
jurisdiction in the United States of America (or the District of Columbia).

--------------------------------------------------------------------------------

Section 5.04. Payment of Obligations.  The Borrower will, and will cause each of
its Subsidiaries to, pay its obligations, including Tax liabilities, that, if
not paid, could reasonably be expected to result in a Material Adverse Effect
before the same shall become delinquent or in default, except where (a) the
validity or amount thereof is being contested in good faith by appropriate
proceedings, (b) the Borrower or such Subsidiary has set aside on its books
adequate reserves with respect thereto in accordance with GAAP  and (c) the
failure to make payment pending such contest could not reasonably be expected to
result in a Material Adverse Effect.
Section 5.05. Maintenance of Properties; Insurance.  The Borrower will, and will
cause each of the Subsidiaries to, (a) keep and maintain all property material
to the conduct of its business in good working order and condition, ordinary
wear and tear excepted., and (b) maintain, with financially sound and reputable
insurance companies, insurance with respect to its properties and business
against such casualties and contingencies and in such amounts as shall be in
accordance with the general practices of businesses engaged in similar
activities as the Borrower and the Subsidiaries and in similar geographic areas
in which the Borrower and the Subsidiaries operate, containing such terms, in
such forms and for such periods as may be reasonable and prudent.  The Borrower
will furnish to the Lenders, upon request of the Administrative Agent,
information in reasonable detail as to the insurance so maintained.
Section 5.06. Books and Records; Inspection Rights.  The Borrower will, and will
cause each of the Subsidiaries to, keep proper books of record and account in
which full, true and correct entries are made of all dealings and transactions
in relation to its business and activities.  The Borrower will, and will cause
each of the Subsidiaries to, permit any representatives designated by the
Administrative Agent or any Lender, upon reasonable prior notice, to visit and
inspect its properties, to examine and make extracts from its books and records,
and to discuss its affairs, finances and condition with its officers and
independent accountants, all at such reasonable times during normal business
hours and as often as reasonably requested; provided, however, the Borrower
shall not be responsible for the costs for more than one visit or inspection in
any calendar year unless an Event of Default exists.  Any such visits shall
comply with the Borrower's privacy procedures and all applicable Laws.
Section 5.07. Compliance with Laws .  The Borrower will, and will cause each of
the Subsidiaries to, comply with all laws, rules, regulations and orders of any
Governmental Authority applicable to it or its property (including Environmental
Laws), in each case, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.  The Borrower will maintain in effect and enforce policies and
procedures designed to ensure compliance by the Borrower, its Subsidiaries and
their respective directors, officers, employees and agents with Anti-Corruption
Laws and applicable Sanctions.

--------------------------------------------------------------------------------

Section 5.08. Use of Proceeds.  The proceeds of the Loans will be used (a) to
finance the working capital needs of the Borrower and its Subsidiaries, (b) to
pay transaction costs and expenses incurred in connection with the Transaction
and (c) for other general corporate purposes of the Borrower and its
Subsidiaries (including to refinance certain Indebtedness outstanding under the
Existing Agreement on the Effective Date and to finance Acquisitions) of the
Borrower and its Subsidiaries.  No part of the proceeds of any Loan will be
used, whether directly or indirectly, for any purpose that entails a violation
of any of the Regulations of the Board, including Regulations T, U and X. The
Borrower will not request any Borrowing or Letter of Credit, and the Borrower
shall not use, and shall ensure that its Subsidiaries and its or their
respective directors, officers, employees and agents shall not use, the proceeds
of any Borrowing or Letter of Credit (i) knowingly, in furtherance of an offer,
payment, promise to pay, or authorization of the payment or giving of money, or
anything else of value, to any Person in violation of any Anti-Corruption Laws,
(ii) for the purpose of funding, financing or facilitating any activities,
business or transaction of or with any Sanctioned Person, or in any Sanctioned
Country, to the extent such activities, business or transaction would be
prohibited by Sanctions if conducted by a corporation incorporated in the United
States or in a European Union member state or (iii) in any manner that would
result in the violation of  any Sanctions applicable to any party hereto.
Section 5.09. Subsidiary Guarantors; Pledges; Additional Collateral; Further
Assurances.  Concurrently with each delivery (or deemed delivery) of the
Borrower's financial statements pursuant to Section 5.01(a) or Section 5.01(b),
the Borrower will determine whether the Minimum Guarantee and Pledge Requirement
is then satisfied; provided, however, with respect to any Subsidiary that is
created or formed after the Effective Date and is required to become a
Subsidiary Guarantor in connection with an Investment permitted in Section 6.04,
such Subsidiary shall become a Subsidiary Guarantor within the later of (x) the
time frame set forth below and (y) 60 days after such Subsidiary is created or
acquired (or such longer period as the Administrative Agent may agree, in its
sole discretion).  If the Minimum Guarantee and Pledge Requirement is not then
satisfied, the Borrower will promptly, notify the Administrative Agent thereof
and within 30 days (or such longer period as the Administrative Agent may agree,
in its sole discretion) after the end of such fiscal quarter covered by such
financial statements:
(a) cause each such Subsidiary to become a party to the Subsidiary Guaranty and
the Security Agreement pursuant to the completion and execution of a Subsidiary
Joinder Agreement (as such term is defined in the Security Agreement) and
promptly take such actions to create and perfect Liens in the Collateral in
accordance with the terms of the Security Agreement to secure the Secured
Obligations as the Administrative Agent shall reasonably request;
(b) cause each such Subsidiary to:
(i)
execute and deliver such documents, organizational documents, certificates,
resolutions and opinions of the type referred to in Sections 4.01(b), (d), (e)
and (f) with respect to each such Subsidiary, and its entry into the Subsidiary
Guaranty and the Security Agreement;

(ii)
execute and deliver any and all further documentation and take such further
action as the Administrative Agent may deem necessary or reasonably appropriate
to:

(A)
grant, perfect and protect such Liens;

(B)
to evidence the authority of such Subsidiary to grant such Liens;

(C)
for the Administrative Agent to obtain the full benefits of this Agreement and
the other Loan Documents, but subject to the exclusions set forth in the
Security Agreement; and

--------------------------------------------------------------------------------

(iii)
cause the Equity Interests issued by such Subsidiary Guarantor to be pledged
pursuant to the Security Agreement by the owner thereof.

ARTICLE VI.
Negative Covenants
Until the Revolving Commitments have expired or terminated and the principal of
and interest on each Loan and all fees payable hereunder have been paid in full
and all Letters of Credit have expired or terminated (or cash collateralized
pursuant to Section 2.06(j)), and all LC Disbursements shall have been
reimbursed, the Borrower covenants and agrees with the Lenders that:
Section 6.01. Indebtedness.  The Borrower will not, and will not permit any
Subsidiary to, create, incur, assume or permit to exist any Indebtedness,
except:
(a)
Indebtedness created under the Loan Documents;

(b)
Indebtedness existing on the Effective Date (which if greater than $1,000,000,
individually, is set forth in Schedule 6.01) and extensions, renewals,
replacements and other modifications of any such Indebtedness that do not (i)
increase the outstanding principal amount thereof plus other amounts, fees and
expenses incurred in connection therewith or (ii) result in an earlier maturity
date or decreased weighted average life thereof (collectively, "Refinancing
Indebtedness");

(c)
Indebtedness owed by the Borrower to a Subsidiary or by a Subsidiary to the
Borrower or another Subsidiary to the extent permitted pursuant to Section 6.04;

(d)
Guarantees by the Borrower or any Subsidiary of any Indebtedness of the Borrower
or any Subsidiary; provided that, the Guarantee in respect thereof is permitted
pursuant to Section 6.04;

(e)
Indebtedness incurred in the ordinary course of business with respect to surety
and appeal bonds, performance and return–of–money bonds, and other similar
obligations;

(f)
Indebtedness constituting of obligations to reimburse worker's compensation
insurance companies for claims paid by such companies on Borrower's or a
Subsidiaries' behalf in accordance with the policies issued to Borrower and the
Subsidiaries;

(g)
Indebtedness arising in connection with Swap Agreements entered into in
accordance with Section 6.10;

(h)
Indebtedness arising as a result of the licensing of software or data by the
Borrower and the Subsidiaries;

(i)
Indebtedness consisting of customer deposits and advance payments received in
the ordinary course of business and consistent with past practices from
customers for goods purchased in the ordinary course of business;

(j)
Indebtedness consisting of any purchase price adjustment, earnout or deferred
payment of a similar nature incurred in connection with an acquisition (but only
to the extent that no payment has at the time accrued pursuant to such purchase
price adjustment, earnout or deferred payment obligation);

 

--------------------------------------------------------------------------------

(k)
Indebtedness owed in respect of overdrafts and related liabilities arising from
treasury, depository and cash management services or in connection with any
automated clearinghouse transfers of funds;

(l)
Indebtedness of any Person that becomes a Subsidiary or Indebtedness assumed in
connection with an acquisition permitted hereunder; provided that (i) such
Indebtedness (A) existed at the time such Person became a Subsidiary or the
assets subject to such Indebtedness were acquired and (B) was not created or
incurred in anticipation thereof and (ii) (x) no Default exists or would result
from the consummation of such acquisition and (y) the Borrower shall have
determined that it will be in compliance with the covenants contained in Section
6.14 on a pro forma basis for the Test Period then most recently ended
(including, for the avoidance of doubt, after giving effect to any Elevated
Leverage Period then in effect pursuant to Section 6.14);

(m)
So long as no Default exists at the time of incurring such Indebtedness or would
result therefrom and the Borrower would be in compliance with the covenants
contained in Section 6.14 on a pro forma basis for the Test Period then most
recently ended (including, for the avoidance of doubt, after giving effect to
any Elevated Leverage Period then in effect pursuant to Section 6.14) after
giving effect to the following Indebtedness created, incurred or assumed, the
Borrower and the Subsidiary Guarantors may create, incur or assume:

(i)
Purchase Money Indebtedness;

(ii)
 unsecured Indebtedness;

 

--------------------------------------------------------------------------------

(iii)
other secured Indebtedness; provided that as of the date of the incurrence of
such Indebtedness and after giving effect thereto the aggregate principal Dollar
Amount of such secured Indebtedness incurred in reliance upon this clause
(m)(iii) then outstanding shall not exceed $30,000,000 at any time;

(n)
So long as no Default exists at the time of incurring such Indebtedness or would
result therefrom and the Borrower would be in compliance with the covenants
contained in Section 6.14 on a pro forma basis for the Test Period then most
recently ended (including, for the avoidance of doubt, after giving effect to
any Elevated Leverage Period then in effect pursuant to Section 6.14) after
giving effect to the Indebtedness created, incurred or assumed, the following
Indebtedness shall be permitted:

(i)
unsecured Indebtedness of Subsidiaries that are not Subsidiary Guarantors
incurred after the Effective Date and owed to any Person other than the Borrower
or any Subsidiary Guarantor; provided that as of the date of the incurrence of
such Indebtedness under the permissions of this clause (i) and after giving
effect thereto, the aggregate principal Dollar Amount of all such Indebtedness
incurred under the permissions of this clause (i) then outstanding (excluding
the principal Dollar Amount of the Indebtedness incurred under the other
permissions of clause (ii) below) shall not exceed (a) $50,000,000 with respect
to all Domestic Subsidiaries that are not Subsidiary Guarantors and (b)
$15,000,000 with respect to all Foreign Subsidiaries;

(ii)
Purchase Money Indebtedness or other secured Indebtedness, in each case, of
Subsidiaries that are not Subsidiary Guarantors, which is owed to any Person
other than the Borrower or any Subsidiary Guarantor; provided the aggregate
outstanding principal Dollar Amount of all such Purchase Money Indebtedness or
other secured Indebtedness owed by the Subsidiaries that are not Subsidiary
Guarantors (including, any such Indebtedness outstanding on the Effective Date
and identified on Schedule 6.01) shall not at any time exceed $30,000,000 in the
aggregate; and

(iii)
Indebtedness under (and as permitted in the definition of) Permitted Convertible
Notes;

(o) Leases previously treated as operating leases pursuant to Section 1.04
notwithstanding the election of the Borrower to treat such leases as capital
leases; and
(p) Indebtedness that constitutes an Investment permitted by Section 6.04;
For purposes of determining compliance with this Section, in the event that an
item of Indebtedness meets the criteria of more than one of the categories of
Indebtedness described above, Borrower shall, in its sole discretion, classify
such item of Indebtedness and may divide and classify such Indebtedness in more
than one of the types of Indebtedness described, and may later reclassify any
item of Indebtedness (provided that at the time of reclassification it meets the
criteria in such category or categories).
Section 6.02. Liens.  The Borrower will not, and will not permit any Subsidiary
to, create, incur, assume or permit to exist any Lien on any property or asset
now owned or hereafter acquired by it, except:
(a) Permitted Encumbrances and Liens created by the Security Agreement and the
other Loan Documents;
(b) Any Lien on any asset of the Borrower or any Subsidiary existing on the
Effective Date (and if such Lien secures outstanding Indebtedness in excess of
$1,000,000, as set forth in Schedule 6.02); provided that (i) such Lien shall
not apply to any other asset of the Borrower or any Subsidiary and (ii) such
Lien shall secure only those obligations which it secures on the date hereof and
extensions, renewals, replacements and other modifications thereof that do not
increase the outstanding principal amount thereof;
(c) Liens in favor of Borrower or any Subsidiary Guarantor;
(d) Liens on insurance policies and the proceeds thereof granted in the ordinary
course to secure the financing of insurance premiums with respect thereto, not
to exceed $10,000,000;
(e) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for the sale of goods, in each case entered into in the
ordinary course of business;
(f) any Lien existing on any asset, including any Lien that attaches by law to
the proceeds thereof, prior to the acquisition thereof by the Borrower or any
Subsidiary or existing on any property or asset, including any Lien that
attaches by law to the proceeds thereof, of any Person that becomes a Subsidiary
or is merged or consolidated with the Borrower or any Subsidiary after the date
hereof prior to the time such Person becomes a Subsidiary or is so merged or
consolidated securing Indebtedness permitted under Section 6.01(j);  provided 
that (A) such Lien is not created in contemplation of or in connection with such
acquisition, merger or consolidation or such Person becoming a Subsidiary, as
the case may be, (B) such Lien shall not apply to any other asset of the
Borrower or any Subsidiary and (C) such Lien shall secure only those obligations
that it secures on the date of such acquisition, merger or consolidation or the
date such Person becomes a Subsidiary, as the case may be, or, with respect to
any such obligations that shall have been extended, renewed or refinanced in
accordance with Section 6.01;

--------------------------------------------------------------------------------

(g) Bankers' Liens, rights of setoff and other similar Liens existing solely
with respect to cash and cash equivalents on deposit in one or more accounts
maintained by Borrower or any Subsidiary, in each case granted in the ordinary
course of business in favor of the bank or banks with which such accounts are
maintained, securing amounts owing to such bank with respect to treasury,
depositary and cash management services or automated clearinghouse transfer of
funds;
(h) The following Liens which may only be created, incurred or assumed if no
Default exists at the time of creating, incurring or assuming such Lien or would
result therefrom:
(i)
Liens on assets of the Borrower and the Subsidiary Guarantors securing
Indebtedness permitted under Section 6.01(m)(i);

(ii)
Liens on assets of the Subsidiaries that are not Subsidiary Guarantors securing
Indebtedness permitted by Section 6.01(n)(ii);

(iii)
Liens on assets of the Borrower and the Subsidiary Guarantors that are not
required to be Collateral securing Indebtedness of the Borrower and the
Subsidiary Guarantors permitted by Section 6.01(m)(iii); and

(i) Liens on assets subject to leases permitted pursuant to Section 6.01(p).
Section 6.03. Fundamental Changes .
(a) The Borrower will not, nor will it permit any Subsidiary to, merge into or
consolidate with any other Person, or permit any other Person to merge into or
consolidate with it, or liquidate or dissolve, except that, if at the time
thereof and immediately after giving effect thereto no Default shall exist: 
(i) any Loan Party may merge or amalgamate into any other Loan Party; provided
that if one of such Loan Parties is the Borrower, the Borrower shall be the
continuing or surviving Person, (ii) any Subsidiary that is not a Loan Party may
merge or amalgamate into any other Subsidiary; provided that if such merger
involves a Loan Party, a Loan Party shall be the continuing or surviving Person
or the continuing or surviving Person shall become a Loan Party simultaneously
with the consummation of such transaction; (iii) any Subsidiary may liquidate,
dissolve or wind-up if the Borrower determines in good faith that such
liquidation, dissolution or wind-up is in the best interests of the Borrower and
is not materially disadvantageous to the Lenders taken as a whole and the assets
of such Subsidiary are distributed to Borrower or another Subsidiary Guarantor;
(iv) the Borrower or any Subsidiary may merge or amalgamate into another Person
in connection with an acquisition permitted by Section 6.04; provided that (x)
if the Borrower is involved, it shall be the continuing or surviving Person and
(y) if the Subsidiary involved is a Loan Party, such Loan Party is the
continuing or surviving Person or the continuing or surviving Person shall
become a Loan Party simultaneously with the consummation of such transaction;
and (v) any Subsidiary may merge into or consolidate with any other Person in
connection with a transaction permitted by Section 6.05.
(b) The Borrower will not, and will not permit any of the Subsidiaries to,
engage to any material extent in any business other than businesses of the type
conducted by the Borrower and the Subsidiaries on the date of execution of this
Agreement and similar, incidental, complementary, ancillary or businesses
reasonably related thereto and such other lines of business to which the
Administrative Agent consents.

--------------------------------------------------------------------------------

Section 6.04. Investments, Loans, Advances, Guarantees and Acquisitions.  The
Borrower will not, and will not permit any of the Subsidiaries to make or permit
to exist any Investment except:
(a) Permitted Investments and Investments by Foreign Subsidiaries which are held
or made outside the United States of the same or similar quality as the
Permitted Investments;
(b) (i) Investments existing on the Effective Date (which if greater than
$1,000,000, individually, is set forth in Schedule 6.04) and (ii) Investments
purchased with the proceeds of the sale of any Investments permitted under this
Agreement;
(c) Investments (i) by Borrower or any Subsidiary in, and the purchase by the
Borrower or any Subsidiary of, Equity Interests of any Subsidiary Guarantor and
(ii) among Loan Parties;
(d) (Reserved);
(e) Loans and advances to officers, directors, and employees of Borrower and its
Subsidiaries (i) for business expenses incurred in the ordinary course of
business or (ii) (x) the net proceeds of which are used solely to purchase
Equity Interests in the Borrower pursuant to a restricted stock or stock
purchase plan or (y) for other purposes so long as the aggregate outstanding
amount incurred under clauses (x) and (y) does not exceed $10,000,000 at any
time;
(f) the Borrower or any Subsidiary (the "Acquiring Company") may acquire assets
constituting a business unit of any Subsidiary (a "Transferring Subsidiary") if
the Acquiring Company assumes all the Transferring Subsidiary's liabilities,
including all liabilities of the Transferring Subsidiary under the Loan
Documents to which it is a party and if all of the capital stock of the
Transferring Subsidiary is owned directly or indirectly by the Acquiring Company
(and, following such assignment and assumption, such Transferring Subsidiary may
wind up, dissolve and liquidate) except that no Foreign Subsidiary may acquire
assets of a Domestic Subsidiary in such a transaction;
(g) if no Default exists or would result therefrom, a Permitted Acquisition if,
after giving pro forma effect to any Indebtedness and EBITDA of the Person to be
acquired or to the assets to be acquired as of such date, either (i)
the Borrower shall have a Leverage Ratio of no more than 3.25 to 1.00 calculated
as of the last day of the most recently-ended fiscal quarter of Borrower as if
the proposed acquisition had occurred on the first day of the four fiscal
quarter period ending on the last day of such fiscal quarter, or (ii) if such
Leverage Ratio as so calculated is more than 3.25 to 1.00, then, with respect to
this clause (ii), the Purchase Price for the proposed acquisition in question
(as determined on the date of such proposed acquisition) together with the
Purchase Prices paid for all Permitted Acquisitions pursuant to this
Section 6.04(g)(ii) consummated in the same fiscal year of the Borrower does not
exceed a Dollar Amount equal to $125,000,000;
(h) Investments received in connection with the bankruptcy or reorganization of,
or settlement of delinquent accounts and disputes with, customers and suppliers,
in each case in the ordinary course of business;
(i) Investments consisting of the licensing or contribution of intellectual
property pursuant to joint marketing arrangements with other Persons;
(j) Investments in the form of Swap Agreements permitted by Section 6.10;

--------------------------------------------------------------------------------

(k) Investments received in connection with (i) the disposition of any asset
permitted by Section 6.05 or (ii) mergers, consolidations, amalgamations,
liquidations, windings up or dissolutions permitted under Section 6.03 (subject
to the requirements of Section 6.04(f));
(l) Investments to the extent the consideration paid therefore consists of
common Equity Interests of the Borrower or any of its Subsidiaries, in each
case, to the extent not resulting in a Change in Control; and
(m) other Investments by the Borrower or any Subsidiary; provided that as of the
date of any such proposed Investment and after giving effect thereto, no Default
exists and either:
(i)
the Leverage Ratio is less than or equal to 3.00 to 1.00 calculated on a pro
forma basis as of the last day of the most recently-ended fiscal quarter of
Borrower as if the Investment had occurred on the first day of the Test Period
ending on the last day of such fiscal quarter, or

(ii)
if such Leverage Ratio as so calculated for such date is more 3.00 to 1.00,
then, with respect to this clause (m):

(A)
the Dollar Amount of the Outstanding Investments made pursuant to this paragraph
(m)(ii) shall not exceed $75,000,000 in the aggregate with respect to
Investments in Subsidiaries that are not or do not become Subsidiary Guarantors,
and

(B)
the Dollar Amount of the Outstanding Investments made pursuant to this paragraph
(m)(ii) shall not exceed $50,000,000 in the aggregate with respect to
Investments in Persons who are not Subsidiaries; and

To the extent that any Investment could be attributable to more than one
subsection of this Section 6.04, the Borrower may allocate (and from time to
time reallocate) such Investments to any one or more of such subsections and in
no event shall the same portion of an Investment be deemed to utilize or be
attributable to more than one item.
Section 6.05. Asset Sales.  The Borrower will not, and will not permit any of
the Subsidiaries to sell, transfer, lease or otherwise dispose of (in one
transaction or in a series of transactions) any of its assets (including
pursuant to a Sale and Leaseback Transaction), or any of the Equity Interests of
any of its Subsidiaries (in each case, whether now owned or hereafter acquired)
(each such action, an "Asset Sale"), except:
(a) any Asset Sale involving the sale, transfer or disposition of inventory,
used, obsolete, worn-out or surplus equipment or Permitted Investments in the
ordinary course of business or the sale, lease or sublease of equipment to
customers in the ordinary course of business;
(b) any Asset Sale to the Borrower or a Subsidiary in accordance with
Section 6.03;
(c) any Subsidiary may sell, transfer, lease or otherwise dispose of its assets
to a Loan Party;
(d) non-exclusive licenses and sublicenses granted by any Loan Party;

--------------------------------------------------------------------------------

(e) the Borrower and its Subsidiaries may enter into Sale and Leaseback
Transactions; provided, however, if any such transaction constitutes
Indebtedness, such transaction must be permitted pursuant to Section 6.01;
(f) the sale or discount or factoring, in each case without recourse and in the
ordinary course of business, of overdue accounts receivable arising in the
ordinary course of business; provided that the aggregate face amount of such
assets sold, discounted or subject to factoring do not to exceed $20,000,000 in
any fiscal year of the Borrower; and
(g) any other Asset Sale if (i) the aggregate book value of the assets sold,
transferred, leased or otherwise disposed of after the Effective Date after
giving effect to such Asset Sale does not exceed 30% of the Consolidated Total
Assets of the Borrower and its Subsidiaries as of the date of determination and
(ii) the Leverage Ratio is less than or equal to 2.75 to 1.00 calculated on a
pro forma basis as of the last day of the most recently ended Test Period as if
the Asset Sale (and any Indebtedness prepaid substantially contemporaneously
with the closing of such Asset Sale) had occurred on the first day of such Test
Period.
All Asset Sales permitted by this Section 6.05 shall be made for fair value as
determined by the Borrower in good faith. If 100% of the Equity Interests of a
Subsidiary Guarantor are disposed of as permitted by this Section or any
Collateral is sold as provided herein, the Administrative Agent is authorized to
release such Subsidiary Guarantor from its obligations under the Loan Documents
or Collateral, as applicable, without the consent or agreement of any Lender in
accordance with the provisions of Article VIII and Section 9.02(d).
Section 6.06. Restricted Payments.  The Borrower will not, nor will it permit
any Subsidiary to, declare or make, or agree to pay or make, directly or
indirectly, any Restricted Payment, or incur any obligation (contingent or
otherwise) to do so, except that:
(a) So long as on the date of any such proposed Restricted Payment and after
giving effect thereto, no Default exists, Borrower may declare and make
Restricted Payments (including declaring and paying dividends ratably with
respect to its common stock) in an aggregate amount during any fiscal year of
the Borrower not to exceed an amount equal to (i) $30,000,000 minus (ii) the
aggregate amount of Restricted Payments made during such fiscal year pursuant to
Section 6.06(e)(ii)(A);
(b) each Subsidiary may make Restricted Payments with respect to any class of
its Equity Interests; provided, that in the case of non-wholly owned
Subsidiaries, such Restricted Payments shall be made ratably with respect to the
applicable class of Equity Interests;
(c) (Reserved);
(d) the Borrower may (i) purchase Permitted Call Spread Swap Agreements
described in clause (a) of the definition thereof and (ii) declare and make
Restricted Payments permitted by Section 6.12(b);
(e) Borrower may declare and make any other Restricted Payment if as of the date
of any such proposed Restricted Payment and after giving effect thereto, no
Default exists; and as of the date of such payment, either:
(i)
the  Leverage Ratio is less than or equal to 3.00 to 1.00 calculated on a pro
forma basis as of the last day of the most recently-ended fiscal quarter of the
Borrower as if the Restricted Payment had occurred on the first day of the four
fiscal quarter period ending on the last day of such fiscal quarter, or

 

--------------------------------------------------------------------------------

(ii)
the Leverage Ratio as so calculated for such date is more than 3.00 to 1.00 and:

(A)
the amount of such Restricted Payment, in the aggregate with all such Restricted
Payments declared and made during such fiscal year of the Borrower pursuant to
this clause (ii)(A), does not exceed an amount equal to (i) $30,000,000 minus
(ii) the aggregate amount of Restricted Payments made during such fiscal year
pursuant to Section 6.06(a); or

(B)
to the extent the amount of such Restricted Payment (or portion thereof) is in
excess of the amount permitted by clause (ii)(A) above, the aggregate amount of
such Restricted Payment to be declared and made on such date pursuant to this
clause (e)(ii)(B) does not exceed the Available Amount.

Section 6.07. Transactions with Affiliates.  The Borrower will not, nor will it
permit any Subsidiary to, sell, lease or otherwise transfer any property or
assets to, or purchase, lease or otherwise acquire any property or assets from,
or otherwise engage in any other transactions with, any of its Affiliates,
except:  (a) transactions in the ordinary course of business that are on prices
and on terms and conditions not less favorable to the Borrower or such
Subsidiary than could be obtained on an arm's–length basis from unrelated third
parties, (b) transactions between or among the Borrower and its Subsidiary
Guarantors not involving any other Affiliate, (c) transactions between or among
the Loan Parties and Subsidiaries that are not Subsidiary Guarantors not
involving any other Affiliate and that (i) are Investments in the form of
Indebtedness or Guarantees of Indebtedness between the Borrower and its Foreign
Subsidiaries to the extent expressly permitted by Section 6.04 or (ii) are
otherwise expressly permitted by Section 6.03(a), Sections 6.04(b)(i), (c), (e)
or (l) or Sections 6.05(b) or (d), (d) any Restricted Payments permitted by
Section 6.06, and (e) payment of customary and reasonable fees to directors who
are not employees of the Borrower or any Subsidiary.
Section 6.08. Restrictive Agreements.  The Borrower will not, nor will it permit
any  Subsidiary to, directly or indirectly, enter into, incur or permit to exist
any agreement or other arrangement that prohibits, restricts or imposes any
condition upon (a) the ability of the Borrower or any Subsidiary to create,
incur or permit to exist any Lien upon any of its property or assets, or (b) the
ability of any Subsidiary to pay dividends or other distributions with respect
to any shares of its capital stock or to make or repay loans or advances to the
Borrower or any other Subsidiary or to Guarantee Indebtedness of the Borrower or
any other Subsidiary; provided that (i) the foregoing shall not apply to
restrictions and conditions imposed by law or by any Loan Document, (ii) the
foregoing shall not apply to restrictions and conditions existing on the
Effective Date and identified on Schedule 6.08 (but shall apply to any extension
or renewal of, or any amendment or modification expanding in any material
respect the scope of, any such restriction or condition), (iii) the foregoing
shall not apply to customary restrictions and conditions contained in agreements
relating to the sale of a Subsidiary pending such sale, provided such
restrictions and conditions apply only to the Subsidiary that is to be sold and
such sale is permitted hereunder, (iv) the foregoing shall not apply to
restrictions and conditions imposed by the documentation executed in connection
with any financing permitted by clause (iii) of Section 6.01(m) as long as such
restrictions and conditions:  (A) are no more onerous to the Borrower and the
Subsidiaries and no more beneficial to the parties entitled to the protections
thereof, than the restrictions and conditions hereunder and (B) permit the
Borrower and the Subsidiaries to create, incur or permit to exist any Lien on
the Collateral in favor of the Administrative Agent to secure the Secured
Obligations, (v) paragraph (a) of the foregoing shall not apply to restrictions
or conditions imposed by any agreement relating to secured Indebtedness
permitted by this Agreement if such restrictions or conditions apply only to the
property or assets securing such Indebtedness, (vi) paragraph (a) of the
foregoing shall not apply to customary provisions in leases restricting the
assignment thereof, (vii) the foregoing shall not apply to restrictions and
conditions contained in agreements relating to Permitted Convertible Notes or
Permitted Call Spread Swap Agreements and (viii) the foregoing shall not apply
to restrictions and conditions imposed by any agreement that is assumed in
connection with any acquisition of property or the Equity Interests of any
Person, so long as the relevant encumbrance or restriction relates solely to the
Person and its subsidiaries (including the Equity Interests of the relevant
Person or Persons) and/or property so acquired and was not created in connection
with or in anticipation of such acquisition.

--------------------------------------------------------------------------------

Section 6.09. Change in Fiscal Year  Borrower will not change the manner in
which either the last day of its fiscal year or the last days of the first three
fiscal quarters of its fiscal year is calculated without the consent of the
Administrative Agent (which consent may not be unreasonably withheld, delayed or
conditioned).
Section 6.10. Swap Agreements.  The Borrower will not, and will not permit any
of its Subsidiaries to, enter into any Swap Agreement, except (a) Swap
Agreements entered into to hedge or mitigate risks to which the Borrower or any
Subsidiary has actual exposure (other than those in respect of Equity Interests
of the Borrower or any of its Subsidiaries), (b) Swap Agreements entered into in
order to effectively cap, collar or exchange interest rates (from fixed to
floating rates, from floating to fixed rates, from one floating rate to another
floating rate or otherwise) with respect to any interest-bearing liability or
investment of the Borrower or any Subsidiary and (c) Permitted Call Spread Swap
Agreements.
Section 6.11. Anti-Corruption Laws and Sanctions.  The Borrower will not request
any Borrowing or Letter of Credit, and the Borrower shall not use, and shall
procure that its Subsidiaries and its or their respective directors, officers,
employees and agents shall not use, the proceeds of any Borrowing or Letter of
Credit (a) in furtherance of an offer, payment, promise to pay, or authorization
of the payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws, (b) for the purpose of funding, financing
or facilitating any activities, business or transaction of or with any
Sanctioned Person, or in any Sanctioned Country, or (c)  in any manner that
would result in the violation of any Sanctions applicable to any party hereto.
Section 6.12. Prepayments of Indebtedness.
(a) The Borrower will not, and will not permit any of its Subsidiaries to,
voluntarily prepay, redeem, purchase, defease or otherwise satisfy prior to the
scheduled maturity thereof in any manner (including by the exercise of any right
of setoff), or make any payment, in any case, in violation of any subordination,
standstill or collateral sharing terms of or governing, any Subordinated
Indebtedness, except refinancing and refunding of such Indebtedness that does
not increase the principal amount of such Indebtedness except by an amount equal
to a reasonable premium or other reasonable amounts paid, and fees and expenses
reasonably incurred, in connection with such refinancing by an amount equal to
any existing commitments unutilized thereunder and the direct or any contingent
obligor with respect thereto is not changed, as a result of or in connection
with such refinancing or refunding.  Notwithstanding the foregoing, this Section
6.12(a) shall not apply to any Indebtedness evidenced by Permitted Convertible
Notes or to any Permitted Call Spread Swap Agreements to the extent permitted by
Section 6.01(n)(iii).

--------------------------------------------------------------------------------

(b) The Borrower will not, and will not permit any of its Subsidiaries to,
repurchase, exchange, convert or induce the conversion of any Permitted
Convertible Notes, except that the Borrower and its Subsidiaries may:
(i)
repurchase, exchange or induce the conversion of Permitted Convertible Notes (A)
by delivery of shares of the Borrower's common stock and/or (B) by delivery of a
different series of Permitted Convertible Notes (which series (x) matures after,
and does not require any scheduled amortization or other scheduled payments of
principal prior to, the analogous date under the indenture governing the
Permitted Convertible Notes that are so repurchased, exchanged or converted and
(y) has terms, conditions and covenants that are no less favorable to the
Borrower than the Permitted Convertible Notes that are so repurchased, exchanged
or converted (as determined by the board of directors of the Borrower, or a
committee thereof, in good faith)) (any such series of Permitted Convertible
Notes, "Refinancing Convertible Notes") and/or (C) by  payment of cash ((1) to
the extent such payment of cash is expressly permitted by Section 6.06(e) or (2)
otherwise in an amount that does not exceed the proceeds received by the
Borrower from the substantially concurrent issuance of shares of the Borrower's
common stock and/or a Refinancing Convertible Notes plus the net cash proceeds,
if any, received by the Borrower pursuant to the related exercise or early
unwind or termination of the related Permitted Call Spread Swap Agreements
pursuant to the immediately following proviso); provided that, substantially
concurrently with, or a commercially reasonable period of time before or after,
the related settlement date for the Permitted Convertible Notes that are so
repurchased, exchanged or converted, the Borrower (1) in the case of related
Permitted Call Spread Swap Agreements described in clause (a) of the definition
thereof, shall (and, for the avoidance of doubt, shall be permitted under this
Section 6.12(b)(i) to) exercise or unwind or terminate early (whether in cash,
shares or any combination thereof) the portion of such Permitted Call Spread
Swap Agreements, if any, corresponding to such Permitted Convertible Notes that
are so repurchased, exchanged or converted and (2) in the case of related
Permitted Call Spread Swap Agreements described in clause (b) of the definition
thereof, at its option may (and, for the avoidance of doubt, shall be permitted
under this Section 6.12(b)(i) to) exercise or unwind or terminate early (whether
in cash, shares or any combination thereof) the portion of such Permitted Call
Spread Swap Agreements, if any, corresponding to such Permitted Convertible
Notes that are so repurchased, exchanged or converted; and

(ii)
convert Permitted Convertible Notes (where such conversion is not the result of
a repurchase, exchange or inducement of conversion described in Section
6.12(b)(i) above and where such conversion is pursuant to the terms of such
Permitted Convertible Notes) (A) by delivery of shares of the Borrower's common
stock and/or (B) by delivery of Refinancing Convertible Notes and/or (C) so long
as no Default exists at the time of such payment, by payment in cash; provided
that, substantially concurrently with, or a commercially reasonable period of
time before or after, the related settlement date for the Permitted Convertible
Notes that are so repurchased, exchanged or converted, the Borrower (1) in the
case of Permitted Call Spread Swap Agreements described in clause (a) of the
definition thereof, shall (and, for the avoidance of doubt, shall be permitted
under this Section 6.12(b)(ii) to) exercise or unwind or terminate early
(whether in cash, shares or any combination thereof) the portion of such
Permitted Call Spread Swap Agreements, if any, corresponding to such Permitted
Convertible Notes that are so converted and (2) in the case of related Permitted
Call Spread Swap Agreements described in clause (b) of the definition thereof,
at its option may (and, for the avoidance of doubt, shall be permitted under
this Section 6.12(b)(ii) to) exercise or unwind or terminate early (whether in
cash, shares or any combination thereof) the portion of such Permitted Call
Spread Swap Agreements, if any, corresponding to such Permitted Convertible
Notes that are so converted.

--------------------------------------------------------------------------------

Section 6.13. Amendment, Etc. of Indebtedness. The Borrower will not, and will
not permit any of its Subsidiaries to:
(a) Amend, modify or change in any manner any term or condition of any Permitted
Convertible Note Document or give any consent, waiver or approval thereunder;
provided that the Permitted Convertible Note Documents may be amended or
modified to extend the amortization or maturity of the indebtedness evidenced
thereby, reduce the interest rate thereon, or otherwise amend or modify the
terms thereof so long as the terms of any such amendment or modification are no
more restrictive on the Loan Parties than the terms of such documents as in
effect on the date hereof and are not materially adverse to the Lenders; or
(b) amend, modify or change in any manner any term or condition of any
Subordinated Indebtedness if such amendment or modification would add or change
any terms in a manner materially adverse to any Loan Party or any Subsidiary, or
shorten the final maturity or average life to maturity or require any payment to
be made sooner than originally scheduled or increase the interest rate
applicable thereto.
Section 6.14. Financial Covenants.
(a) Maximum Leverage Ratio.  Determined as of the last day of each Test Period,
the Borrower shall not permit the Leverage Ratio for such Test Period to exceed
3.50 to 1.00.
Notwithstanding the foregoing, if, with respect to any fiscal quarter of the
Borrower: (i) the Borrower or any Subsidiary has entered into an acquisition or
similar Investment permitted by Section 6.04 in such fiscal quarter and (ii) the
sum of the consideration paid for such acquisition or similar Investment plus
the aggregate consideration paid by the Borrower and its Subsidiaries for all
such acquisitions and similar Investments consummated during that same fiscal
quarter and the immediately preceding fiscal quarter, is equal to or greater
than $50,000,000 (the requirements of clauses (i) and (ii), herein the
"Acquisition Threshold"), then the Borrower may declare such fiscal quarter to
be a Trigger Quarter, such election to be made by the Borrower on or before the
Election Date for such fiscal quarter. If the Borrower has notified the
Administrative Agent in writing that an Acquisition Threshold has been achieved
and has elected a Trigger Quarter in compliance with this Section 6.14(a), then
the maximum Leverage Ratio shall be increased by 50 basis points during the
related Elevated Leverage Period; provided that as of the last day of the Test
Period immediately following such Elevated Leverage Period, the Borrower shall
not permit the Leverage Ratio to exceed 3.50 to 1.00.  In addition to the
foregoing restrictions in this Section 6.14(a), once a Trigger Quarter is
elected, no subsequent Trigger Quarter may be elected by the Borrower unless and
until the actual Leverage Ratio is less than or equal to 3.50 to 1.00 as of the
last day of two consecutive Test Periods after such election.
(b) Minimum Interest Coverage Ratio.  Determined as of the last day of each Test
Period, the Borrower will not permit the Interest Coverage Ratio for such Test
Period to be less than 3.00 to 1.00.

--------------------------------------------------------------------------------

ARTICLE VII.
Events of Default
 
If any of the following events ("Events of Default") shall occur:
(a) the Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;
(b) the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under this Agreement or any other Loan Document, when and as the same
shall become due and payable, and such failure shall continue unremedied for a
period of five (5) Business Days;
(c) any representation or warranty made or deemed made by or on behalf of the
Borrower or any Subsidiary in or in connection with this Agreement or any other
Loan Document or any amendment or modification hereof or thereof or waiver
hereunder or thereunder, or in any report, certificate, financial statement or
other document furnished pursuant to or in connection with this Agreement or any
other Loan Document or any amendment or modification thereof or waiver
thereunder, shall prove to have been incorrect in any material respect (and any
representation or warranty that is qualified by materiality, Material Adverse
Effect or similar language shall prove to have been incorrect in any respect)
when made or deemed made;
(d) (i) the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.02(a), Section 5.03 (with respect to the
Borrower's existence), Section 5.08 or Section 5.09 or in Article VI or (ii) the
Borrower shall fail to observe or perform any covenant or agreement contained in
Section 5.02(b), Section 5.02(c) and Section 5.02(d), and such failure in this
clause (ii) shall continue unremedied for a period of five (5) Business Days
after notice thereof from the Administrative Agent to the Borrower (which notice
will be given at the request of any Lender);
(e) the Borrower or any Subsidiary Guarantor, as applicable, shall fail to
observe or perform any covenant, condition or agreement contained in this
Agreement (other than those specified in elsewhere in this Article) or any other
Loan Document, and such failure shall continue unremedied for a period of thirty
(30) days after written notice thereof from the Administrative Agent to the
Borrower (which notice will be given at the request of any Lender);
(f) the Borrower or any Subsidiary shall fail to make any payment (whether of
principal or interest and regardless of amount) in respect of any Material
Indebtedness, when and as the same shall become due and payable (after taking
into account any applicable grace period thereunder);
(g) any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (after
giving effect to any notice or cure period) the holder or holders of any
Material Indebtedness or any trustee or agent on its or their behalf to cause
any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
provided that this clause (g) shall not apply to (x) any Material Indebtedness
that becomes due as a result of the voluntary sale or transfer of the property
or assets securing such Indebtedness or to any Indebtedness that becomes due as
a result of the voluntary prepayment of such Indebtedness, (y) any redemption,
exchange, repurchase, conversion or settlement with respect to any Permitted
Convertible Notes, or satisfaction of any condition giving rise to or permitting
the foregoing, pursuant to their terms unless such redemption, repurchase,
conversion or settlement results from a default thereunder or an event of the
type that constitutes an Event of Default or (z) any early payment requirement
or unwinding or termination with respect to any Permitted Call Spread Swap
Agreement not resulting from an event of default thereunder, or satisfaction of
any condition giving rise to or permitting the foregoing, in accordance with the
terms thereof where neither the Borrower nor any of its Affiliates is the
"defaulting party" (or substantially equivalent term) under the terms of such
Permitted Call Spread Swap Agreement;

--------------------------------------------------------------------------------

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Borrower or any Material Subsidiary or its debts, or of a
substantial part of its assets, under any  Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect or (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower or any Material Subsidiary or for a
substantial part of its assets, and, in any such case, such proceeding or
petition shall continue undismissed for sixty (60) days or an order or decree
approving or ordering any of the foregoing shall be entered;
(i) the Borrower or any Material Subsidiary shall (i) voluntarily commence any
proceeding or file any petition seeking liquidation, reorganization or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in clause (h) of this Article, (iii) apply for or consent to
the appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower or any Material Subsidiary or for a
substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors or (vi) take any action for the
purpose of effecting any of the foregoing;
(j) the Borrower or any Material Subsidiary shall become unable, admit in
writing its inability or fail generally to pay its debts as they become due;
(k) one or more judgments for the payment of money in an aggregate amount in
excess of $25,000,000 (excluding any portion thereof which is covered by
insurance so long as the insurer is an unaffiliated creditworthy insurer, is
reasonably likely to be able to pay and has accepted a tender of defense and
indemnification without reservation of rights) shall be rendered against the
Borrower, any Subsidiary or any combination thereof and the same shall remain
undischarged for a period of thirty (30) consecutive days during which execution
shall not be effectively stayed, or any action shall be legally taken by a
judgment creditor to attach or levy upon any assets of the Borrower or any
Subsidiary to enforce any such judgment;
(l) an ERISA Event shall have occurred that, in the reasonable opinion of the
Required Lenders, when taken together with all other ERISA Events that have
occurred, could reasonably be expected to result in a Material Adverse Effect;
(m) a Change in Control shall occur;
(n) the occurrence of any "event of default", as defined in any Loan Document
(other than this Agreement), which default continues beyond any period of grace
therein provided;
(o) any material provision of any Loan Document for any reason ceases to be
valid, binding and enforceable in accordance with its terms other than as
expressly permitted hereunder or thereunder (or the Borrower or any Subsidiary
shall challenge the enforceability of any Loan Document or shall assert in
writing, or engage in any action or inaction based on any such assertion, that
any material provision of any of the Loan Documents has ceased to be or
otherwise is not valid, binding and enforceable in accordance with its terms);

--------------------------------------------------------------------------------

(p) any Lien purported to be created under any Loan Document shall cease to be,
or shall be asserted by Borrower or any Subsidiary Guarantor not to be, a valid
and perfected Lien on any Collateral (other than with respect to Collateral the
aggregate value of which is less than $5,000,000), with the priority required
hereby or thereby, except (i) as a result of the sale or other disposition of
the applicable Collateral in a transaction permitted under the Loan Documents or
(ii) as may otherwise be permitted in any Loan Document; or
(q) any of the subordination, standstill, payover and insolvency related
provisions of any of the Permitted Convertible Notes (the "Subordination
Provisions") shall, in whole or in part, terminate, cease to be effective or
cease to be legally valid, binding and enforceable against any holder of the
applicable Permitted Convertible Notes; or (ii) the Borrower or any other Loan
Party shall, directly or indirectly, disavow or contest in any manner (A) the
effectiveness, validity or enforceability of any of the Subordination
Provisions, (B) that the Subordination Provisions exist for the benefit of the
Administrative Agent and the Secured Parties or (C) that all payments of
principal of or premium and interest on the applicable Permitted Convertible
Notes, or realized from the liquidation of any property of any Loan Party, shall
be subject to any of the Subordination Provisions.
then, and in every such event (other than an event with respect to the Borrower
described in clauses (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by  notice to the Borrower, take any or
all of the following actions, at the same or different times:  (i) terminate the
Revolving Commitments (including the Letter of Credit Commitments), and
thereupon the Revolving Commitments shall terminate immediately, (ii) declare
the Loans then outstanding to be due and payable in whole (or in part, in which
case any principal not so declared to be due and payable may thereafter be
declared to be due and payable), and thereupon the principal of the Loans so
declared to be due and payable, together with accrued interest thereon and all
fees and other Secured Obligations of the Borrower accrued hereunder and under
the other Loan Documents, shall become  due and payable immediately, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrower and (iii) require cash collateral for the LC
Exposure in accordance with Section 2.06(j) hereof; and in case of any event
with respect to the Borrower described in clauses (h) or (i) of this Article,
the Revolving Commitments shall automatically terminate and the principal of the
Loans then outstanding and cash collateral for the LC Exposure, together with
accrued interest thereon and all fees and other Secured Obligations accrued
hereunder and under the other Loan Documents, shall automatically become due and
payable, without presentment, demand, protest or other notice of any kind, all
of which are hereby waived by the Borrower.  Upon the occurrence and during the
continuance of an Event of Default, the Administrative Agent may, and at the
request of the Required Lenders shall, exercise any rights and remedies provided
to the Administrative Agent under the Loan Documents or at law or equity,
including all remedies provided under the UCC.

--------------------------------------------------------------------------------

ARTICLE VIII.
The Administrative Agent
 
Each of the Lenders, on behalf of itself and any of its Affiliates that are
Secured Parties, and the Issuing Banks hereby irrevocably appoints the
Administrative Agent as its agent and authorizes the Administrative Agent to
take such actions on its behalf, including execution of the other Loan
Documents, and to exercise such powers as are delegated to the Administrative
Agent by the terms of the Loan Documents, together with such actions and powers
as are reasonably incidental thereto. In addition, to the extent required under
the laws of any jurisdiction other than the United States of America, each of
the Lenders, on behalf of itself and any of its Affiliates that are Secured
Parties, and the Issuing Bank hereby grants to the Administrative Agent any
required powers of attorney to execute any Collateral Document governed by the
laws of such jurisdiction on such Lender's or Issuing Bank's behalf.  The
provisions of this Article are solely for the benefit of the Administrative
Agent and the Lenders (including the Swingline Lender and the Issuing Banks),
and neither the Borrower nor any other Loan Party shall have rights as a third
party beneficiary of any of such provisions. It is understood and agreed that
the use of the term "agent" as used herein or in any other Loan Documents (or
any similar term) with reference to the Administrative Agent is not intended to
connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable law.  Instead, such term is used as a matter
of market custom, and is intended to create or reflect only an administrative
relationship between independent contracting parties.
The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent hereunder.
The Administrative Agent shall not have any duties or obligations except those
expressly set forth in the Loan Documents.  Without limiting the generality of
the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default has occurred
and is continuing, (b) the Administrative Agent shall not have any duty to take
any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated by the Loan Documents
that the Administrative Agent is required to exercise in writing as directed by
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary under the circumstances as provided in Section 9.02), and
(c) except as expressly set forth in the Loan Documents, the Administrative
Agent shall not have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Borrower or any of its
Subsidiaries that is communicated to or obtained by the bank serving as
Administrative Agent or any of its Affiliates in any capacity.  The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02) or in the absence of its own gross negligence or
willful misconduct as determined by a final nonappealable judgment of a court of
competent jurisdiction.  The Administrative Agent shall be deemed not to have
knowledge of any Default unless and until written notice thereof is given to the
Administrative Agent by the Borrower or a Lender, and the Administrative Agent
shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with any
Loan Document, (ii) the contents of any certificate, report or other document
delivered hereunder or in connection with any Loan Document, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth in any Loan Document, (iv) the validity, enforceability,
effectiveness or genuineness of any Loan Document or any other agreement,
instrument or document, (v) the creation, perfection or priority of Liens on the
Collateral or the existence of the Collateral or (vi) the satisfaction of any
condition set forth in Article IV or elsewhere in any Loan Document, other than
to confirm receipt of items expressly required to be delivered to the
Administrative Agent.
The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person.  The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon.  The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.
The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties.  The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.
Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders, the Issuing Banks and the Borrower.  Upon any such
resignation, the Required Lenders shall have the right to appoint a successor
reasonably acceptable to the Borrower.  If no successor shall have been so
appointed by the Required Lenders (and found reasonably acceptable to the
Borrower) and shall have accepted such appointment within thirty (30) days after
the retiring Administrative Agent gives notice of its resignation, then the
retiring Administrative Agent may, on behalf of the Lenders and the Issuing
Banks, appoint a successor Administrative Agent which shall be a bank with an
office in New York, New York, or an Affiliate of any such bank.  Upon the
acceptance of its appointment as Administrative Agent hereunder by a successor,
such successor shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent, and the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder.  The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor.  After the Administrative Agent's
resignation hereunder, the provisions of this Article and Section 9.03 shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while it was acting as Administrative
Agent.
Each Lender acknowledges and agrees that the extensions of credit made hereunder
are commercial loans and letters of credit and not investments in a business
enterprise or securities.  Each Lender further represents that it is engaged in
making, acquiring or holding commercial loans in the ordinary course of its
business and  has, independently and without reliance upon the Administrative
Agent, any arranger of these credit facilities or any amendment hereto or any
other Lender and their respective Related Parties and based on such documents
and information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement as a Lender, and to make, acquire or hold
Loans hereunder.  Each Lender shall, independently and without reliance upon the
Administrative Agent, any arranger of these credit facilities or any amendment
hereto or any other Lender and their respective Related Parties and based on
such documents and information (which may contain material, non-public
information within the meaning of the United States securities laws concerning
the Borrower and its Affiliates) as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
upon this Agreement, any related agreement or any document furnished hereunder
or thereunder and in deciding whether or to the extent to which it will continue
as a Lender or assign or otherwise transfer its rights, interests and
obligations hereunder.

--------------------------------------------------------------------------------

None of the Lenders, if any, identified in this Agreement as a Syndication Agent
or Co-Documentation Agent shall have any right, power, obligation, liability,
responsibility or duty under this Agreement other than those applicable to all
Lenders as such.  Without limiting the foregoing, none of such Lenders shall
have or be deemed to have a fiduciary relationship with any Lender.  Each Lender
hereby makes the same acknowledgments with respect to the relevant Lenders in
their respective capacities as Syndication Agent or Co-Documentation Agents, as
applicable, as it makes with respect to the Administrative Agent in the
preceding paragraph.
The Lenders are not partners or co-venturers, and no Lender shall be liable for
the acts or omissions of, or (except as otherwise set forth herein in case of
the Administrative Agent) authorized to act for, any other Lender.  The
Administrative Agent shall have the exclusive right on behalf of the Lenders to
enforce the payment of the principal of and interest on any Loan after the date
such principal or interest has become due and payable pursuant to the terms of
this Agreement.
In its capacity, the Administrative Agent is a "representative" of the Secured
Parties within the meaning of the term "secured party" as defined in the New
York Uniform Commercial Code.  Each Lender authorizes the Administrative Agent
to enter into each of the Collateral Documents to which it is a party and to
take all action contemplated by such documents.  Each Lender agrees that no
Secured Party (other than the Administrative Agent) shall have the right
individually to seek to realize upon the security granted by any Collateral
Document, it being understood and agreed that such rights and remedies may be
exercised solely by the Administrative Agent for the benefit of the Secured
Parties upon the terms of the Collateral Documents.  In the event that any
Collateral is hereafter pledged by any Person as collateral security for the
Secured Obligations, the Administrative Agent is hereby authorized, and hereby
granted a power of attorney, to execute and deliver on behalf of the Secured
Parties any Loan Documents necessary or appropriate to grant and perfect a Lien
on such Collateral in favor of the Administrative Agent on behalf of the Secured
Parties.  The Lenders hereby authorize the Administrative Agent, at its option
and in its discretion, to release any Lien granted to or held by the
Administrative Agent upon any Collateral (i) as described in Section 9.02(d) and
Section 9.14(a); (ii) as permitted by, but only in accordance with, the terms of
the applicable Loan Document; or (iii) if approved, authorized or ratified in
writing by the Required Lenders, unless such release is required to be approved
by all of the Lenders hereunder.  Upon request by the Administrative Agent at
any time, the Lenders will confirm in writing the Administrative Agent's
authority to release particular types or items of Collateral pursuant hereto. 
Upon any sale or transfer of assets constituting Collateral which is permitted
pursuant to the terms of any Loan Document, or consented to in writing by the
Required Lenders or all of the Lenders, as applicable, and upon at least five
(5) Business Days' prior written request by the Borrower to the Administrative
Agent, the Administrative Agent shall (and is hereby irrevocably authorized by
the Lenders to) execute such documents as may be necessary to evidence the
release of the Liens granted to the Administrative Agent for the benefit of the
Secured Parties herein or pursuant hereto upon the Collateral that was sold or
transferred; provided, however, that (i) the Administrative Agent shall not be
required to execute any such document on terms which, in the Administrative
Agent's opinion, would expose the Administrative Agent to liability or create
any obligation or entail any consequence other than the release of such Liens
without recourse or warranty, and (ii) such release shall not in any manner
discharge, affect or impair the Secured Obligations or any Liens upon (or
obligations of the Borrower or any Subsidiary in respect of) all interests
retained by the Borrower or any Subsidiary, including (without limitation) the
proceeds of the sale, all of which shall continue to constitute part of the
Collateral.  Any execution and delivery by the Administrative Agent of documents
in connection with any such release shall be without recourse to or warranty by
the Administrative Agent.

--------------------------------------------------------------------------------

In case of the pendency of any proceeding with respect to any Loan Party under
any Federal, state or foreign bankruptcy, insolvency, receivership or similar
law now or hereafter in effect, the Administrative Agent (irrespective of
whether the principal of any Loan or any LC Disbursement shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrower)
shall be entitled and empowered (but not obligated) by intervention in such
proceeding or otherwise:
(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, LC Exposure and all other Secured
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the Issuing
Bank and the Administrative Agent (including any claim under Section 2.12,
Section 2.13, Section 2.15, Section 2.16, Section 2.17 and Section 9.03) allowed
in such judicial proceeding; and
(b) collect and receive any monies or other property payable or deliverable on
any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such proceeding is hereby authorized by each
Lender, the Issuing Bank and each other Secured Party to make such payments to
the Administrative Agent and, in the event that the Administrative Agent shall
consent to the making of such payments directly to the Lenders, the Issuing Bank
or the other Secured Parties, to pay to the Administrative Agent any amount due
to it, in its capacity as the Administrative Agent, under the Loan Documents
(including under Section 9.03).
The Secured Parties hereby irrevocably authorize the Administrative Agent, at
the direction of the Required Lenders, to credit bid all or any portion of the
Obligations (including by accepting some or all of the Collateral in
satisfaction of some or all of the Obligations pursuant to a deed in lieu of
foreclosure or otherwise) and in such manner purchase (either directly or
through one or more acquisition vehicles) all or any portion of the Collateral
(a) at any sale thereof conducted under the provisions of the Bankruptcy Code,
including under Sections 363, 1123 or 1129 of the Bankruptcy Code, or any
similar laws in any other applicable jurisdictions, or (b) at any other sale,
foreclosure or acceptance of collateral in lieu of debt conducted by (or with
the consent or at the direction of) the Administrative Agent (whether by
judicial action or otherwise) in accordance with any applicable law.  In
connection with any such credit bid and purchase, the Obligations owed to the
Secured Parties shall be entitled to be, and shall be, credit bid by the
Administrative Agent at the direction of the Required Lenders on a ratable basis
(with Obligations with respect to contingent or unliquidated claims receiving
contingent interests in the acquired assets on a ratable basis that shall vest
upon the liquidation of such claims in an amount proportional to the liquidated
portion of the contingent claim amount used in allocating the contingent
interests) for  the asset or assets so purchased (or for the equity interests or
debt instruments of the acquisition vehicle or vehicles that are issued in
connection with such purchase).  In connection with any such bid (i) the
Administrative Agent shall be authorized to form one or more acquisition
vehicles and to assign any successful credit bid to such acquisition vehicle or
vehicles (ii) each of the Secured Parties' ratable interests in the Obligations
which were credit bid shall be deemed without any further action under this
Agreement to be assigned to such vehicle or vehicles for the purpose of closing
such sale, (iii) the Administrative shall be authorized to adopt documents
providing for the governance of the acquisition vehicle or vehicles (provided
that any actions by the Administrative Agent with respect to such acquisition
vehicle or vehicles, including any disposition of the assets or equity interests
thereof, shall be governed, directly or indirectly, by, and the governing
documents shall provide for, control by the vote of the Required Lenders or
their permitted assignees under the terms of this Agreement or the governing
documents of the applicable acquisition vehicle or vehicles, as the case may be,
irrespective of the termination of this Agreement and without giving effect to
the limitations on actions by the Required Lenders contained in Section 9.02 of
this Agreement), (iv) the Administrative Agent on behalf of such acquisition
vehicle or vehicles shall be authorized to issue to each of the Secured Parties,
ratably on account of the relevant Obligations which were credit bid, interests,
whether as equity, partnership, limited partnership interests or membership
interests, in any such acquisition vehicle  and/or debt instruments issued by
such acquisition vehicle, all without the need for any Secured Party or
acquisition vehicle to take any further action, and (v) to the extent that
Obligations that are assigned to an acquisition vehicle are not used to acquire
Collateral for any reason (as a result of another bid being higher or better,
because the amount of Obligations assigned to the acquisition vehicle exceeds
the amount of Obligations credit bid by the acquisition vehicle or otherwise),
such Obligations shall automatically be reassigned to the Secured Parties
pro rata and the equity interests and/or debt instruments issued by any
acquisition vehicle on account of such Obligations shall automatically be
cancelled, without the need for any Secured Party or any acquisition vehicle to
take any further action.  Notwithstanding that the ratable portion of the
Obligations of each Secured Party are deemed assigned to the acquisition vehicle
or vehicles as set forth in clause (ii) above, each Secured Party shall execute
such documents and provide such information regarding the Secured Party (and/or
any designee of the Secured Party which will receive interests in or debt
instruments issued by such acquisition vehicle) as the Administrative Agent may
reasonably request in connection with the formation of any acquisition vehicle,
the formulation or submission of any credit bid or the consummation of the
transactions contemplated by such credit bid.

--------------------------------------------------------------------------------

ARTICLE IX.
Miscellaneous
Section 9.01. Notices.
(a) Except in the case of notices and other communications expressly permitted
to be given by telephone (and subject to paragraph (b) below), all notices and
other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or, subject to Section 9.01(b), sent by electronic communication
(which may be by facsimile or email), as follows:
(i)
if to the Borrower, to it at 301 E. Dave Ward Drive, Conway, Arkansas  72032,
Attention:  Jay McCrary, Treasurer, Email: jay.mccrary@acxiom.com; with a copy
to 301 E. Dave Ward Drive, Conway, Arkansas  72032, Attention: Art Kellam,
Controller, Email: Art.kellam@acxiom.com;

(ii)
if to the Administrative Agent, to it at JPMorgan Chase Bank, N.A., Loan and
Agency Servicing, 10 South Dearborn Street, Floor L2, Suite IL1-0480, Chicago,
Illinois 60603-2300, Attention of Commercial Banking Group; Telecopy No.
844-490-5663, E-mail: jpm.agency.cri@jpmorgan.com, and with a copy to JPMorgan
Chase Bank, N.A., Middle Market Servicing, 10 South Dearborn Street, Floor L2,
Suite IL1-0480, Chicago, Illinois 60603-2300, Attention of Dartonya Jackson;
Telecopy No. 844-490-5663, E-mail: dartonya.jackson@chase.com /
jpm.agency.servicing.1@jpmorgan.com;

 

--------------------------------------------------------------------------------

(iii)
if to the Issuing Bank, to it at JPMorgan Chase Bank, N.A., 131 S. Dearborn
Street, Floor 05, Chicago, Illinois 60603, Attention of Global Trade Services;
Telecopy No. 312-288-8950, E-mail: standbylc.chi.MM@jpmchase.com;

(iv)
if to the Swingline Lender, to it at JPMorgan Chase Bank, N.A., Middle Market
Servicing, 10 South Dearborn Street, Floor L2, Suite IL1-0480, Chicago, Illinois
60603-2300, Attention of Commercial Banking Group; Telecopy No. 844-490-5663,
E-mail: jpm.agency.cri@jpmorgan.com, and with a copy to JPMorgan Chase Bank,
N.A., Middle Market Servicing, 10 South Dearborn Street, Floor L2, Suite
IL1-0480, Chicago, Illinois 60603-2300, Attention of Dartonya Jackson; Telecopy
No. 844-490-5663, E-mail: dartonya.jackson@chase.com /
jpm.agency.servicing.1@jpmorgan.com; and

(v)
if to any other Lender, to it at its address (or address for electronic
communication) set forth in the most recent Administrative Questionnaire
delivered to the Administrative Agent by such Lender in connection with the
execution of this Agreement, the Existing Agreement, the other Prior Agreements
or in the Assignment and Assumption pursuant to which such Lender became a party
hereto or thereto.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient).  Notices delivered through Electronic Systems, to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).
(b) Notices and other communications to the Lenders and the Issuing Banks
hereunder may be delivered or furnished by using Electronic Systems pursuant to
procedures approved by the Administrative Agent; provided that, notwithstanding
anything in Article II to the contrary, the foregoing shall not apply to notices
pursuant to Article II unless otherwise agreed, and pursuant to procedures with
respect thereto approved, by the Administrative Agent, the applicable Issuing
Bank or the applicable Lender.  The Administrative Agent or the Borrower may, in
its discretion, agree to accept notices and other communications to it hereunder
by electronic communications pursuant to procedures approved by it; provided
that approval of such procedures may be limited to particular notices or
communications.
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender's receipt of an acknowledgement from the intended recipient (such as by
the "return receipt requested" function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii) above, if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice or communication shall
be deemed to have been sent at the opening of business on the next business day
for the recipient.

--------------------------------------------------------------------------------

(c) Any party hereto may change its address, telecopy number or e-mail address
for notices and other communications hereunder by notice to the other parties
hereto.
(d) Electronic Systems.
(i)
The Borrower agrees that the Administrative Agent may, but shall not be
obligated to, make Communications (as defined below) available to the Issuing
Banks and the other Lenders by posting the Communications on Debt Domain,
Intralinks, Syndtrak, ClearPar or a substantially similar Electronic System.

(ii)
               Any Electronic System used by the Administrative Agent is
provided "as is" and "as available."  The Agent Parties (as defined below) do
not warrant the adequacy of such Electronic Systems and expressly disclaim
liability for errors or omissions in the Communications.  No warranty of any
kind, express, implied or statutory, including any warranty of merchantability,
fitness for a particular purpose, non-infringement of third-party rights or
freedom from viruses or other code defects, is made by any Agent Party in
connection with the Communications or any Electronic System.  In no event shall
the Administrative Agent or any of its Related Parties (collectively, the "Agent
Parties") have any liability to any Loan Party, any Lender, any Issuing Bank or
any other Person or entity for damages of any kind, including direct or
indirect, special, incidental or consequential damages, losses or expenses
(whether in tort, contract or otherwise) arising out of any Loan Party's or the
Administrative Agent's transmission of Communications through an Electronic
System.  "Communications" means, collectively, any notice, demand,
communication, information, document or other material provided by or on behalf
of any Loan Party pursuant to any Loan Document or the transactions contemplated
therein which is distributed by the Administrative Agent, any Lender or any
Issuing Bank by means of electronic communications pursuant to this Section,
including through an Electronic System, except with respect to actual or direct
damages to the extent determined by a court of competent jurisdiction by final
and nonappealable judgment to have resulted from the willful misconduct or gross
negligence of any Agent Party.

Section 9.02. Waivers; Amendments.
(a) No failure or delay by the Administrative Agent, any Issuing Bank or any
Lender in exercising any right or power hereunder or under any other Loan
Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power.  The rights and remedies of
the Administrative Agent, the Issuing Banks and the Lenders hereunder and under
the other Loan Documents are cumulative and are not exclusive of any rights or
remedies that they would otherwise have.  No waiver of any provision of this
Agreement or consent to any departure by the Borrower therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) of this
Section, and then such waiver or consent shall be effective only in the specific
instance and for the purpose for which given.  Without limiting the generality
of the foregoing, the making of a Loan or issuance of a Letter of Credit shall
not be construed as a waiver of any Default, regardless of whether the
Administrative Agent, any Lender or any Issuing Bank may have had notice or
knowledge of such Default at the time.

--------------------------------------------------------------------------------

(b) Except as provided in Section 2.20 with respect to an Incremental Term Loan
Amendment, except as provided in Section 2.23 with respect to an Extension and
subject to clauses (c) and (f) below, neither this Agreement nor any provision
hereof may be waived, amended or modified except pursuant to an agreement or
agreements in writing entered into by the Borrower and the Required Lenders or
by the Borrower and the Administrative Agent with the consent of the Required
Lenders; provided that no such agreement shall (i) increase the Revolving
Commitment of any Lender without the written consent of such Lender, (ii) reduce
the principal amount of any Loan or LC Disbursement or reduce the rate of
interest thereon, or reduce any fees payable hereunder, without the written
consent of each Lender directly affected thereby (except that any amendment or
modification of the financial covenants in this Agreement (or defined terms used
in the financial covenants in this Agreement) shall not constitute a reduction
in the rate of interest or fees for purposes of this clause (ii)),
(iii) postpone the scheduled date of payment of the principal amount of any Loan
or LC Disbursement, or any interest thereon, or any fees payable hereunder, or
reduce the amount of, waive or excuse any such payment, or postpone the
scheduled date of expiration of any Revolving Commitment, without the written
consent of each Lender directly affected thereby, (iv) change Section 2.18(b) or
(e) in a manner that would alter the pro rata sharing of payments required
thereby, without the written consent of each Lender, (v) change any of the
provisions of this Section or the definition of "Required Lenders" or any other
provision hereof specifying the number or percentage of Lenders required to
waive, amend or modify any rights hereunder or make any determination or grant
any consent hereunder, without the written consent of each Lender (it being
understood that, solely with the consent of the parties prescribed by
Section 2.20 to be parties to an Incremental Term Loan Amendment, Incremental
Term Loans may be included in the determination of Required Lenders on
substantially the same basis as the Revolving Commitments and the Revolving
Loans are included on the Effective Date), (vi) except as provided in the Loan
Documents, release all or substantially all of the Subsidiary Guarantors from
their obligations under the Subsidiary Guaranty, in each case, without the
written consent of each Lender, or (vii) except as provided in clause (d) of
this Section or in any Collateral Document, release all or substantially all of
the Collateral, without the written consent of each Lender; provided further
that no such agreement shall amend, modify or otherwise affect the rights or
duties of the Administrative Agent, any Issuing Bank or the Swingline Lender
hereunder without the prior written consent of the Administrative Agent, such
Issuing Bank or the Swingline Lender, as the case may be (it being understood
that any change to Section 2.22 shall require the consent of the Administrative
Agent, the Issuing Banks and the Swingline Lender); provided further that no
such agreement shall amend or modify the provisions of Section 2.07 or any
letter of credit application and any bilateral agreement between the  Borrower
and any Issuing Bank regarding such Issuing Bank's Letter of Credit Commitment
or the respective rights and obligations between the Borrower and such Issuing
Bank in connection with the issuance of Letters of Credit without the prior
written consent of the Administrative Agent and such Issuing Bank,
respectively.  Notwithstanding the foregoing, no consent with respect to any
amendment, waiver or other modification of this Agreement shall be required of
any Defaulting Lender, except with respect to any amendment, waiver or other
modification referred to in clauses (i), (ii) or (iii) of the first proviso of
this paragraph and then only in the event such Defaulting Lender shall be
directly affected by such amendment, waiver or other modification.
(c) Notwithstanding the foregoing, this Agreement and any other Loan Document
may be amended (or amended and restated) with the written consent of the
Required Lenders, the Administrative Agent and the Borrower (x) to add one or
more credit facilities (in addition to the Incremental Term Loans pursuant to an
Incremental Term Loan Amendment) to this Agreement and to permit extensions of
credit from time to time outstanding thereunder and the accrued interest and
fees in respect thereof to share ratably in the benefits of this Agreement and
the other Loan Documents with the Revolving Loans, Incremental Term Loans and
the accrued interest and fees in respect thereof and (y) to include
appropriately the Lenders holding such credit facilities in any determination of
the Required Lenders and Lenders.

--------------------------------------------------------------------------------

(d) The Lenders hereby irrevocably authorize the Administrative Agent, at its
option and in its sole discretion, to release any Liens granted to the
Administrative Agent by the Loan Parties on any Collateral (i) upon the
termination of all the Revolving Commitments, payment and satisfaction in full
in cash of all Secured Obligations (other than Unliquidated Obligations), and
the cash collateralization of all Unliquidated Obligations in a manner
satisfactory to the Administrative Agent, (ii) constituting property being sold
or disposed of if the Borrower certifies to the Administrative Agent that the
sale or disposition is made in compliance with the terms of this Agreement (and
the Administrative Agent may rely conclusively on any such certificate, without
further inquiry), (iii) constituting property leased to the Borrower or any
Subsidiary under a lease which has expired or been terminated in a transaction
permitted under this Agreement, or (iv) as required to effect any sale or other
disposition of such Collateral in connection with any exercise of remedies of
the Administrative Agent and the Lenders pursuant to Article VII.  Any such
release shall not in any manner discharge, affect, or impair the Obligations or
any Liens (other than those expressly being released) upon (or obligations of
the Loan Parties in respect of) all interests retained by the Loan Parties,
including the proceeds of any sale, all of which shall continue to constitute
part of the Collateral.  In addition, each of the Lenders, on behalf of itself
and any of its Affiliates that are Secured Parties, irrevocably authorizes the
Administrative Agent, at its option and in its discretion, (i) to subordinate
any Lien on any assets granted to or held by the Administrative Agent under any
Loan Document to the holder of any Lien on such property that is permitted by
Section 6.02(h) or (ii) in the event that the Borrower shall have advised the
Administrative Agent that, notwithstanding the use by the Borrower of
commercially reasonable efforts to obtain the consent of such holder (but
without the requirement to pay any sums to obtain such consent) to permit the
Administrative Agent to retain its liens (on a subordinated basis as
contemplated by clause (i) above), the holder of such other Indebtedness
requires, as a condition to the extension of such credit, that the Liens on such
assets granted to or held by the Administrative Agent under any Loan Document be
released, to release the Administrative Agent's Liens on such assets.
(e) If, in connection with any proposed amendment, waiver or consent  requiring
the consent of "each Lender" or "each Lender directly affected thereby," the
consent of the Required Lenders is obtained, but the consent of other necessary
Lenders is not obtained (any such Lender whose consent is necessary but not
obtained being referred to herein as a "Non-Consenting Lender"), then the
Borrower may elect to replace, or prepay the Loans (and terminate the Revolving
Commitments) of, a Non-Consenting Lender as a Lender party to this Agreement,
provided that, concurrently therewith, (i) if a replacement, another bank or
other entity which is reasonably satisfactory to the Borrower and the
Administrative Agent shall agree, as of such date, to purchase for cash the
Loans and other Obligations due to the Non-Consenting Lender pursuant to an
Assignment and Assumption and to become a Lender for all purposes under this
Agreement and to assume all obligations of the Non-Consenting Lender to be
terminated as of such date and to comply with the requirements of clause (b) of
Section 9.04, and (ii) the Borrower or such successor Lender, as applicable,
shall pay to such Non-Consenting Lender in same day funds on the day of such
replacement or prepayment (1) the outstanding principal amount of its Loans and
participations in LC Disbursements and all interest, fees and other amounts then
accrued but unpaid to such Non-Consenting Lender by the Borrower hereunder to
and including the date of termination, including without limitation payments due
to such Non-Consenting Lender under Section 2.15 and Section 2.17, and (2) an
amount, if any, equal to the payment which would have been due to such Lender on
the day of such replacement under Section 2.16 had the Loans of such
Non-Consenting Lender been prepaid on such date rather than sold to the
replacement Lender.   If Borrower has elected to prepay the Loans held by such
Non-Consenting Lender, after the payment by Borrower as provided in clause (ii),
the Revolving Commitments of such Non-Consenting Lender shall terminate.

--------------------------------------------------------------------------------

(f) Notwithstanding anything to the contrary herein the Administrative Agent
may, with the written consent of the Borrower only, amend, modify or supplement
this Agreement or any of the other Loan Documents to cure any ambiguity,
omission, mistake, defect or inconsistency.
Section 9.03. Expenses; Indemnity; Damage Waiver.
(a) The Borrower shall pay (i) all reasonable and documented out-of-pocket
expenses incurred by the Administrative Agent and its Affiliates, including the
reasonable fees, charges and disbursements of counsel for the Administrative
Agent, in connection with the syndication and distribution (including, without
limitation, via the internet or through a service such as Intralinks) of the
credit facilities provided for herein, the preparation and administration of
this Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable and
documented out-of-pocket expenses incurred by any Issuing Bank in connection
with the issuance, amendment, renewal or extension of any Letter of Credit or
any demand for payment thereunder and (iii) all out-of-pocket expenses incurred
by the Administrative Agent, any Issuing Bank or any Lender, including the fees,
charges and disbursements of a single counsel (and one local counsel in each
applicable jurisdiction, any regulatory counsel and one additional counsel for
each group of similarly affected Persons in the event of a conflict of
interest), in connection with the enforcement or protection of its rights (A) in
connection with this Agreement and any other Loan Document, including its rights
under this Section, or (B) in connection with the Loans made or Letters of
Credit issued hereunder, including all such out of pocket expenses incurred
during any workout, restructuring or negotiations in respect of such Loans or
Letters of Credit.
(B) THE BORROWER SHALL INDEMNIFY THE ADMINISTRATIVE AGENT, EACH ISSUING BANK,
EACH LENDER, EACH SYNDICATION AGENT AND EACH CO-DOCUMENTATION AGENT AND EACH
RELATED PARTY OF ANY OF THE FOREGOING PERSONS (EACH SUCH PERSON BEING CALLED AN
"INDEMNITEE") AGAINST, AND HOLD EACH INDEMNITEE HARMLESS FROM, ANY AND ALL
LOSSES, CLAIMS, DAMAGES (EXCLUDING, FOR AVOIDANCE OF DOUBT, ANY SPECIAL,
INDIRECT, CONSEQUENTIAL OR PUNITIVE DAMAGES EXCEPT TO THE EXTENT PAYABLE TO A
THIRD PARTY), LIABILITIES AND RELATED EXPENSES, INCLUDING THE REASONABLE FEES,
CHARGES AND DISBURSEMENTS OF ANY COUNSEL FOR ANY INDEMNITEE, INCURRED BY OR
ASSERTED AGAINST ANY INDEMNITEE ARISING OUT OF, IN CONNECTION WITH, OR AS A
RESULT OF (I) THE EXECUTION OR DELIVERY OF ANY LOAN DOCUMENT, THE PRIOR
AGREEMENTS, THE EXISTING AGREEMENT OR ANY OTHER AGREEMENT OR INSTRUMENT
CONTEMPLATED HEREBY OR THEREBY, THE PERFORMANCE BY THE PARTIES TO THE LOAN
DOCUMENTS OF THEIR RESPECTIVE OBLIGATIONS THEREUNDER OR THE CONSUMMATION OF THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY, (II) ANY LOAN OR LETTER OF CREDIT
OR THE USE OF THE PROCEEDS THEREFROM (INCLUDING ANY REFUSAL BY AN ISSUING BANK
TO HONOR A DEMAND FOR PAYMENT UNDER A LETTER OF CREDIT IF THE DOCUMENTS
PRESENTED IN CONNECTION WITH SUCH DEMAND DO NOT STRICTLY COMPLY WITH THE TERMS
OF SUCH LETTER OF CREDIT), (III) ANY ACTUAL OR ALLEGED PRESENCE OR RELEASE OF
HAZARDOUS MATERIALS ON OR FROM ANY REAL PROPERTY CURRENTLY OR FORMERLY OWNED OR
OPERATED BY THE BORROWER OR ANY OF THE SUBSIDIARIES, OR ANY ENVIRONMENTAL
LIABILITY RELATED IN ANY WAY TO THE BORROWER OR ANY OF THE SUBSIDIARIES,
(IV) THE FAILURE TO PAY ANY LOAN OR LC DISBURSEMENT DENOMINATED IN AN AVAILABLE
CURRENCY, OR ANY INTEREST THEREON, IN THE AVAILABLE CURRENCY IN WHICH SUCH LOAN
WAS MADE OR APPLICABLE LETTER OF CREDIT ISSUED, OR (V) ANY ACTUAL OR PROSPECTIVE
CLAIM, LITIGATION, INVESTIGATION OR PROCEEDING RELATING TO ANY OF THE FOREGOING,
WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY, WHETHER BROUGHT BY A THIRD
PARTY OR BY THE BORROWER OR ANY OF ITS SUBSIDIARIES, AND REGARDLESS OF WHETHER
ANY INDEMNITEE IS A PARTY THERETO; PROVIDED THAT SUCH INDEMNITY SHALL NOT, AS TO
ANY INDEMNITEE, BE AVAILABLE TO THE EXTENT THAT SUCH LOSSES, CLAIMS, DAMAGES,
LIABILITIES OR RELATED EXPENSES (X) ARE DETERMINED BY A COURT OF COMPETENT
JURISDICTION BY FINAL AND NONAPPEALABLE JUDGMENT TO HAVE RESULTED FROM THE GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT OF SUCH INDEMNITEE, (Y) RESULT FROM A CLAIM
BROUGHT BY THE BORROWER OR ANY OTHER LOAN PARTY AGAINST AN INDEMNITEE FOR BREACH
IN BAD FAITH OF SUCH INDEMNITEE'S OBLIGATIONS HEREUNDER OR UNDER ANY OTHER LOAN
DOCUMENT, IF THE BORROWER OR SUCH LOAN PARTY HAS OBTAINED A FINAL AND
NONAPPEALABLE JUDGMENT IN ITS FAVOR ON SUCH CLAIM AS DETERMINED BY A COURT OF
COMPETENT JURISDICTION OR (Z) RESULT FROM A CLAIM NOT INVOLVING AN ACT OR
OMISSION OF THE BORROWER OR ANY OF ITS AFFILIATES AND THAT IS BROUGHT BY AN
INDEMNITEE AGAINST ANOTHER INDEMNITEE (OTHER THAN AGAINST ANY ARRANGER OR THE
ADMINISTRATIVE AGENT IN THEIR CAPACITIES AS SUCH).  THIS SECTION SECTION 9.03(B)
SHALL NOT APPLY WITH RESPECT TO TAXES OTHER THAN ANY TAXES THAT REPRESENT LOSSES
OR DAMAGES ARISING FROM ANY NON-TAX CLAIM.

--------------------------------------------------------------------------------

(c) To the extent that the Borrower fails to pay any amount required to be paid
by it to the Administrative Agent, any Issuing Bank or the Swingline Lender
under paragraphs (a) or (b) of this Section, each Lender severally agrees to pay
to the Administrative Agent, such Issuing Bank or the Swingline Lender, as the
case may be, such Lender's Applicable Percentage (determined as of the time that
the applicable unreimbursed expense or indemnity payment is sought) of such
unpaid amount (it being understood that the Borrower's failure to pay any such
amount shall not relieve the Borrower of any default in the payment thereof);
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent, such Issuing Bank or the Swingline Lender in
its capacity as such.
(d) To the fullest extent permitted by applicable law, no party hereto shall
assert, and hereby waives, any claim against any other party hereto, on any
theory of liability, for special, indirect, consequential or punitive damages
(as opposed to direct or actual damages) arising out of, in connection with, or
as a result of, this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby, the transactions contemplated hereby or thereby,
any Loan or Letter of Credit, or the use of the proceeds thereof; provided that,
nothing in this clause (d) shall relieve the Borrower of any obligation it may
have to indemnify an Indemnitee against special, indirect, consequential or
punitive damages asserted against such Indemnitee by a third party.  No
Indemnitee referred to in paragraph (b) above shall be liable for any damages
arising from the use by unintended recipients of any information or other
materials distributed by it through telecommunications, electronic or other
information transmission systems in connection with this Agreement or the other
Loan Documents or the transactions contemplated hereby or thereby.

--------------------------------------------------------------------------------

(e) All amounts due under this Section shall be payable not later than fifteen
(15) days after written demand therefor.
Section 9.04. Successors and Assigns.
(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of any Issuing Bank that issues any
Letter of Credit), except that (i) the Borrower may not assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of each Lender (and any attempted assignment or transfer by the Borrower
without such consent shall be null and void) and (ii) no Lender may assign or
otherwise transfer its rights or obligations hereunder except in accordance with
this Section.  Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby (including any Affiliate of
any Issuing Bank that issues any Letter of Credit),  Participants (to the extent
provided in paragraph (c) of this Section) and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent,
the Issuing Banks and the Lenders) any legal or equitable right, remedy or claim
under or by reason of this Agreement.
(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more Persons (other than an Ineligible Institution)
all or a portion of its rights and obligations under this Agreement (including
all or a portion of its Revolving Commitments and the Loans at the time owing to
it) with the prior written consent (such consent not to be unreasonably withheld
or delayed) of:
(A)
the Borrower (provided that the Borrower shall be deemed to have consented to
any such assignment unless it shall object thereto by written notice to the
Administrative Agent within five (5) Business Days after having received notice
thereof); provided, further, that no consent of the Borrower shall be required
for an assignment to a Lender, an Affiliate of a Lender, an Approved Fund or, if
an Event of Default has occurred and is continuing, any other assignee;

 

--------------------------------------------------------------------------------

(B)
the Administrative Agent;

(C)
the Issuing Banks; and

(D)
the Swingline Lender.

(ii)
Assignments shall be subject to the following additional conditions:

(A)
except in the case of an assignment to a Lender or an Affiliate of a Lender or
an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender's Revolving Commitment or Loans of any Class, the amount of the
Revolving Commitment or Loans of the assigning Lender subject to each such
assignment (determined as of the date the Assignment and Assumption with respect
to such assignment is delivered to the Administrative Agent) shall not be less
than $5,000,000 (in the case of Revolving Commitments and Revolving Loans)
unless each of the Borrower and the Administrative Agent otherwise consent,
provided that no such consent of the Borrower shall be required if an Event of
Default has occurred and is continuing;

(B)
each partial assignment shall be made as an assignment of a proportionate part
of all the assigning Lender's rights and obligations under this Agreement,
provided that this clause shall not be construed to prohibit the assignment of a
proportionate part of all the assigning Lender's rights and obligations in
respect of one Class of Revolving Commitments or Loans;

(C)
the parties to each assignment shall execute and deliver to the Administrative
Agent (x) an Assignment and Assumption or (y) to the extent applicable, an
agreement incorporating an Assignment and Assumption by reference pursuant to a
Platform as to which the Administrative Agent and the parties to the Assignment
and Assumption are participants, together with a processing and recordation fee
of $3,500, such fee to be paid by either the assigning Lender or the assignee
Lender or shared between such Lenders; and

(D)
the assignee, if it shall not be a Lender, shall deliver to the Administrative
Agent an Administrative Questionnaire in which the assignee designates one or
more credit contacts to whom all syndicate-level information (which may contain
material non-public information about the Borrower and its Affiliates and their
Related Parties or their respective securities) will be made available and who
may receive such information in accordance with the assignee's compliance
procedures and applicable laws, including Federal and state securities laws.

For the purposes of this Section 9.04(b), the terms "Approved Fund" and
"Ineligible Institution" have the following meanings:
"Approved Fund" means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.
"Ineligible Institution" means (a) a natural person, (b) any Disqualified
Institution, (c) a Defaulting Lender or its Lender Parent, (d) the Borrower any
of its Subsidiaries or any of its Affiliates (except as may be provided in any
Incremental Term Loan Amendment), or (e) a company, investment vehicle or trust
for, or owned and operated for the primary benefit of, a natural person or
relative(s) thereof.
(iii)
Subject to acceptance and recording thereof pursuant to paragraph (b)(iv) of
this Section, from and after the effective date specified in each Assignment and
Assumption the assignee thereunder shall be a party hereto and, to the extent of
the interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender's
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of
SectionsSection 2.15, Section 2.16, Section 2.17 and Section 9.03).  Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this Section 9.04 shall be treated for purposes of
this Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (c) of this Section.

(iv)
The Administrative Agent, acting for this purpose as a non-fiduciary agent of
the Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Revolving Commitment of, and principal amount
(and stated interest) of the Loans and LC Disbursements owing to, each Lender
pursuant to the terms hereof from time to time (the "Register").  The entries in
the Register shall be conclusive absent manifest error, and the Borrower, the
Administrative Agent, the Issuing Banks and the Lenders shall treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary.  The Register shall be available for inspection by the Borrower, any
Issuing Bank and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.

--------------------------------------------------------------------------------

(v)
Upon its receipt of (x) a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee or (y) to the extent applicable, an
agreement incorporating an Assignment and Assumption by reference pursuant to a
Platform as to which the Administrative Agent and the parties to the Assignment
and Assumption are participants, the assignee's completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register; provided that if
either the assigning Lender or the assignee shall have failed to make any
payment required to be made by it pursuant to Section 2.05(b), Section 2.06(d),
Section 2.06(e), Section 2.07(b), Section 2.18(e) or Section 9.03(c), the
Administrative Agent shall have no obligation to accept such Assignment and
Assumption and record the information therein in the Register unless and until
such payment shall have been made in full, together with all accrued interest
thereon.  No assignment shall be effective for purposes of this Agreement unless
it has been recorded in the Register as provided in this paragraph.

(c) Any Lender may, without the consent of the Borrower, the Administrative
Agent, the Issuing Banks or the Swingline Lender, sell participations to one or
more banks or other entities (a "Participant"), other than an Ineligible
Institution, in all or a portion of such Lender's rights and obligations under
this Agreement (including all or a portion of its Revolving Commitment and the
Loans owing to it); provided that (A) such Lender's obligations under this
Agreement shall remain unchanged; (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations;
and (C) the Borrower, the Administrative Agent, the Issuing Banks and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender's rights and obligations under this Agreement.  Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver described in the first proviso to
Section 9.02(b) that affects such Participant.  The Borrower agrees that each
Participant shall be entitled to the benefits of Section 2.15, Section 2.16 and
Section 2.17 (subject to the requirements and limitations therein, including the
requirements under Section 2.17(f) (it being understood that the documentation
required under Section 2.17(f) shall be delivered to the participating Lender))
to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (b) of this Section; provided that such
Participant (A) agrees to be subject to the provisions of Section 2.18 and
Section 2.19 as if it were an assignee under paragraph (b) of this Section; and
(B) shall not be entitled to receive any greater payment under Section 2.15 or
Section 2.17, with respect to any participation, than its participating Lender
would have been entitled to receive, except to the extent such entitlement to
receive a greater payment results from a Change in Law that occurs after the
Participant acquired the applicable participation.  Each Lender that sells a
participation agrees, at the Borrower's request and expense, to use reasonable
efforts to cooperate with the Borrower to effectuate the provisions of Section
2.19(b) with respect to any Participant. To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 9.08 as though it
were a Lender, provided such Participant agrees to be subject to Section 2.18(d)
as though it were a Lender.  Each Lender that sells a participation shall,
acting solely for this purpose as a non-fiduciary agent of the Borrower,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant's interest
in the Loans or other obligations under the Loan Documents (the "Participant
Register"); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant's interest in any
Revolving Commitments, Loans, Letters of Credit or its other obligations under
any Loan Document) to any Person except to the extent that such disclosure is
necessary to establish that such Revolving Commitment, Loan, Letter of Credit or
other obligation is in registered form under Section 5f.103-1(c) of the United
States Treasury Regulations.  The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary. 
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.

--------------------------------------------------------------------------------

(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section shall not apply to any such pledge or assignment
of a security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.
(e) Disqualified Institutions.  (i)  No assignment or participation shall be
made to any Person that was a Disqualified Institution as of the date (the
"Trade Date") on which the assigning Lender entered into a binding agreement to
sell and assign or grant a participation in all or a portion of its rights and
obligations under this Agreement to such Person (unless the Borrower has
consented to such assignment or participation in writing in its sole and
absolute discretion, in which case such Person will not be considered a
Disqualified Institution for the purpose of such assignment or participation). 
For the avoidance of doubt, with respect to any assignee or Participant that
becomes a Disqualified Institution after the applicable Trade Date (including as
a result of the delivery of a written supplement to the list of "Disqualified
Institutions" and the expiration of the notice period, in each case, referred to
in the definition of "Disqualified Institution"), (x) such assignee or
Participant shall not retroactively be disqualified from becoming a Lender or
Participant and (y) the execution by the Borrower of an Assignment and
Assumption with respect to such assignee will not by itself result in such
assignee no longer being considered a Disqualified Institution.  Any assignment
in violation of this clause (e)(i) shall not be void, but the other provisions
of this clause (e) shall apply.   
(ii)
If any assignment or participation is made to any Disqualified Institution
without the Borrower's prior written consent in violation of clause (i) above,
or if any Person becomes a Disqualified Institution after the applicable Trade
Date, the Borrower may, at its sole expense and effort, upon notice to the
applicable Disqualified Institution and the Administrative Agent, (A) terminate
any Revolving Commitment of such Disqualified Institution and repay all
obligations of the Borrower owing to such Disqualified Institution in connection
with such Revolving Commitment, and/or (B) require such Disqualified Institution
to assign, without recourse (in accordance with and subject to the restrictions
contained in this Section 9.04), all of its interest, rights and obligations
under this Agreement at the lowest of (x) the principal amount thereof and (y)
the amount that such Disqualified Institution paid to acquire such interests,
rights and obligations.

--------------------------------------------------------------------------------

(iii)
Notwithstanding anything to the contrary contained in this Agreement,
Disqualified Institutions to whom an assignment or participation is made in
violation of clause (i) above (A) will not (x) have the right to receive
information, reports or other materials provided to Lenders by the Borrower, the
Administrative Agent or any other Lender, (y) attend or participate in meetings
attended by the Lenders and the Administrative Agent, or (z) access any
electronic site established for the Lenders or confidential communications from
counsel to or financial advisors of the Administrative Agent or the Lenders and
(B) (x) for purposes of any consent to any amendment, waiver or modification of,
or any action under, and for the purpose of any direction to the Administrative
Agent or any Lender to undertake any action (or refrain from taking any action)
under this Agreement or any other Loan Document, each Disqualified Institution
will be deemed to have consented in the same proportion as the Lenders that are
not Disqualified Institutions consented to such matter, and (y) for purposes of
voting on any bankruptcy or plan of reorganization, each Disqualified
Institution party hereto hereby agrees (1) not to vote on such plan of
reorganization, (2) if such Disqualified Institution does vote on such
bankruptcy or plan of reorganization notwithstanding the restriction in the
foregoing clause (1), such vote will be deemed not to be in good faith and shall
be "designated" pursuant to Section 1126(e) of the Bankruptcy Code (or any
similar provision in any other Debtor Relief Laws), and such vote shall not be
counted in determining whether the applicable class has accepted or rejected
such bankruptcy or plan of reorganization in accordance with Section 1126(c) of
the Bankruptcy Code (or any similar provision in any other Debtor Relief Laws)
and (3) not to contest any request by any party for a determination by the
Bankruptcy Court (or other applicable court of competent jurisdiction)
effectuating the foregoing clause (2).

(iv)
The Administrative Agent shall have the right, and the Borrower hereby expressly
authorizes the Administrative Agent, to provide to any Lender requesting the
list of Disqualified Institutions provided by the Borrower to the Administrative
Agent and any updates thereto from time to time (collectively, the "DQ List")
and/or to post the DQ List on a Platform, including that portion of such
Platform that is designated for "public side" Lenders.

(v)
The Administrative Agent and the Lenders (except for such Lender's review of the
DQ List) shall not be responsible or have any liability for, or have any duty to
ascertain, inquire into, monitor or enforce, compliance with the provisions
hereof relating to Disqualified Institutions.  Without limiting the generality
of the foregoing, neither the Administrative Agent nor any Lender shall
(x) except for such Lender's review of the DQ List, be obligated to ascertain,
monitor or inquire as to whether any other Lender or Participant or prospective
Lender or Participant is a Disqualified Institution or (y) have any liability
with respect to or arising out of any assignment or participation of Loans, or
disclosure of confidential information, by any other Person to any Disqualified
Institution.

Section 9.05. Survival.  All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans and issuance of any
Letters of Credit, regardless of any investigation made by any such other party
or on its behalf and notwithstanding that the Administrative Agent, any Issuing
Bank or any Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement or any other Loan Document is outstanding and unpaid or any Letter of
Credit is outstanding and so long as the Revolving Commitments have not expired
or terminated.  The provisions of Section 2.15, Section 2.16, Section 2.17 and
Section 9.03 and Article VIII shall survive and remain in full force and effect
regardless of the consummation of the transactions contemplated hereby, the
repayment of the Loans, the expiration or termination of the Letters of Credit
and the Revolving Commitments or the termination of this Agreement or any other
Loan Document or any provision hereof or thereof.

--------------------------------------------------------------------------------

Section 9.06. Counterparts; Integration; Effectiveness; Electronic Execution. 
This Agreement may be executed in counterparts (and by different parties hereto
on different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract.  This
Agreement, the other Loan Documents and any separate letter agreements with
respect to (i) fees payable to the Administrative Agent and (ii) the reductions
of the Letter of Credit Commitment of any Issuing Bank constitute the entire
contract among the parties relating to the subject matter hereof and supersede
any and all previous agreements and understandings, oral or written, relating to
the subject matter hereof.  Except as provided in Section 4.01, this Agreement
shall become effective when it shall have been executed by the Administrative
Agent and when the Administrative Agent shall have received counterparts hereof
which, when taken together, bear the signatures of each of the other parties
hereto, and thereafter shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and assigns.  Delivery of an
executed counterpart of a signature page of this Agreement by telecopy, e-mailed
.pdf or any other electronic means that reproduces an image of the actual
executed signature page shall be effective as delivery of a manually executed
counterpart of this Agreement.  The words "execution," "signed," "signature,"
"delivery," and words of like import in or relating to any  document to be
signed in connection with this Agreement and the transactions contemplated
hereby shall be deemed to include Electronic Signatures, deliveries or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature, physical
delivery thereof or the use of a paper-based recordkeeping system, as the case
may be, to the extent and as provided for in any applicable law, including the
Federal Electronic Signatures in Global and National Commerce Act, the New York
State Electronic Signatures and Records Act, or any other similar state laws
based on the Uniform Electronic Transactions Act.
Section 9.07. Severability.  Any provision of any Loan Document held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions thereof; and the invalidity of a particular provision
in a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.
Section 9.08. Right of Setoff.  If an Event of Default shall have occurred and
be continuing, with the prior written consent of the Required Lenders, each
Lender and each of its Affiliates is hereby authorized at any time and from time
to time, to the fullest extent permitted by law, to set off and apply any and
all deposits (general or special, time or demand, provisional or final and in
whatever currency denominated) at any time held and other obligations at any
time owing by such Lender or Affiliate to or for the credit or the account of
the Borrower or any Subsidiary Guarantor against any of and all of the Secured
Obligations held by such Lender, irrespective of whether or not such Lender
shall have made any demand under the Loan Documents and although such
obligations may be unmatured.  The rights of each Lender under this Section are
in addition to other rights and remedies (including other rights of setoff)
which such Lender may have.

--------------------------------------------------------------------------------

Section 9.09. Governing Law; Jurisdiction; Consent to Service of Process.
(a) This Agreement shall be construed in accordance with and governed by the law
of the State of New York.
(b) The Borrower hereby irrevocably and unconditionally submits, for itself and
its property, to the exclusive jurisdiction of the Supreme Court of the State of
New York sitting in the Borough of Manhattan, and of the United States District
Court for the Southern District of New York sitting in the Borough of Manhattan,
and any appellate court from any thereof, in any action or proceeding arising
out of or relating to any Loan Document, or for recognition or enforcement of
any judgment, and each of the parties hereto hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such Federal court.  Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.  Nothing in this Agreement or any other Loan Document shall
affect any right that the Administrative Agent, any Issuing Bank or any Lender
may otherwise have to bring any action or proceeding relating to this Agreement
or any other Loan Document against any Loan Party or its properties in the
courts of any jurisdiction.
(c) The Borrower hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement or any other Loan Document in any court
referred to in paragraph (b) of this Section.  Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.
(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01.  Nothing in this Agreement or
any other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law.
Section 9.10. WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

--------------------------------------------------------------------------------

Section 9.11. Headings.  Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
Section 9.12. Confidentiality.  Each of the Administrative Agent, the Issuing
Banks and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its and its
Affiliates' directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any Governmental Authority (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party to this Agreement, (e) in
connection with the exercise of any remedies under this Agreement or any other
Loan Document or any suit, action or proceeding relating to this Agreement or
any other Loan Document or the enforcement of rights hereunder or thereunder,
(f) subject to an agreement containing provisions substantially the same as
those of this Section, to (1) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (2) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to the Borrower and its
obligations, (g) on a confidential basis to (1) any rating agency in connection
with rating the Borrower or its Subsidiaries or the credit facilities provided
for herein or (2) the CUSIP Service Bureau or any similar agency in connection
with the issuance and monitoring of CUSIP numbers with respect to the credit
facilities provided for herein, (h) with the consent of the Borrower or (i) to
the extent such Information (1) becomes publicly available other than as a
result of a breach of this Section or (2) becomes available to the
Administrative Agent, any Issuing Bank or any Lender on a nonconfidential basis
from a source other than the Borrower; provided, however, no disclosure (other
than disclosure of the DQ List) is permitted to any Person that is, at such
time, a Disqualified Institution.  For the purposes of this Section,
"Information" means all information received from the Borrower relating to the
Borrower or its business, other than any such information that is available to
the Administrative Agent, any Issuing Bank or any Lender on a nonconfidential
basis prior to disclosure by the Borrower and other than information pertaining
to this Agreement routinely provided by arrangers to data service providers,
including league table providers, that serve the lending industry; provided
that, in the case of information received from the Borrower after the date
hereof, such information is clearly identified at the time of delivery as
confidential.  Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.
EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN THE IMMEDIATELY
PRECEDING PARAGRAPH FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE
MATERIAL NON-PUBLIC INFORMATION CONCERNING THE BORROWER AND  ITS RELATED PARTIES
OR THEIR RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE
PROCEDURES REGARDING THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL
HANDLE SUCH MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES
AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES LAWS.

--------------------------------------------------------------------------------

ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY THE
BORROWER OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE BORROWER, THE OTHER LOAN
PARTIES AND THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES.  ACCORDINGLY,
EACH LENDER REPRESENTS TO THE BORROWER AND THE ADMINISTRATIVE AGENT THAT IT HAS
IDENTIFIED IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE
INFORMATION THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH
ITS COMPLIANCE PROCEDURES AND APPLICABLE LAW.
Section 9.13. USA PATRIOT Act.  Each Lender that is subject to the requirements
of the Patriot Act hereby notifies each Loan Party that pursuant to the
requirements of the Patriot Act, it is required to obtain, verify and record
information that identifies such Loan Party, which information includes the name
and address of such Loan Party and other information that will allow such Lender
to identify such Loan Party in accordance with the Patriot Act.
Section 9.14. Releases of Subsidiary Guarantors.
(a) A Subsidiary Guarantor shall automatically be released from its obligations
under the Subsidiary Guaranty and the Security Agreement upon the consummation
of any transaction permitted by this Agreement as a result of which such
Subsidiary Guarantor ceases to be a Subsidiary; provided that, if so required by
this Agreement, the Required Lenders shall have consented to such transaction
and the terms of such consent shall not have provided otherwise.  In connection
with any termination or release pursuant to this Section, the Administrative
Agent shall (and is hereby irrevocably authorized by each Lender to) execute and
deliver to any Loan Party, at such Loan Party's expense, all documents that such
Loan Party shall reasonably request to evidence such termination or release. 
Any execution and delivery of documents pursuant to this Section shall be
without recourse to or warranty by the Administrative Agent.
(b) Further, the Administrative Agent may (and is hereby irrevocably authorized
by each Lender to), upon the request of the Borrower, release any Subsidiary
Guarantor from its obligations under the Subsidiary Guaranty and the Security
Agreement if such Subsidiary Guarantor is no longer a Material Subsidiary.
(c) At such time as the principal and interest on the Loans, all LC
Disbursements, the fees, expenses and other amounts payable under the Loan
Documents and the other Secured Obligations (other than Banking Services
Obligations, Swap Obligations, and other Obligations expressly stated to survive
such payment and termination) shall have been paid in full in cash, the
Revolving Commitments shall have been terminated and no Letters of Credit shall
be outstanding, the Subsidiary Guaranty and the Security Agreement and all
obligations (other than those expressly stated to survive such termination) of
each Subsidiary Guarantor thereunder shall automatically terminate, all without
delivery of any instrument or performance of any act by any Person.

--------------------------------------------------------------------------------

Section 9.15. Appointment for Perfection.  Each Lender hereby appoints each
other Lender as its agent for the purpose of perfecting Liens, for the benefit
of the Administrative Agent and the Secured Parties, in assets which, in
accordance with Article 9 of the UCC or any other applicable law can be
perfected only by possession or control.  Should any Lender (other than the
Administrative Agent) obtain possession or control of any such Collateral, such
Lender shall notify the Administrative Agent thereof, and, promptly upon the
Administrative Agent's request therefor shall deliver such Collateral to the
Administrative Agent or otherwise deal with such Collateral in accordance with
the Administrative Agent's instructions.
Section 9.16. Interest Rate Limitation.  Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the "Charges"), shall exceed the maximum
lawful rate (the "Maximum Rate") which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.
Section 9.17. No Advisory or Fiduciary Responsibility.  In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrower acknowledges and agrees that: (i) (A) the arranging and
other services regarding this Agreement provided by the Lenders are arm's-length
commercial transactions between the Borrower and its Affiliates, on the one
hand, and the Lenders and their Affiliates, on the other hand, (B) the Borrower
has consulted its own legal, accounting, regulatory and tax advisors to the
extent it has deemed appropriate, and (C) the Borrower is capable of evaluating,
and understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; (ii) (A) each of the
Lenders and their Affiliates is and has been acting solely as a principal and,
except as expressly agreed in writing by the relevant parties, has not been, is
not, and will not be acting as an advisor, agent or fiduciary for the Borrower
or any of its Affiliates, or any other Person and (B) no Lender or any of its
Affiliates has any obligation to the Borrower or any of its Affiliates with
respect to the transactions contemplated hereby except, in the case of a Lender,
those obligations expressly set forth herein and in the other Loan Documents;
and (iii) each of the Lenders and their respective Affiliates may be engaged in
a broad range of transactions that involve interests that differ from those of
the Borrower and its Affiliates, and no Lender or any of its Affiliates has any
obligation to disclose any of such interests to the Borrower or its Affiliates. 
To the fullest extent permitted by law, the Borrower hereby waives and releases
any claims that it may have against each of the Lenders and their Affiliates
with respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated hereby.
Section 9.18. Acknowledgment and Consent to Bail-In of EEA Financial
Institutions.  Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document may be subject to the Write-Down and
Conversion Powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:

--------------------------------------------------------------------------------

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and
(b) the effects of any Bail-In Action on any such liability, including, if
applicable:
(i)
a reduction in full or in part or cancellation of any such liability;

(ii)
a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent entity,
or a bridge institution that may be issued to it or otherwise conferred on it,
and that such shares or other instruments of ownership will be accepted by it in
lieu of any rights with respect to any such liability under this Agreement or
any other Loan Document; or

(iii)
the variation of the terms of such liability in connection with the exercise of
the Write-Down and Conversion Powers of any EEA Resolution Authority.



[Signature Pages Follow]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective authorized officers as of the day and
year first above written.
 

   
 ACXIOM CORPORATION,
 as the Borrower
 
  By  /s/ Jack W. McCrary, Jr. Name: Jack W. McCrary, Jr.
Title: Vice President-Finance and Treasurer

     
JPMORGAN CHASE BANK, N.A., individually as a Lender, as the Swingline Lender, as
an Issuing Bank and as Administrative Agent
 
  By  /s/ Gregory T. Martin Name: Gregory T. Martin
Title: Authorized Signer

   
WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender and as an Issuing Bank
 
  By  /s/ Dana D. Cagle Name: Dana D. Cagle
Title: Director

   
BANK OF AMERICA, N.A., as a Lender and as an Issuing Bank
 
  By  /s/ Lisa M. Chrzanowski Name: Lisa M. Chrzanowski
Title: Senior Vice President

   
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as a Lender and as an Issuing Bank
 
 
 
By
 
/s/ Lillian Kim
 
Name: Lillian Kim
Title: Director

--------------------------------------------------------------------------------

   
COMPASS BANK D/B/A BBVA COMPASS, as a Lender and as an Issuing Bank
 
  By  /s/ Raj Nambiar Name: Raj Nambiar
Title: Sr. Vice President

   
BMO HARRIS BANK, N.A., as a Lender
 
  By  /s/ Christina Boyle Name: Christina Boyle
Title: Managing Director

    CAPITOL ONE, NATIONAL ASSOCIATION, as a
Lender
 
  By  /s/ Jeffrey E. Hauser Name: Jeffrey E. Hauser
Title: Managing Director

   
PNC BANK, NATIONAL ASSOCIATION, as a Lender
 
  By  /s/ Thomas S. Sherman Name: Thomas S. Sherman
Title: Senior Vice President

   
GOLDMAN SACHS BANK USA, as a Lender
 
  By  /s/ Rebecca Kratz Name: Rebecca Kratz
Title: Authorized Signatory

--------------------------------------------------------------------------------